--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 
Execution Copy



LETTER OF CREDIT AND SECURITY AGREEMENT


Dated as of June 5, 2008


Among


PIVOTAL UTILITY HOLDINGS, INC.,
as Borrower,


AGL RESOURCES INC.,
as Guarantor,


THE LENDERS PARTIES HERETO,


SUNTRUST BANK,
as Administrative Agent,


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Syndication Agent,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Issuing Bank,




relating to


$46.5 Million New Jersey Economic Development Authority Gas Facility Revenue
Bonds
(Pivotal Utility Holdings, Inc. Project), Series 2005


$54.6 Million New Jersey Economic Development Authority Gas Facility Revenue
Bonds
(Pivotal Utility Holdings, Inc. Project), Series 2007
and
$20.0 Million Brevard County, Florida Industrial Development Refunding Revenue
Bonds
(Pivotal Utility Holdings, Inc. Project), Series 2005




 


SUNTRUST ROBINSON HUMPHREY, INC.
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Lead Arrangers and Co-Book Managers

 
 

--------------------------------------------------------------------------------

 












 
TABLE OF CONTENTS

             
Page
               
ARTICLE ONE DEFINITIONS
4
 
Section 1.1
Definitions
4
 
Section 1.2
Other Definitional Provisions
18
         
ARTICLE TWO ISSUANCE OF LETTERS OF CREDIT; FEES
19
 
Section 2.1
Amount and Terms of 2005 New Jersey Letter of Credit
19
 
Section 2.2
Amount and Terms of 2007 New Jersey Letter of Credit
19
 
Section 2.3
Amount and Terms of 2005 Florida Letter of Credit
19
 
Section 2.4
Fees
20
 
Section 2.5
Participating Interests
20
 
Section 2.6
Additional Payments
21
 
Section 2.7
Capital Adequacy
22
 
Section 2.8
Obligations of Issuing Bank
22
         
ARTICLE THREE AGREEMENT TO REPAY LETTER OF CREDIT DRAWINGS; PLEDGED BONDS
   
23
 
Section 3.1
Obligations of Issuing Bank
26
 
Section 3.2
Pledge of Bonds
24
 
Section 3.3
Intentionally Omitted
25
 
Section 3.4
Reinstatement of Letters of Credit
25
 
Section 3.5
Credit for Amount Paid on Bonds
25
 
Section 3.6
Default Rate
25
 
Section 3.7
Computation of Interest and Fees
25
 
Section 3.8
Payments
26
 
Section 3.9
Withholding Taxes
27
 
Section 3.10
Character of Obligations Hereunder
30
 
Section 3.11
ISP98
31
         
ARTICLE FOUR CONDITIONS PRECENDENT TO ISSUANCE OF LETTERS OF CREDIT
31
 
Section 4.1
Conditions
31
         
ARTICLE FIVE REPRESENTATIONS AND WARRANTIES
34
 
Section 5.1
Financial Condition
34
 
Section 5.2
No Change
34
 
Section 5.3
Existence; Compliance with Law
34
 
Section 5.4
Power; Authorization; Enforceable Obligations
34
 
Section 5.5
No Legal Bar
35
 
Section 5.6
Litigation
35
 
Section 5.7
No Default
35
 
Section 5.8
Payments
35
 
Section 5.9
Withholding Taxes
35
 
Section 5.10
Character of Obligations Hereunder
36
 
Section 5.11
ISP98
36
 
Section 5.12
ERISA
36
 
Section 5.13
Investment Company Act; Other Regulations
36
 
Section 5.14
Subsidiaries
37
 
Section 5.15
Use of Extensions of Credit
37
 
Section 5.16
Environmental Matters
37
 
Section 5.17
Accuracy of Information, etc.
38
 
Section 5.18
Solvency
38
 
Section 5.19
Status of Obligations
38
 
Section 5.20
OFAC
38
 
Section 5.21
USA Patriot Act
39
 
Section 5.22
Official Statements, Remarketing Memoranda or Other Offering Documents
39
 
Section 5.23
Indentures and Supplemental Indentures
39
 
Section 5.24
Loan Agreements
39
 

 

--------------------------------------------------------------------------------



       
ARTICLE SIX AFFIRMATIVE COVENANTS
39
 
Section 6.1
Financial Statements
39
 
Section 6.2
Certificates; Other Information
40
 
Section 6.3
Payment of Obligations
41
 
Section 6.4
Maintenance of Existence; Compliance
41
 
Section 6.5
Maintenance of Property; Insurance
41
 
Section 6.6
Inspection of Property; Books and Records; Discussions
41
 
Section 6.7
Notices
42
 
Section 6.8
Environmental Laws
42
 
Section 6.9
Maintenance of Ownership
42
 
Section 6.10
Certain Obligations
42
 
Section 6.11
Loan Agreements
43
         
ARTICLE SEVEN FINANCIAL AND NEGATIVE COVENANTS
43
 
Section 7.1
Financial Condition Covenant
43
 
Section 7.2
Liens
43
 
Section 7.3
Fundamental Changes
44
 
Section 7.4
Disposition of Property
45
 
Section 7.5
Restricted Payments
45
 
Section 7.6
Amendments to Operative Documents
45
 
Section 7.7
Investments
46
 
Section 7.8
Negative Pledge Clauses
46
 
Section 7.9
Clauses Restricting Subsidiary Distributions
46
 
Section 7.10
Lines of Business and Hedge Activities
47
 
Section 7.11
Designation of Subsidiaries
47
 
Section 7.12
Tax Status
47
 
Section 7.13
Official Statement, Remarketing Memorandum or Other Offering Document
47
 
Section 7.14
Effectiveness of Certain Negative Covenants
47
         
ARTICLE EIGHT PLEDGED BONDS
48
 
Section 8.1
The Pledge
48
 
Section 8.2
Remedies Upon Default
48
 
Section 8.3
Valid Perfected First Lien
49
 
Section 8.4
Release of Pledged Bonds
49
 

 

--------------------------------------------------------------------------------



       
ARTICLE NINE GUARANTY OF OBLIGATIONS
49
 
Section 9.1
The Guaranty
49
 
Section 9.2
Obligations Unconditional
50
 
Section 9.3
Reinstatement
51
 
Section 9.4
Certain Additional Waivers
51
 
Section 9.5
Remedies
51
 
Section 9.6
Guarantee of Payment; Continuing Guarantee
51
         
ARTICLE TEN EVENTS OF DEFAULT; REMEDIES
51
 
Section 10.1
Events of Default
51
 
Section 10.2
Remedies
54
 
Section 10.3
Application of Collections
55
         
ARTICLE ELEVEN THE AGENT
56
 
Section 11.1
Appointment
56
 
Section 11.2
Delegation of Duties
56
 
Section 11.3
Exculpatory Provisions
56
 
Section 11.4
Reliance by Administrative Agent
57
 
Section 11.5
Notice of Default
57
 
Section 11.6
Non-Reliance on the Administrative Agent and Other Lenders
57
 
Section 11.7
Indemnification
58
 
Section 11.8
Administrative Agent in Its Individual Capacity
58
 
Section 11.9
Successor Administrative Agent
59
 
Section 11.10
Syndication Agent
59
         
ARTICLE TWELVE MISCELLANEOUS
59
 
Section 12.1
Amendments and Waivers
59
 
Section 12.2
Notices
60
 
Section 12.3
No Waiver; Cumulative Remedies
61
 
Section 12.4
Survival of Representations and Warranties
61
 
Section 12.5
Payment of Expenses and Taxes
62
 
Section 12.6
Successors and Assigns; Participations and Assignments
63
 
Section 12.7
Adjustments; Set-off
65
 
Section 12.8
Counterparts
66
 
Section 12.9
Severability
66
 
Section 12.10
Integration
66
 
Section 12.11
GOVERNING LAW
66
 
Section 12.12
Submission to Jurisdiction; Waivers
66
 
Section 12.13
Acknowledgements
67
 
Section 12.14
Confidentiality
67
 
Section 12.15
WAIVERS OF JURY TRIAL
68
 
Section 12.16
USA Patriot Act Notice
68
 
Section 12.17
Acknowledgement and Consent to Supplemental Indentures
68
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULES:


Schedule 1.1                                   -         Lender Commitments
Schedule 5.14                                 -         Subsidiaries
Schedule 5.16                                 -         Environmental Matters
Schedule 7.2(i)                               -         Existing Liens
Schedule 7.8                                   -         Agreements Prohibiting
or Limiting Liens








ANNEXES:


Annex I                           -         Form of 2005 New Jersey Letter of
Credit
Annex II                          -         Form of 2007 New Jersey Letter of
Credit
Annex III                         -         Form of 2005 Florida Letter of
Credit
Annex IV                         -         Form of Assignment and Acceptance
Annex V                          -         Form of Compliance Certificate







-  -
 
 

--------------------------------------------------------------------------------

 

LETTER OF CREDIT AND SECURITY AGREEMENT




THIS LETTER OF CREDIT AND SECURITY AGREEMENT, dated as of June 5, 2008 (this
“Agreement”), among PIVOTAL UTILITY HOLDINGS, INC., a New Jersey corporation
(the “Borrower”), AGL RESOURCES INC., a Georgia corporation (the “Guarantor,”
and together with the Borrower, the “Credit Parties”), the banks and other
financial institutions that are parties hereto (each a “Lender” and
collectively, the “Lenders”), SUNTRUST BANK, a Georgia banking corporation
(“SunTrust Bank”), in its capacity as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”), THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., in its capacity as syndication agent for the Lenders (in such capacity,
the “Syndication Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as issuing bank of the Letters of Credit described herein (in such
capacity, the “Issuing Bank”).
 
 
W I T N E S S E T H:




WHEREAS, the New Jersey Economic Development Authority (the “New Jersey Issuer”)
has previously issued its Gas Facilities Refunding Revenue Bonds (Pivotal
Utility Holdings, Inc. Project), Series 2005, in the original aggregate
principal amount of $46,500,000 (the “Series New Jersey 2005 Bonds”), pursuant
to an Indenture of Trust, dated as of May 1, 2005 (the “2005 New Jersey
Indenture”), between the New Jersey Issuer and The Bank of New York Trust
Company, N.A., as trustee (in such capacity, the “2005 New Jersey Trustee”), for
the purpose of providing funds for the making of a loan to the Borrower to pay a
portion of the cost of the refunding of certain prior obligations issued for the
benefit of the Borrower; and
 
WHEREAS, the proceeds from the sale of the Series 2005 New Jersey Bonds were
loaned to the Borrower pursuant to a Loan Agreement, dated as of May 1, 2005
(the “2005 New Jersey Loan Agreement”), between the New Jersey Issuer and the
Borrower, pursuant to which the Borrower is obligated to repay such loan in
installments sufficient to pay the debt service when due on the Series 2005 New
Jersey Bonds; and
 
WHEREAS, the regularly scheduled payments of principal of and interest on the
Series 2005 New Jersey Bonds when due are insured under a financial guaranty
insurance policy (the “2005 New Jersey Policy”) issued by Ambac Assurance
Corporation (in such capacity, the “2005 New Jersey Bond Insurer”); and
 
WHEREAS, the New Jersey Issuer has also previously issued its Gas Facilities
Refunding Revenue Bonds (Pivotal Utility Holdings, Inc. Project), Series 2007,
in the original aggregate principal amount of $54,600,000 (the “Series 2007 New
Jersey Bonds”), pursuant to an Indenture of Trust, dated as of May 1, 2007 (the
“2007 New Jersey Indenture”), between the New Jersey Issuer and The Bank of New
York, as trustee (the “2007 New Jersey Trustee”), for the purpose of providing
funds for the making of a loan to the Borrower to pay a portion of the cost of
the refunding of certain prior obligations issued for the benefit of the
Borrower; and
 

--------------------------------------------------------------------------------


WHEREAS, the proceeds from the sale of the Series 2007 New Jersey Bonds were
loaned to the Borrower pursuant to a Loan Agreement, dated as of May 1, 2007
(the “2007 New Jersey Loan Agreement”), between the New Jersey Issuer and the
Borrower, pursuant to which the Borrower is obligated to repay such loan in
installments sufficient to pay the debt service when due on the Series 2007 New
Jersey Bonds; and
 
WHEREAS, the regularly scheduled payments of principal of and interest on the
Series 2007 New Jersey Bonds when due are insured under a municipal bond new
issue insurance policy (the “2007 New Jersey Policy”) issued by Financial
Guaranty Insurance Company (the “2007 New Jersey Bond Insurer”); and
 
WHEREAS, Brevard County, Florida (the “Florida Issuer,” and together with the
New Jersey Issuer, the “Issuers”) has previously issued its Industrial
Development Refunding Revenue Bonds (Pivotal Utility Holdings, Inc. Project),
Series 2005, in the original aggregate principal amount of $20,000,000 (the
“Series 2005 Florida Bonds,” and together with the Series 2005 New Jersey Bonds
and the Series 2007 New Jersey Bonds, the “Bonds”), pursuant to an Indenture of
Trust, dated as of April 1, 2005 (the “2005 Florida Indenture,” and together
with the 2005 New Jersey Indenture and the 2007 New Jersey Indenture, the
“Indentures”), between the Florida Issuer and The Bank of New York Trust
Company, N.A., as trustee (in such capacity, the “2005 Florida Trustee” and
together with the 2005 New Jersey Trustee and the 2007 New Jersey Trustee, the
“Trustees”), for the purpose of providing funds for the making of a loan to the
Borrower to pay a portion of the cost of the refunding of certain prior
obligations issued for the benefit of the Borrower; and
 
WHEREAS, the proceeds from the sale of the Series 2005 Florida Bonds were loaned
to the Borrower pursuant to a Loan Agreement, dated as of April 1, 2005 (the
“2005 Florida Loan Agreement,” and together with the 2005 New Jersey Loan
Agreement and the 2007 New Jersey Loan Agreement, the “Loan Agreements”),
between the Florida Issuer and the Borrower, pursuant to which the Borrower is
obligated to repay such loan in installments sufficient to pay the debt service
when due on the Series 2005 Florida Bonds; and
 
WHEREAS, the regularly scheduled payments of principal of and interest on the
Series 2005 Florida Bonds when due are insured under a financial guaranty
insurance policy (the “2005 Florida Policy,” and together with the 2005 New
Jersey Policy and the 2007 New Jersey Policy, the “Bond Insurance Policies”)
issued by Ambac Assurance Corporation (in such capacity, the “2005 Florida Bond
Insurer,” and together with the 2005 New Jersey Bond Insurer and the 2007 New
Jersey Bond Insurer, the “Bond Insurers”); and
 
WHEREAS, the Series 2005 New Jersey Bonds were originally issued as Auction Rate
Securities, bearing interest at the Auction Rate (as such terms are defined in
the 2005 New Jersey Indenture), and pursuant to the terms of the 2005 New Jersey
Indenture, the Borrower, with the consent of the 2005 New Jersey Bond Insurer,
has elected to convert the interest rate on the Series 2005 New Jersey Bonds
from the Auction Rate to the Daily Rate (as defined in the 2005 New Jersey
Indenture); and
 
WHEREAS, as additional security for the Series 2005 New Jersey Bonds, the
Borrower has requested the Issuing Bank to issue its irrevocable letter of
credit in the form of Annex I attached hereto (the “2005 New Jersey Letter of
Credit”); and
 
WHEREAS, the First Supplement to Indenture of Trust, dated as of June 1, 2008
(the “2005 New Jersey Supplemental Indenture”), between the New Jersey Issuer
and the 2005 New Jersey Trustee, as consented to by the 2005 New Jersey Bond
Insurer, will be executed and delivered in connection with the issuance of the
2005 New Jersey Letter of Credit, which supplement shall form a part of the
2005 New Jersey Indenture, to make certain changes necessary to implement a
conversion of the interest rate on the Series 2005 New Jersey Bonds and to add
provisions permitting the addition of a credit facility and/or a liquidity
facility with respect to the Series 2005 New Jersey Bonds; and
 
WHEREAS, the Series 2007 New Jersey Bonds were originally issued as Auction Rate
Securities, bearing interest at the Auction Rate (as such terms are defined in
the 2007 New Jersey Indenture), and pursuant to the terms of the 2007 New Jersey
Indenture, the Borrower, with the consent of the 2007 New Jersey Bond Insurer,
has elected to convert the interest rate on the Series 2007 New Jersey Bonds
from the Auction Rate to the Daily Rate (as defined in the 2007 New Jersey
Indenture); and
 

--------------------------------------------------------------------------------


WHEREAS, as additional security for the Series 2007 New Jersey Bonds, the
Borrower has requested the Issuing Bank to issue its irrevocable letter of
credit in the form of Annex II attached hereto (the “2007 New Jersey Letter of
Credit”); and
 
WHEREAS, the First Supplement to Indenture of Trust, dated as of June 1, 2008
(the “2007 New Jersey Supplemental Indenture”), between the New Jersey Issuer
and the 2007 New Jersey Trustee, as consented to by the 2007 New Jersey Bond
Insurer, will be executed and delivered in connection with the issuance of the
2007 New Jersey Letter of Credit, which supplement shall form a part of the
2007 New Jersey Indenture, to make certain changes necessary to implement a
conversion of the interest rate on the Series 2007 New Jersey Bonds and to add
provisions permitting the addition of a credit facility and/or a liquidity
facility with respect to the Series 2007 New Jersey Bonds; and
 
WHEREAS, the Series 2005 Florida Bonds were originally issued as Auction Rate
Securities, bearing interest at the Auction Rate (as such terms are defined in
the 2005 Florida Indenture), and pursuant to the terms of the 2005 Florida
Indenture, the Borrower, with the consent of the 2005 Florida Bond Insurer, has
elected to convert the interest rate on the Series 2005 Florida Bonds from the
Auction Rate to the Weekly Rate (as defined in the 2005 Florida Indenture); and
 
WHEREAS, as additional security for the Series 2005 Florida Bonds, the Borrower
has requested the Issuing Bank to issue its irrevocable letter of credit in the
form of Annex III attached hereto (the “2005 Florida Letter of Credit,” and
together with the 2005 New Jersey Letter of Credit and the 2007 New Jersey
Letter of Credit, the “Letters of Credit”); and
 
WHEREAS, the First Supplement to Indenture of Trust, dated as of June 1, 2008
(the “2005 Florida Supplemental Indenture,” and together with the 2005 New
Jersey Supplemental Indenture and the 2007 New Jersey Supplemental Indenture,
the “Supplemental Indentures”), between the Florida Issuer and the 2005 Florida
Trustee, as consented to by the 2005 Florida Bond Insurer, will be executed and
delivered in connection with the issuance of the 2005 Florida Letter of Credit,
which supplement shall form a part of the 2005 Florida Indenture, to make
certain changes necessary to implement a conversion of the interest rate on the
Series 2005 Florida Bonds and to add provisions permitting the addition of a
credit facility and/or a liquidity facility with respect to the Series 2005
Florida Bonds; and
 

--------------------------------------------------------------------------------


WHEREAS, it is a condition to the obligation of the Issuing Bank to execute and
deliver the Letters of Credit, and to the obligations of the Lenders to purchase
participating interests in such Letters of Credit, that this Agreement shall
have been executed and delivered by each of the Credit Parties, the Lenders, the
Issuing Bank, the Administrative Agent and the Syndication Agent;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
ARTICLE ONE
 


 
DEFINITIONS
 
Section 1.1 Definitions.  For the purpose of this Agreement, in addition to
capitalized terms defined elsewhere herein or in the Indentures, the following
terms shall have the following meanings:
 
“A Drawing”: as specified in each Letter of Credit, a drawing with respect to
the payment, on an Interest Payment Date, of unpaid interest on the related
Bonds.
 
“Administrative Agent”:  SunTrust Bank, as the administrative agent for the
Lenders under this Agreement and the other Credit Documents, together with any
successors appointed or acting as Administrative Agent as provided in Section
11.9.
 
“Administrative Questionnaire”:  an Administrative Questionnaire for the
Facility in a form supplied by the Administrative Agent to the Lenders.
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in Control of, is Controlled by, or is under common Control with, such
Person.  For purposes of this definition, “Control” means the power to direct or
to cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Agents”:  the collective reference to the Administrative Agent and the
Syndication Agent.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) the aggregate amount of such Lender’s unused Commitment at such time and
(b) the amount of such Lender’s Extensions of Credit then outstanding.
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the total Aggregate Exposures of all Lenders at such time.
 
“Agreement”:  as defined in the first paragraph of this Agreement.
 

--------------------------------------------------------------------------------


“Applicable Commitment Percentage”:  with respect to any Lender at any time, the
ratio  (expressed as a percentage) of such Lender’s Commitment to the Total
Commitments at such time.
 
“Applicable L/C Fee Rate”:  for each Letter of Credit outstanding on any day,
the rate per annum set forth below opposite the Level in effect on such day
based on the Ratings then in effect:
 
Level
 
Applicable L/C Fee Rate
 
Level I
    0.40 %
Level II
    0.45 %
Level III
    0.50 %
Level IV
    0.60 %
Level V
    0.80 %
Level VI
    0.95 %

 
The Guarantor shall give written notice to the Administrative Agent of each
change to the Ratings affecting the applicable Level in effect, within three (3)
Business Days thereof, and any corresponding change to the Applicable L/C Fee
Rate shall be effective on the date of the relevant change (irrespective of
whether the Guarantor has provided such notice).  Notwithstanding the foregoing,
if AGL Capital Corporation or the Guarantor shall at any time fail to have in
effect such a Rating on its non-credit enhanced senior unsecured long-term debt,
the Guarantor shall seek and obtain (if not already in effect), within thirty
(30) days after such rating first ceases to be in effect, a corporate credit
rating or a bank loan rating from S&P, and the Applicable L/C Fee Rate shall
thereafter be based on such rating in the same manner as provided herein with
respect to AGL Capital Corporation’s or the Guarantor’s senior non-credit
enhanced unsecured long-term debt rating.  During any period when no such rating
exists, the Applicable L/C Fee Rate shall be the highest percentage shown above.
 
“Assets”:  any and all rights, titles and interests in and to any and all assets
of a Person, including all real or personal property, all tangible or intangible
property, and all cash, wherever such assets situated.
 
“Assignee”:  as defined in Section 12.6(c).
 
“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Annex IV.
 
“Assignor”:  as defined in Section 12.6(c).
 
“Available Commitments”:  at any time, an amount equal to (a) the Total
Commitments then in effect, minus (b) the Total Extensions of Credit then
outstanding.
 
“B Drawing”:  as specified in each Letter of Credit, a drawing with respect to
the payment of the principal amount of, and the unpaid interest on, the related
Bonds upon an optional or mandatory redemption of less than all of such Bonds
then outstanding.
 

--------------------------------------------------------------------------------


“Bankruptcy Law”:  the United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq.,
or any similar Federal or state statute.
 
“Benefited Lender”:  as defined in Section 12.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Bonds”:  as defined in the preambles to this Agreement.
 
“Bond Insurance Policies”:  as defined in the preambles to this Agreement.
 
“Bond Insurer Event of Default”:  means any of the following with respect to a
Bond Insurer:
 
(i)           such Bond Insurer shall default in any payment or payments or
amounts payable by it under its Bond Insurance Policy, or
 
(ii)           any material provision of its Bond Insurance Policy relating to
the obligation of such Bond Insurer to make payments thereunder at any time for
any reason ceases to be valid and binding on such Bond Insurer in accordance
with the terms of its Bond Insurance Policy or is declared to be null and void,
invalid or unenforceable by a final non-appealable decision of a court or other
governmental agency of appropriate jurisdiction, or the validity or
enforceability thereof is contested by a senior officer of such Bond Insurer in
writing or by any court or other governmental agency of appropriate
jurisdiction, or such Bond Insurer repudiates in writing its obligations under
its Bond Insurance Policy; or
 
(iii)           a proceeding is instituted in a court having jurisdiction in the
premises seeking an order for relief, rehabilitation, reorganization,
conservation, liquidation or dissolution in respect of such Bond Insurer or for
any substantial part of its property under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee or sequestrator (or other
similar official) and such proceeding is not terminated for a period of ninety
(90) consecutive days or such court enters an order granting the relief sought
in such proceeding or such Bond Insurer shall institute any such proceeding; or
such Bond Insurer shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law or shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian or sequestrator (or other
similar official) of such Bond Insurer or for any substantial part of its
property, or shall make a general assignment for the benefit of creditors.
 
“Bond Insurers”:  as defined in the preambles to this Agreement.
 
“Borrower”:  as defined in the first paragraph of this Agreement.
 
“Business”:  as defined in Section 5.16(b).
 
“Business Day”:  a day other than (i) a Saturday, Sunday or other day on which
commercial banks in Atlanta, Georgia and New York, New York are authorized or
required by law to close, or (ii) so long as Wells Fargo is the Issuing Bank, a
day on which Wells Fargo’s San Francisco Letter of Credit Operations Office is
closed for business.
 

--------------------------------------------------------------------------------


“C Drawing”:  as specified in each Letter of Credit, a drawing with respect to
the payment of the principal amount of, and interest due on, the related Bonds
which the Remarketing Agent has been unable to remarket within the time limits
established in the related Indenture.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a partnership, limited liability company or
other Person (other than a corporation), and any and all warrants, rights or
options to purchase any of the foregoing.
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A2 by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
 
“Closing Date”:  the date of this Agreement as set forth in the first paragraph
of this Agreement.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time,
including all applicable regulations thereunder whether proposed, temporary or
final, including regulations issued and proposed pursuant to the statutory
predecessor of the Code, and, in addition, all official rulings and judicial
determinations applicable to the Bonds under the Code and under any successor
provisions to the relevant provisions of the Code or regulations.
 
“Commitment”:  as to any Lender, the obligation of such Lender to purchase
participating interests pursuant to Section 2.5 of this Agreement in Letters of
Credit issued pursuant to this Agreement in an aggregate maximum face amount not
to exceed the amount set forth under the heading “Commitment” opposite such
Lender’s name on Schedule 1.1 or in the Assignment and Acceptance pursuant to
which such Lender has become a party hereto, as the same may be changed from
time to time pursuant to the terms hereof.
 

--------------------------------------------------------------------------------


“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower and/or the Guarantor within the meaning
of Section 4001 of ERISA or is part of a group that includes the Borrower and/or
the Guarantor and that is treated as a single employer under Section 414 of the
Code.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Annex V.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of extending credit otherwise required to be made by
such Lender and designated by such Lender in a written instrument, subject to
the consent of the Administrative Agent and the Borrower (which consent by the
Borrower shall not be unreasonably withheld or delayed); provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to purchase participations in Letters of Credit
under this Agreement if, for any reason, its Conduit Lender fails to purchase
such participations in Letters of Credit, and the designating Lender (and not
the Conduit Lender) shall have the sole right and responsibility to deliver all
consents, amendments and waivers required or requested under this Agreement with
respect to its Conduit Lender, and provided, further, that no Conduit Lender
shall (a) be entitled to receive any greater amount pursuant to Sections 2.6,
2.7, and 2.8 than the designating Lender would have been entitled to receive in
respect of the Extensions of Credit made by such Conduit Lender or (b) be deemed
to have any Commitment.
 
“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated March 2008 and furnished to the Lenders, together with all amendments and
supplements thereto delivered to the Lenders on or before the Closing Date.
 
“Consolidated Net Worth”:  at any date, the aggregate amount of Capital Stock,
minority interests, and other equity accounts (including, without limitation,
retained earnings, paid in capital and accumulated other comprehensive income or
loss (but without giving effect to any non-cash pension and other
post-retirement benefits liability adjustments recorded in accordance with
GAAP)) of the Guarantor and the other Group Members at such date determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Guarantor and the other Group Members at such date
(excluding Indebtedness of the type described in clause (k) of the definition of
the term Indebtedness), determined on a consolidated basis in accordance with
GAAP.
 
“Continuing Directors”:  the directors of the Guarantor on the Closing Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Guarantor is recommended by at least a
majority of the then Continuing Directors.
 

--------------------------------------------------------------------------------


“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Credit Documents”:  collectively, this Agreement, any applications submitted to
the Issuing Bank by either Credit Party in respect of the Letters of Credit, the
Indentures, the Supplemental Indentures and each other agreement, instrument, or
document evidencing, guaranteeing, or securing the obligations of either of the
Credit Parties pursuant to this Agreement.
 
“Credit Facility”:  any letter of credit, line of credit, insurance policy,
guaranty or other agreement constituting a credit enhancement or liquidity
facility which is issued by a bank, trust company, savings and loan association
or other institutional lender, insurance company or surety company for the
benefit of the holder of any Indebtedness in order to provide a source of funds
for the payment of all or any portion of a Credit Party’s payment obligations
under such Indebtedness.
 
“Credit Parties”:  together, the Borrower and the Guarantor.
 
“D Drawing”:  as specified in each Letter of Credit, a drawing with respect to
the payment (whether at maturity, upon acceleration following an event of
default, or upon redemption, of the related Bonds as a whole), of the total
unpaid principal of, and unpaid interest on, all of the related Bonds.
 
“Date of Issuance”:  with respect to each Letter of Credit issued pursuant to
this Agreement, the date of issuance and delivery of such Letter of Credit by
the Issuing Bank.
 
“Default”:  any of the events specified in Section 10.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Eligible Assignee”:  (i) a Lender; and (ii) any other Person (other than a
natural Person) approved by the Administrative Agent, the Issuing Bank and,
unless (x) such Person is taking delivery of an assignment in connection with
physical settlement of a credit derivatives transaction or (y) an Event of
Default has occurred and is continuing, by the Borrower (each such approval not
to be unreasonably withheld or delayed).  If the consent of the Borrower to an
assignment or to an Eligible Assignee is required hereunder, the Borrower shall
be deemed to have given its consent ten Business Days after the date notice
thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower, unless such consent is expressly refused
by the Borrower prior to such tenth Business Day.
 

--------------------------------------------------------------------------------


“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Event of Default”:  any of the events specified in Section 10.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Expiration Date”:  with respect to any Letter of Credit issued pursuant to this
Agreement, the date such Letter of Credit expires in accordance with its terms.
 
“Extensions of Credit”:  as to any Lender at any time, an amount equal to such
Lender’s Applicable Commitment Percentage of the L/C Obligations then
outstanding.
 
“Facility”:  the $123,210,128 letter of credit facility being made available to
the Borrower pursuant to this Agreement.
 
“Funding Office”:  the office of the Administrative Agent specified in
Section 12.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  those accounting principles, standards and practices generally accepted
in the United States as in effect from time to time.
 
“Governmental Approvals”:  any authorizations, consents, approvals, licenses,
rulings, permits, certifications, exemptions, filings or registrations by or
with any Governmental Authority.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Governing Body”:  when used with respect to any Person, its board of directors,
board of trustees, or other board, committee or group of individuals in which
the powers of a board of directors or board of trustees is vested generally or
for the specific matters under consideration.
 
“Government Issuer”:  any federal, state or municipal corporation or political
subdivision thereof or any instrumentality of any of the foregoing empowered to
issue obligations on behalf thereof.
 
“Government Obligations”:  direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America, including evidences of a direct ownership interest in future interest
or principal payments on obligations issued or guaranteed by the United States
of America, which obligations are held in a custody account by a custodian
pursuant to the terms of a custody agreement.
 

--------------------------------------------------------------------------------


“Group Members”:  the collective reference to the Guarantor, the Borrower and
their respective Restricted Subsidiaries.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Guarantor in good faith.
 
“Guarantor”:  as defined in the first paragraph of this Agreement.
 
“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, and all commodity price protection agreements, or any other
hedging arrangements.
 
“Hybrid Securities”:  any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Guarantor or AGL Capital Corporation, or any business trusts, limited liability
companies, limited partnerships or similar entities (i) substantially all of the
common equity, general partner or similar interests of which are owned (either
directly or indirectly through one or more wholly owned Subsidiaries) at all
times by the Guarantor or AGL Capital Corporation or any Subsidiaries, (ii) that
have been formed for the purpose of issuing such securities or deferrable
interest subordinated debt, and (iii) substantially all the assets of which
consist of (A) subordinated debt of the Guarantor or AGL Capital Corporation or
any Subsidiary, and (B) payments made from time to time on the subordinated
debt.
 

--------------------------------------------------------------------------------


“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business that are not
more than 90 days past due unless being contested in good faith and for which
any reserves required by GAAP have been provided), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (d)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all capital lease (within the meaning of GAAP) obligations of such Person, (f)
all Securitization Facility Attributed Debt, (g) all obligations of such Person,
contingent or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements, (h) the
liquidation value of all mandatorily redeemable preferred Capital Stock of such
Person, (i) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (h) above, (j) all obligations of
the kind referred to in clauses (a) through (i) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, (k) all obligations of such Person in
respect of Hedge Agreements and (l) all Off-Balance Sheet Liabilities.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.  Notwithstanding the foregoing, obligations of any Person with respect
to Park and Loan Transactions shall not be considered Indebtedness.
 
“Indentures”:  as specified in the preambles to this Agreement.
 
“Interest Payment Date”:  as defined in the respective Indentures.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Investments”:  as defined in Section 7.7.
 
“Issuers”:  as defined in the preambles to this Agreement.
 

--------------------------------------------------------------------------------


“Issuing Bank”:  Wells Fargo in its capacity as issuer of any Letter of Credit
issued pursuant to this Agreement.
 
“L/C Fee Payment Date”:  for each Letter of Credit issued pursuant to this
Agreement, the last day of each March, June, September and December so long as
such Letter of Credit remains in effect, and the date of expiration or
cancellation of such Letter of Credit.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of all outstanding Letters of Credit and (b)
the aggregate amount of drawings under Letters of Credit that have not then been
reimbursed by the Borrower or the Guarantor pursuant to Section 3.1.
 
“L/C Participants”:  the collective reference to all Lenders other than the
Issuing Bank.
 
“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.
 
“Lenders”:  as defined in the first paragraph of this Agreement.
 
“Letters of Credit”:  as defined in the preambles to this Agreement.
 
“Level I”, “Level II”, “Level III”, “Level IV”, “Level V” and “Level VI”:  the
respective Level set forth below, as determined by the Ratings then in effect:
 
Level
 
S&P Rating
 
Moody’s Rating
 
Level I
 
A or higher
 
A2 or higher
 
Level II
 
A-        
  A3  
Level III
 
BBB+
 
Baa1
 
Level IV
 
BBB
 
Baa2
 
Level V
 
BBB-
 
Baa3
 
Level VI
 
BB+ or below
 
Ba1 or below
 



provided that if on any day the Ratings of the Rating Agencies do not coincide
for any rating category and the Level differential is (x) one level, then the
higher Rating will be the applicable Level; (y) two levels, the Level at the
midpoint will be the applicable Level; and (z) more than two levels, the
higher/highest of the intermediate Levels will be the applicable Level.
 
“Lien”:  any mortgage, pledge, lien, hypothecation, security interest or other
charge, encumbrance, or other arrangement in the nature of a security interest
in property to secure the payment or performance of Indebtedness or other
obligations of any Person; provided, however, the term “Lien” shall not mean any
easements, rights-of-way, zoning restrictions, leases, sub-leases, licenses,
sublicenses, other restrictions on the use of property, defects in title to
property or other similar encumbrances.
 

--------------------------------------------------------------------------------


“Loan Agreements”:  as specified in the preambles to this Agreement.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Guarantor and
its Restricted Subsidiaries taken as a whole, (b) the validity or enforceability
of this Agreement or any of the other Credit Documents or the rights or remedies
of the Administrative Agent, the Issuing Bank or the Lenders hereunder or
thereunder, or (c) the ability of either of the Credit Parties to perform
obligations on its part under the Credit Documents.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Moody’s”:  Moody’s Investors Service, Inc. and its successors.
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Obligations”:  the collective reference to the (i) all Reimbursement
Obligations (including interest accruing at the then applicable rate provided in
this Agreement after the maturity of the Reimbursement Obligations and after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower or the Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), and (ii) all expense reimbursement and indemnity payments, and
all other obligations and liabilities of the Borrower and the Guarantor to the
Administrative Agent, the Issuing Bank, or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred pursuant to this Agreement, any other Credit Document, or any
other document made, delivered or given in connection herewith or therewith
(including all fees, charges and disbursements of counsel to the Administrative
Agent, the Issuing Bank, or to any Lender that are required to be paid pursuant
hereto).
 
“Off-Balance Sheet Liabilities”:  as to any Person (i) any repurchase obligation
or liability of such Person with respect to notes or accounts receivable sold by
such Person, (ii) any liability of such Person under any sale and leaseback
transactions that do not create a liability on the balance sheet of such Person,
(iii) any liability of such Person under any so-called “synthetic” lease
transaction and (iv) any obligation under any other transaction which is the
functional equivalent of, or takes the place of, a borrowing but which does not
constitute a liability on the balance sheet of such Person.
 
“Officer’s Certificate”:  a certificate signed, in the case of the Borrower or
the Guarantor, by a Responsible Officer of the Borrower or the Guarantor, as the
case may be, or if delivered by any other Person, signed by the chief executive
or chief financial officer of such Person, in either case whose authority to
execute such certificate shall be evidenced to the satisfaction of the
Administrative Agent.  When an Officer’s Certificate is required hereunder to
set forth matters relating to any Credit Party or other Group Member, such
Officer’s Certificate may be given in reliance upon another certificate, or
other certificates, and supporting materials, if any, provided by any duly
authorized officer of the applicable Group Member.
 

--------------------------------------------------------------------------------


“Operative Documents”:  as specified in Section 4.1(a) hereof.
 
“Opinion of Bond Counsel”:  an opinion in writing signed by an attorney or firm
of attorneys experienced in the field of municipal bonds whose opinions are
generally accepted by purchasers of municipal bonds.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Park and Loan Transactions”:  any tariff transaction offered by pipelines or
other storage facilities, where the pipelines or other storage facilities allow
the customers to park gas on or borrow gas from the pipelines or other storage
facilities in one period and reclaim gas from or repay gas to the pipelines or
other storage facilities in a subsequent period.
 
“Participant”:  as defined in Section 12.6(b).
 
“Permitted Acquisitions”:  as defined in Section 7.7(e).
 
“Person”:  an individual, company (including a limited liability company),
corporation, firm, partnership, joint venture, undertaking, association,
organization, trust, state or agency of a state (in each case whether or not
having a separate legal personality).
 
“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or the Guarantor or any Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
“Pledged Bond Collateral”:  as defined in Section 8.1.
 
“Pledged Bonds”:  as defined in Section 3.2.
 
“Prime Rate” means, on any day, the per annum rate of interest in effect for
such day as publicly announced from time to time by Wells Fargo as its “Prime
Rate,” such rate being the rate of interest most recently announced within Wells
Fargo at its principal office as its “Prime Rate,” with the understanding that
Wells Fargo’s “Prime Rate” is one of Wells Fargo’s base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Wells Fargo may
designate.  Any change in Wells Fargo’s “Prime Rate” as announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.
 
“Properties”:  as defined in Section 5.16(a).
 
“Rating Agencies”:  together, S&P and Moody’s.
 

--------------------------------------------------------------------------------


“Ratings”:  the ratings of the Rating Agencies applicable to the long-term,
non-credit enhanced senior unsecured debt of the Guarantor, as announced by the
Rating Agencies.
 
“Register”:  as defined in Section 12.6(d).
 
“Regulation U”:  Regulation U of the Board, as the same may be in effect from
time to time, and any successor regulations.
 
“Regulatory Body”:  any federal, state or local government, department, agency,
authority or instrumentality and any other public or private organization,
including accrediting bodies, having regulatory jurisdiction and authority over
any Credit Party or any other Group Member or their respective property or
operations.
 
“Reimbursement Obligations”:  collectively, all reimbursement payments required
to be made by the Borrower pursuant to Section 3.1, and any other amounts paid
by the Issuing Bank under any Letters of Credit, all fees payable with respect
to the Letters of Credit, and all interest payable in respect of such
reimbursement payments pursuant to the terms of this Agreement and the other
Credit Documents.
 
“Remarketing Agent”:  as defined in the respective Indentures.
 
“Remarketing Agreement”:  the Remarketing Agreement dated as of the date hereof
between the Borrower and the Remarketing Agent, as defined in the respective
Indentures.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”:  at any time, the holders of more than 50% of the total
Aggregate Exposure of all Lenders at such time.
 
“Requirement of Law”:  as to any Person, the articles or certificate of
incorporation or organization, by-laws, partnership agreement, limited liability
company agreement, operating agreement, management agreement, or other
organizational or governing documents of such Person, and any constitution,
decree, judgment, legislation, order, ordinance, regulation, rule, statute or
treaty, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer or controller of the Guarantor or the Borrower, as the case
may be, but in any event, with respect to financial matters, the chief financial
officer or treasurer of the Guarantor.
 
“Restricted Payments”:  as defined in Section 7.5.
 
“Restricted Subsidiary”:  any Subsidiary other than an Unrestricted Subsidiary.
 

--------------------------------------------------------------------------------


“Revolving Credit Agreement”:  the Credit Agreement dated as of August 31, 2006,
by and among the Guarantor, AGL Capital Corporation, the lenders parties
thereto, and SunTrust Bank, as administrative agent, as the same may have been,
or may hereafter be, amended, restated, supplemented or otherwise modified and
in effect.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“S&P”:  Standard & Poor’s Ratings Group and its successors.
 
“Securitization Facility Attributed Debt”:  at any time, the aggregate net
outstanding amount theretofore paid to any of the Group Members (without
duplication) in respect of securitization assets (whether accounts receivable,
general intangibles, instruments, documents, chattel paper or other similar
assets) sold or transferred in connection with any securitization financing
program established by any of the Group Members in respect of such
securitization assets (it being the intent of the parties that such
Securitization Facility Attributed Debt at any time outstanding approximate as
closely as possible the principal amount of Indebtedness that would be
outstanding at such time under such financing program if the same were
structured as a secured lending arrangement rather than a sale or securitization
arrangement).
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the sum of the assets of such Person will, as of such date,
exceed the sum of the liabilities of such Person as of such date, (b) such
Person will be able to pay its debts as they mature and (c) such Person has
sufficient capital to conduct its business.  For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal
equitable, secured or unsecured or (y) right to an equitable remedy for breach
of performance if such breach gives rise to a right to payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured or unmatured, disputed, undisputed, secured or unsecured.
 
“Stated Amount”:  as specified in each Letter of Credit.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of either or both of the Borrower and the Guarantor.
 
“Supplemental Indentures”:  as defined in the preambles to this Agreement.
 

--------------------------------------------------------------------------------


“Syndication Agent”:  as defined in the first paragraph of this Agreement.
 
“Termination Date”:  the earlier of:  (i) June 5, 2010, or (ii) the date of any
termination of the Facility pursuant to Section 10.2.
 
“Total Capitalization”:  at any date, the sum of Consolidated Net Worth and
Consolidated Total Debt of the Group Members at such date, determined on a
consolidated basis in accordance with GAAP.
 
“Total Commitments”:  at any time, the aggregate amount of the Commitments of
all Lenders then in effect.  The Total Commitments as of the Closing Date are
$123,210,128.
 
“Total Extensions of Credit”:  at any time, the aggregate amount of the
Extensions of Credit of all Lenders outstanding at such time.
 
“Transferee”:  any Assignee or Participant.
 
“Trustee”:  as defined in the preambles to this Agreement.
 
“Unrestricted Subsidiary”:  any Subsidiary which (i) is designated as an
Unrestricted Subsidiary in accordance with Section 7.11, and (ii) has not
incurred any Indebtedness that is guaranteed or otherwise supported by the
credit of the Guarantor, the Borrower or any other of their respective
Restricted Subsidiaries (but excluding any such guarantee or other credit
support arrangement pursuant to which the liability of such guarantor or credit
support provider is limited to loan amounts advanced by another Person against
inventory claimed (by rights or claims of offset, ownership or similar claim) by
such guarantor or credit support provider, and such guarantor or credit support
provider is entitled to receive a pro rata interest in such inventory
corresponding to the amounts paid in respect of such inventory).
 
“Wells Fargo”:  Wells Fargo Bank, National Association, a national banking
association, and its successors and assigns.
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
Section 1.2 Other Definitional Provisions.
 
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Credit Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
(b) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP; provided, however, that for
purposes of determining compliance with the covenants contained in Article Seven
all accounting terms herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP as in effect on
the date of this Agreement and applied on a basis consistent with the
application used in the financial statements referred to in Section 5.1,
(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, and (v) references
to agreements or other Contractual Obligations shall, unless otherwise
specified, be deemed to refer to such agreements or Contractual Obligations as
amended, supplemented, restated or otherwise modified from time to time.

--------------------------------------------------------------------------------


 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and references herein to any
Sections, Schedules and Exhibits are to the Sections, Schedules or Exhibits of
this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
ARTICLE TWO
 
ISSUANCE OF LETTERS OF CREDIT; FEES
 
Section 2.1 Amount and Terms of 2005 New Jersey Letter of Credit.  The Issuing
Bank agrees, in reliance on the agreements of the Lenders in Section 2.5 and on
the terms and subject to the conditions hereinafter set forth, to issue the
2005 New Jersey Letter of Credit to the 2005 New Jersey Trustee (i) in an amount
not to exceed $46,500,000 (the “2005 New Jersey Principal Component”), plus an
amount equal to the sum of 53 days’ interest on the Series 2005 New Jersey
Bonds, computed at a rate of 12% per annum based on a year of 365 days,
notwithstanding the actual rate borne from time to time by the Series 2005 New
Jersey Bonds (the “2005 New Jersey Interest Component”) and (ii) expiring on
June 5, 2010, unless otherwise cancelled, terminated or extended.
 
Section 2.2 Amount and Terms of 2007 New Jersey Letter of Credit.  The Issuing
Bank agrees, in reliance on the agreements of the Lenders in Section 2.5 and on
the terms and subject to the conditions hereinafter set forth, to issue the
2007 New Jersey Letter of Credit to the 2007 New Jersey Trustee (i) in an amount
not to exceed $54,600,000 (the “2007 New Jersey Principal Component”), plus an
amount equal to the sum of 53 days’ interest on the Series 2007 New Jersey
Bonds, computed at a rate of 12% per annum based on a year of 365 days,
notwithstanding the actual rate borne from time to time by the Series 2007 New
Jersey Bonds (the “2007 New Jersey Interest Component”) and (ii) expiring on
June 5, 2010, unless otherwise cancelled, terminated or extended.
 
Section 2.3 Amount and Terms of 2005 Florida Letter of Credit.  The Issuing Bank
agrees, in reliance on the agreements of the Lenders in Section 2.5 and on the
terms and subject to the conditions hereinafter set forth, to issue the
2005 Florida Letter of Credit to the 2005 Florida Trustee (i) in an amount not
to exceed $20,000,000 (the “2005 Florida Principal Component”), plus an amount
equal to the sum of 53 days’ interest on the Series 2005 Florida Bonds, computed
at a rate of 12% per annum based on a year of 365 days, notwithstanding the
actual rate borne from time to time by the Series 2005 Florida Bonds (the
“2005 Florida Interest Component”) and (ii) expiring on June 5, 2010, unless
otherwise cancelled, terminated or extended.
 

--------------------------------------------------------------------------------


Section 2.4 Fees.
 
(a) Letters of Credit Fees.  The Borrower hereby agrees to pay fees in respect
of this Facility and the Letters of Credit as follows:
 
(i) On each L/C Fee Payment Date, the Borrower shall pay to the Administrative
Agent, for the ratable account of the Lenders, a non-refundable fee equal to the
Applicable L/C Fee Rate multiplied by the maximum aggregate Stated Amount of
each Letter of Credit for the quarterly period (or portion thereof) then ended;
and
 
(ii) On each L/C Fee Payment Date, the Borrower shall pay to the Issuing Bank a
non-refundable issuance fee for each Letter of Credit outstanding during the
quarterly period (or portion thereof) then ended in the amounts separately
agreed by the Credit Parties and the Issuing Bank.
 
Amounts payable under this Section 2.4(a) shall be payable in immediately
available funds in arrears based on a 360-day year and the actual number of days
elapsed.
 
(b) Drawing Fees.  The Borrower hereby agrees to pay to the Issuing Bank, upon
each drawing by a Trustee under a Letter of Credit, the sum of $250 or such
other amount as shall at the time of such drawing be the charge which the
Issuing Bank is making for drawings on similar letters of credit.
 
(c) Transfer Fees.  The Borrower hereby agrees to pay to the Issuing Bank, upon
each transfer of a Letter of Credit in accordance with its terms, such amount as
shall at the time of such transfer be the charge which the Issuing Bank is
making for transfers of similar letters of credit.
 
(d) Other Letter of Credit Fees.  The Borrower agrees to pay the Issuing Bank’s
customary transaction charges, including wire charges and service charges, on
any account established with the Issuing Bank in order to perform its
obligations under this Agreement and the Letters of Credit.
 
(e) Other Fees.  The Borrower shall pay to the Administrative Agent (i) for its
own account, the annual agency fees from time to time as agreed to by the
Borrower and the Administrative Agent, and (ii) for the account of the Lenders,
upfront fees payable on the Closing Date in an amount equal to 0.05% of each
Lender’s Commitment as set forth herein.
 

--------------------------------------------------------------------------------


Section 2.5 Participating Interests.  Each Lender severally and not jointly
agrees with the Issuing Bank that, upon the issuance of each Letter of Credit,
it shall automatically purchase and be deemed to have purchased from the Issuing
Bank an undivided percentage participating interest, to the extent of such
Lender’s Applicable Commitment Percentage, in each such Letter of Credit issued
by, and all Reimbursement Obligations owed to, the Issuing Bank in connection
with each such Letter of Credit, up to a total amount for all such Letters of
Credit not to exceed such Lender’s Commitment.  On any failure by the Borrower
or the Guarantor to pay any Reimbursement Obligation in connection with any
Letter of Credit at the time required in Article Three, or if the Issuing Bank
is required at any time to return to the Borrower or the Guarantor or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment by the Borrower or the Guarantor of any Reimbursement Obligation in
connection with any Letter of Credit, the Issuing Bank shall promptly give
notice of same to each L/C Participant, and the Issuing Bank shall have the
right to require each L/C Participant to fund its participation in such
Reimbursement Obligation.  Each L/C Participant shall pay to the Issuing Bank an
amount equal to such L/C Participant’s Applicable Commitment Percentage of such
unpaid or returned Reimbursement Obligation not later than the Business Day it
receives notice from the Issuing Bank to such effect, if such notice is received
before 2:00 p.m., or not later than the following Business Day if such notice is
received after 2:00 p.m.  If an L/C Participant fails to pay timely such amount
to the Issuing Bank, it shall also pay to the Issuing Bank interest on such
amount accrued from the date payment of such amount was made by the Issuing Bank
to the date of such payment by the L/C Participant at a rate per annum equal to
the Prime Rate in effect for each such day and only after such payment shall
such L/C Participant be entitled to receive its Applicable Commitment Percentage
of each payment received on the relevant Reimbursement Obligation (including
interest paid thereon).  The several obligations of the L/C Participant to the
Issuing Bank hereunder shall be absolute, irrevocable and unconditional under
any and all circumstances whatsoever and shall not be subject to any set-off,
counterclaim or defense to payment any L/C Participant may have or have had
against the Borrower, the Guarantor, the Issuing Bank, the Administrative Agent,
or any other Lender or other Person whatsoever, including without limitation,
any defense based on the failure of the demand for payment under the applicable
Letter of Credit to conform to the terms of such Letter of Credit or the
legality, validity, regularity or enforceability of any Letter of Credit, and
including without limitation, those resulting from the Issuing Bank’s own simple
or contributory negligence.  Without limiting the generality of the foregoing,
such obligations shall not be affected by any Default, Event of Default or Bond
Insurer Event of Default, and each payment by an L/C Participant hereunder shall
be made without any offset, abatement, withholding or reduction whatsoever.
 

--------------------------------------------------------------------------------


Section 2.6 Additional Payments.  If any change in any law or regulation or in
the interpretation thereof by any court or administrative or governmental
authority charged with the administration thereof, or in generally accepted
accounting principles, shall either (i) impose, modify or deem applicable any
reserve, special deposit or similar requirement against any Letters of Credit
issued by the Issuing Bank or subject to any participation by any Lender, or
(ii) impose on the Issuing Bank or any Lender any other condition relating,
directly or indirectly, to this Agreement, the Letters of Credit, and the result
of any event referred to in the preceding clause (i) or (ii) shall be to
increase the cost to the Issuing Bank or any Lender of issuing or maintaining,
or participating in, the Letters of Credit or its obligations with respect
thereto, then upon demand by the Issuing Bank or such Lender, as the case may
be, the Borrower hereby agrees to pay promptly to the Issuing Bank or such
Lender, as the case may be, from time to time as specified by the Issuing Bank
or such Lender, as the case may be, such additional amounts as shall be
sufficient to compensate the Issuing Bank or such Lender, as the case may be,
for such increased cost.  A certificate of the Issuing Bank or such Lender, as
the case may be, claiming compensation under this section and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive
absent manifest error.  In determining any such amount, the Issuing Bank or such
Lender, as the case may be, may use any reasonable averaging and attribution
methods.
 
Section 2.7 Capital Adequacy.  If, after the date of this Agreement, the Issuing
Bank or any Lender shall have determined that the adoption or implementation of
any applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Issuance Bank or
such Lender, as the case may be, with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on the Issuing Bank’s or such Lender’s capital, with respect to this
Agreement, or the Letters of Credit or participations in the Letters of Credit,
or otherwise, as a consequence of its obligations hereunder and under or with
respect to the Letters of Credit to a level below that which the Issuing Bank or
such Lender, as the case may be, could have achieved but for such adoption,
change or compliance (taking into consideration its policies with respect to
capital adequacy) by an amount deemed by the Issuing Bank or such Lender, as the
case may be, to be material, then from time to time, promptly upon demand by the
Issuing Bank, the Borrower hereby agrees to pay such additional amount or
amounts as will compensate the Issuing Bank or such Lender, as the case may be,
for such reduction.  A certificate of the Issuing Bank or such Lender, as the
case may be, claiming compensation under this section and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive
absent manifest error.  In determining any such amount, the Issuing Bank or such
Lender, as the case may be, may use any reasonable averaging and attribution
methods.
 

--------------------------------------------------------------------------------


Section 2.8 Obligations of Issuing Bank.
 
Notwithstanding anything to the contrary contained herein:
 
(a)           the Issuing Bank shall not have any obligation to issue any Letter
of Credit if:
 
(i)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or the Letters of Credit in particular or shall impose upon the
Issuing Bank with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense that was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it; and
 
(ii)           the issuance of such Letter of Credit would violate one or more
documented policies of the Issuing Bank generally applicable to customers of the
Issuing Bank similar to the Borrower or the Guarantor;
 
(b)           the Issuing Bank shall not have any obligation to amend any Letter
of Credit if:  (i) the Issuing Bank would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof; or
(ii) the beneficiary of the Letter of Credit does not accept the proposed
amendment to the Letter of Credit; and
 

--------------------------------------------------------------------------------


(c)           the Issuing Bank shall act on behalf of all L/C Participants with
respect to the Letters of Credit and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities:  (i) provided to the
Administrative Agent in Article Eleven with respect to any acts taken or
omissions suffered by the Issuing Bank in connection with the Letters of Credit
and the documents pertaining thereto as fully as if the term “Administrative
Agent” as used in Article Eleven included the Issuing Bank with respect to such
acts or omissions; and (ii) as additionally provided herein with respect to the
Issuing Bank.
 
ARTICLE THREE
 
AGREEMENT TO REPAY LETTER OF CREDIT DRAWINGS;
 
PLEDGED BONDS
 
Section 3.1 Reimbursement.  The Borrower hereby agrees as follows:
 
(a) The Borrower shall pay or cause to be paid to the Issuing Bank (or, to the
extent the L/C Participants have funded their respective participations in such
drawing, to the Administrative Agent on behalf of such L/C Participants and the
Issuing Bank) immediately after payment is made under any Letter of Credit
pursuant to any “A Drawing” an amount equal to the amount of such “A Drawing”
under such Letter of Credit.
 
(b) The Borrower shall pay or cause to be paid (i) to the Issuing Bank (or, to
the extent the L/C Participants have funded their respective participations in
such drawing, to the Administrative Agent on behalf of such L/C Participants and
the Issuing Bank) immediately after payment is made under any Letter of Credit
pursuant to any “B Drawing” with respect to the payment of principal due on the
related Bonds, an amount equal to the amount of such “B Drawing” under such
Letter of Credit, and (ii) to the Issuing Bank (or, to the extent the
L/C Participants have funded their respective participations in such drawing, to
the Administrative Agent on behalf of such L/C Participants and the Issuing
Bank) after payment is made under any Letter of Credit pursuant to any
“C Drawing” with respect to the payment of principal due on the related Bonds,
an amount equal to the amount of such “C Drawing” under such Letter of
Credit.  Amounts due with respect to any “C Drawing” shall be due and payable on
the date which is the earliest of (i) 367 days from the date of such drawing,
(ii) the stated expiration date of the respective Letter of Credit, or (iii) the
date on which the related Bonds have been successfully remarketed and the
remarketing proceeds have been deposited and paid to the Bank according to the
provisions of the related Indenture.
 
(c) The Borrower shall pay or cause to be paid to the Issuing Bank (or, to the
extent the L/C Participants have funded their respective participations in such
drawing, to the Administrative Agent on behalf of such L/C Participants and the
Issuing Bank) immediately after any payment is made under any Letter of Credit
pursuant to any “B Drawing” or “C Drawing” with respect to the payment of
interest due on the Bonds, an amount equal to the amount of such “B Drawing” or
“C Drawing” used to pay interest on the related Bonds.
 

--------------------------------------------------------------------------------


(d) The Borrower shall pay or cause to be paid to the Issuing Bank (or, to the
extent the L/C Participants have funded their respective participations in such
drawing, to the Administrative Agent on behalf of such L/C Participants and the
Issuing Bank) immediately after any payment is made under any Letter of Credit
pursuant to any “D Drawing” with respect to the payment (whether at maturity or
upon the acceleration or redemption of the Bonds as a whole) of the total unpaid
principal of and interest on the related Bonds, an amount equal to such amount
so paid under such Letter of Credit.
 
(e) The Borrower shall pay or cause to be paid to the Issuing Bank (or, to the
extent the L/C Participants have funded their respective participations in the
respective amounts, to the Administrative Agent on behalf of such
L/C Participants and the Issuing Bank) interest on any and all amounts required
to be paid as provided in this Section 3.1 from and after the due date thereof
until payment in full, payable on demand, at the Prime Rate plus 2% per annum;
provided that, interest on any and all amounts required to be paid with respect
to any “C Drawing” under Section 3.1(b) above shall accrue from the date of such
drawing at the Prime Rate plus 2% per annum and shall be payable in arrears on
the first day of each month and on the date of reimbursement of such
“C Drawing.”  If any payment under any Letter of Credit with respect to an
“A Drawing,” a “B Drawing,” a “C Drawing” or a “D Drawing” shall be reimbursed
on the same date such payment is made by the Issuing Bank, no interest shall be
payable on the reimbursed amount.
 
(f) So long as any of the Bonds remain outstanding, if the Issuing Bank is not
timely reimbursed for amounts drawn on any Letter of Credit for payment of
regularly scheduled principal and interest on the related Bonds, the
Administrative Agent, on behalf of the Issuing Bank and the Lenders, may direct
the applicable Trustee to present a claim under the applicable Bond Insurance
Policy in accordance with the claims procedures set forth in the applicable
Supplemental Indenture, and the Administrative Agent and the Issuing Bank will
cooperate with such Trustee and the applicable Bond Insurer to assign and
subrogate their right to payment from the applicable Issuer to such Bond Insurer
upon payment of such claim.
 
Section 3.2 Pledge of Bonds.  As security for the payment of the obligations of
the Borrower pursuant to Section 3.1(b) above and as more fully described in
Article Eight hereof, the Borrower has pledged to the Administrative Agent, for
the benefit of the Issuing Bank and the Lenders, and granted to the
Administrative Agent, for the benefit of the Issuing Bank and the Lenders, a
security interest in, all its rights, title and interests in and to all Bonds
delivered (or, in the case of Bonds held under a book-entry system, reflected on
the records of such Bonds as more fully described in Article Eight hereof) to
the Issuing Bank in connection with “C Drawings” (herein called “Pledged
Bonds”).  Any amounts from time to time owing to the Issuing Bank and the
Lenders pursuant to Section 3.1(b) above may be prepaid (i) at any time by the
Borrower on one Business Day’s notice stating the amount to be prepaid (which
shall be $5,000 or an integral multiple thereof) and (ii) at any time on behalf
of the Borrower on one Business Day’s notice from the Borrower directing the
Issuing Bank to deliver or to cause the applicable Trustee to deliver (or, in
the case of Bonds held under a book-entry system, reflected on the records of
such Bonds as more fully described in Article Eight hereof) a specified
principal amount of Pledged Bonds held by or on behalf of the Issuing Bank for
sale.  Upon payment to the Issuing Bank and the Lenders of the amounts to be
prepaid pursuant to Section 3.1(b) above, together with accrued interest, to the
date of such prepayment on the amount to be prepaid, the outstanding obligations
of the Borrower under Section 3.1(b) above shall be reduced by the amount of
such prepayment, interest shall cease to accrue on the amount prepaid and the
Administrative Agent shall release (or shall be deemed to have released) from
the pledge and security interest created hereunder a principal amount of Pledged
Bonds equal to the amount of such prepayment.  Such Bonds shall be delivered to
the Borrower on payment to the Issuing Bank and the Lenders as aforesaid or to
the Tender Agent for sale pursuant to the applicable Indenture, as
appropriate.  Notwithstanding the foregoing, no prepayment of amounts owing to
the Issuing Bank and the Lenders pursuant to Section 3.1(b) may be made, and no
Pledged Bonds shall be released, during the period commencing two Business Days
prior to an interest payment date with respect to the Bonds and ending at the
close of business on such interest payment date.

--------------------------------------------------------------------------------


 
Section 3.3 Intentionally Omitted.
 
Section 3.4 Reinstatement of Letters of Credit.  After any “A Drawing” or
“C Drawing,” the obligation of the Issuing Bank to honor demands for payment
under any Letter of Credit with respect to payment of interest (but not
principal) on the related Bonds will automatically and immediately be reinstated
up to the total amount specified therein, upon the terms and conditions set
forth in such Letter of Credit; provided, however, that in no event shall such
Letter of Credit be reinstated following any drawing under such Letter of Credit
pertaining to the payment of the principal of or interest on the related Bonds
as a result of the acceleration or redemption of the related Bonds.  Upon the
reimbursement of the Issuing Bank by the Borrower in accordance with
Section 3.1(b) hereof and the release by the Administrative Agent, on behalf of
the Issuing Bank and the Lenders pursuant to Section 3.2 hereof, of any Pledged
Bonds, the obligation of the Issuing Bank to honor demands for payment under
such Letter of Credit with respect to payment of the principal of the related
Bonds will be automatically and immediately reinstated up to the total amount
specified therein upon the terms and conditions set forth in such Letter of
Credit.
 
Section 3.5 Credit for Amount Paid on Bonds.  The Borrower shall (i) receive a
credit against its obligation under this Agreement to reimburse payments of
interest pursuant to Section 3.1(c) above to the extent of any amounts actually
paid to or for the benefit of the Issuing Bank and the Lenders in respect of the
interest due on any Pledged Bonds and (ii) receive a credit against its
Reimbursement Obligations under this Agreement pursuant to Section 3.1(b) above
to the extent of any amounts actually paid to or for the benefit of the Issuing
Bank and the Lenders in respect of the principal due on any Pledged Bonds.
 
Section 3.6 Default Rate.  If payment of any Reimbursement Obligation or any
other amounts to be paid by the Borrower under this Agreement is not made when
due after the expiration of any grace period applicable to such payment, such
Reimbursement Obligation and any such amount shall bear interest until such
Reimbursement Obligation or other amount then due is paid in full, which the
Borrower agrees to pay on demand, at a rate per annum equal to the Prime Rate
plus an additional 2% per annum.
 
Section 3.7 Computation of Interest and Fees.  Interest and fees payable
hereunder shall be computed on the basis of a 360-day year and the actual number
of days elapsed.  If the date specified for any payment hereunder is not a
Business Day, such payment shall be made on the next following Business Day, and
interest shall be paid at the rate provided for herein on any such payment to
the Business Day on which such payment is actually made.
 

--------------------------------------------------------------------------------


Section 3.8 Payments.
 
(a) All payments of Reimbursement Obligations and all interest, fees and other
amounts payable by the Borrower under the Credit Documents (excluding any
payments to be made directly to the Issuing Bank or any Lender under Section 2.6
or 2.7) shall be made by the Borrower to the Issuing Bank or to the
Administrative Agent, for the benefit of the Lenders and the Issuing Bank
entitled to such payments, as provided herein, in immediately available funds on
the due date thereof no later than 2:00 P.M. in the account designated by the
Issuing Bank or the Administrative Agent, as the case may be, or such other
location as the Issuing Bank or the Administrative Agent may designate in
writing to the Borrower, free and clear of any defenses, rights of set-off,
counterclaim, recoupment or withholding.  Any payments received by the
Administrative Agent from the Borrower after the time specified in the preceding
sentence shall be deemed to have been received on the next Business Day.  The
Administrative Agent will, on the same day each payment is received or deemed to
have been received in accordance with this Section 3.8, cause to be distributed
like funds to the Issuing Bank and each Lender owed any amount hereunder for
which such payment was received by the Administrative Agent, pro rata based on
the respective amounts then owing to each Lender.
 
(b) If at any time funds received by the Administrative Agent and the Issuing
Bank are insufficient to pay fully all Reimbursement Obligations then due and
payable hereunder, such funds shall be applied (i) first, towards payment of
those Reimbursement Obligations representing interest and fees then due and
payable hereunder, ratably among the parties entitled thereto in accordance with
the amounts of interest and fees then due and payable to such parties, and
(ii) second, towards payment of all remaining Reimbursement Obligations, ratably
among the parties entitled thereto in accordance with the amounts then due and
payable to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any Reimbursement Obligations that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Reimbursement Obligations than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Reimbursement Obligations of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Reimbursement Obligations; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 3.8(c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Reimbursement Obligations
to any assignee or participant other than to the Borrower, the Guarantor or any
other Group Member or their Affiliates.  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
 

--------------------------------------------------------------------------------


(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Issuing Bank or the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount or amounts due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
Section 3.9 Withholding Taxes.
 
(a) Payments Free of Withholding.  Except as otherwise required by law, each
payment by either Credit Party to the Issuing Bank, any Lender or the
Administrative Agent under this Agreement or any other Credit Document shall be
made without withholding for or on account of any present or future taxes
imposed by or within the jurisdiction in which such Credit Party is
incorporated, any jurisdiction from which such Credit Party makes any payment,
or (in each case) any political subdivision or taxing authority thereof or
therein, excluding, in the case of the Issuing Bank, any Lender and the
Administrative Agent, the following taxes:
 
(i) taxes imposed on, based upon, or measured by such Lender’s, the Issuing
Bank’s or the Administrative Agent’s net income or profits, and branch profits,
franchise and similar taxes imposed on it;
 
(ii) taxes imposed on such Lender, the Issuing Bank or the Administrative Agent
as a result of a present or former connection between the taxing jurisdiction
and such Lender, the Issuing Bank or Administrative Agent, or any affiliate
thereof, as the case may be, other than a connection resulting solely from the
transactions contemplated by this Agreement;
 
(iii) taxes imposed as a result of the transfer by such Lender, the Issuing Bank
or the Administrative Agent of its interest in this Agreement or any other
Credit Document or a designation by such Lender, the Issuing Bank or the
Administrative Agent of a new lending office (other than taxes imposed as a
result of any change in treaty, law or regulation after such transfer of such
Lender’s, the Issuing Bank’s or the Administrative Agent’s interest in this
Agreement or any other Credit Document or designation of a new lending office);
 

--------------------------------------------------------------------------------


(iv) taxes imposed by the United States of America (or any political subdivision
thereof or tax authority therein) upon any Lender, the Issuing Bank or the
Administrative Agent organized under the laws of a jurisdiction outside of the
United States, except to the extent that such tax is imposed as a result of any
change in applicable law, regulation or treaty after the date hereof, in the
case of each Lender, the Issuing Bank or the Administrative Agent originally a
party hereto or, in the case of any Lender becoming a party hereto after the
Closing Date, after the date on which it becomes a Lender; or
 
(v) taxes which would not have been imposed but for (a) the failure of any
Lender, Issuing Bank, or the Administrative Agent, as the case may be, to
provide (x) the applicable forms prescribed by the Internal Revenue Service, as
required by this Section 3.9, or (y) any other form, certification,
documentation or proof which is reasonably requested by either Credit Party, or
(b) a determination by a taxing authority or a court of competent jurisdiction
that a form, certification, documentation or other proof provided by such
Lender, the Issuing Bank or the Administrative Agent to establish an exemption
from such tax, assessment or other governmental charge is false;
 
(all such present or future taxes, excluding only the taxes described in the
preceding clauses (i) through (v), being hereinafter referred to as “Indemnified
Taxes”).  If any such withholding is so required, the applicable Credit Party
shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties attach thereto or interest accrues
thereon and forthwith pay such additional amount as may be necessary to ensure
that the net amount actually received by each Lender, the Issuing Bank and the
Administrative Agent is free and clear of such Indemnified Taxes (including
Indemnified Taxes on such additional amount) and is equal to the amount that
such Lender, the Issuing Bank or the Administrative Agent (as the case may be)
would have received had withholding of any Indemnified Tax not been made.  If
the applicable Credit Party pays any Indemnified Taxes, or any penalties or
interest in connection therewith, it shall deliver official tax receipts
evidencing the payment or certified copies thereof, or other evidence of payment
if such tax receipts have not yet been received by the applicable Credit Party
(with such tax receipts to be delivered within fifteen (15) days after being
actually received), to the Lender, the Issuing Bank or the Administrative Agent
on whose account such withholding was made (with a copy to the Administrative
Agent if not the recipient of the original) within fifteen (15) days of such
payment.  If the Administrative Agent or the Issuing Bank or any Lender pays any
Indemnified Taxes, or any penalties or interest in connection therewith, the
applicable Credit Party shall reimburse the Administrative Agent or the Issuing
Bank or Lender for the payment on demand.  Such Lender, Issuing Bank or the
Administrative Agent shall make written demand on t the applicable Credit Party
for reimbursement hereunder no later than ninety (90) days after the earlier of
(i) the date on which such Lender, the Issuing Bank or the Administrative Agent
makes payment of the Indemnified Taxes, penalties and interest, and (ii) the
date on which the relevant taxing authority or other governmental authority
makes written demand upon such Lender, the Issuing Bank or the Administrative
Agent for payment of the Indemnified Taxes, penalties and interest.  Any such
demand shall describe in reasonable detail such Indemnified Taxes, penalties or
interest, including the amount thereof if then known to such Lender, the Issuing
Bank, or the Administrative Agent, as the case may be.
 

--------------------------------------------------------------------------------


(b) U.S. Withholding Tax Exemptions.  Upon the written request of the Borrower
or the Administrative Agent, each Lender or the Issuing Bank that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Borrower and the Administrative Agent, promptly after
such request, two duly completed and signed copies of either Form W-8BEN or any
successor form (entitling such Lender or the Issuing Bank to a complete
exemption from withholding under the Code on all amounts to be received by such
Lender or the Issuing Bank, including fees, pursuant to the Credit Documents) or
Form W-8ECI or any successor form (relating to all amounts to be received by
such Lender or the Issuing Bank, including fees, pursuant to the Credit
Documents) of the United States Internal Revenue Service, and any other form of
the United States Internal Revenue Service reasonably necessary to accomplish
exemption from withholding obligations or to facilitate the Administrative
Agent’s performance under this Agreement.  Thereafter and from time to time,
each such Lender or the Issuing Bank shall submit to the Borrower and the
Administrative Agent such additional duly completed and signed copies of such
forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may be required under then-current
United States law or regulations to avoid United States withholding taxes on
payments in respect of all amounts to be received by such Lender or the Issuing
Bank, including fees, pursuant to the Credit Documents.  Upon the request of the
Borrower, each Lender or the Issuing Bank that is a United States person shall
submit to the Borrower a certificate to the effect that it is such a United
States person and is exempt from information reporting under Section 6049 of the
Code and backup withholding under Section 3406 of the Code.
 
(c) Inability of Lender to Submit Forms.  If any Lender or the Issuing Bank
determines in good faith, as a result of any change in applicable law,
regulation or treaty, or in any official application or interpretation thereof,
that (i) it is unable to submit to the Borrower or Administrative Agent any form
or certificate that such Lender or the Issuing Bank is obligated to submit
pursuant to paragraph (b) of this Section 3.9, (ii) it is required to withdraw
or cancel any such form or certificate previously submitted, or (iii) any such
form or certificate otherwise becomes ineffective or inaccurate, such Lender or
the Issuing Bank shall promptly notify the Borrower and Administrative Agent of
such fact, and the Lender or the Issuing Bank shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.
 
(d) Refund of Taxes.  If any Lender, the Issuing Bank or the Administrative
Agent becomes aware that it has received a refund of any Indemnified Tax with
respect to which either Credit Party has paid any amount pursuant to paragraph
(a) of this Section 3.9, such Lender, the Issuing Bank or the Administrative
Agent shall pay the amount of such refund (including any interest received with
respect thereto) to the applicable Credit Party within fifteen (15) days after
receipt thereof.  A Lender, the Issuing Bank, or the Administrative Agent shall
provide, at the sole cost and expense of the applicable Credit Party, such
assistance as the applicable Credit Party may reasonably request in order to
obtain such a refund; provided, however, that neither the Administrative Agent
nor any Lender or the Issuing Bank shall in any event be required to disclose
any information to either Credit Party with respect to the overall tax position
of the Administrative Agent or the Issuing Bank or such Lender.
 

--------------------------------------------------------------------------------


Section 3.10 Character of Obligations Hereunder.  Each Credit Party agrees for
the benefit of the Administrative Agent, the Issuing Bank and each Lender that,
notwithstanding any provision of any other Operative Document, the obligations
of the Borrower and the Guarantor under this Agreement and each other Credit
Document shall be absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement and each applicable
other Credit Document under all circumstances whatsoever (other than the defense
of final, indefeasible payment in accordance with this Agreement), including,
without limitation, the following circumstances:
 
(a) any lack of validity or enforceability of any of the Credit Documents;
 
(b) any amendment or waiver of or any consent to depart from all or any of the
provisions of any of the Credit Documents;
 
(c) the existence of any claim, set-off, defense or other right t either Credit
Party may have or claim at any time against a beneficiary of a Letter of Credit
(or any person for whom a beneficiary may be acting), the Issuing Bank, any
Lender or any other Person, whether in connection with this Agreement, another
Operative Document or any unrelated transaction;
 
(d) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(e) payment by the Issuing Bank under a Letter of Credit against presentation to
the Issuing Bank of a draft or certificate that does not comply with the terms
of the Letter of Credit; or
 
(f) any other act or omission to act or delay of any kind by the Issuing Bank,
any Lender or any other Person or any other event or circumstance whatsoever
that might, but for the provisions of this Section 3.10, constitute a legal or
equitable discharge of either Credit Party’s obligations hereunder or any other
Credit Document.
 
Neither the Administrative Agent, the Issuing Bank, nor the Lenders shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to above),
or any error, omission, interruption, loss or delay in transmission or delivery
of any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence  arising from causes
beyond the control of the Issuing Bank; provided, that the foregoing shall not
be construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any actual direct damages (as opposed to special, indirect (including
claims for lost profits or other consequential damages), or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by the
Issuing Bank’s failure to exercise due care when determining whether drafts or
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree, that in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised due care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

--------------------------------------------------------------------------------


 
Section 3.11 ISP98.  Unless otherwise expressly agreed by the Issuing Bank and
the Borrower when a Letter of Credit is issued, each Letter of Credit shall be
subject to the International Standby Practices 1998 (“ISP98”), International
Chamber of Commerce Publication No. 590, and as to matters not governed by
ISP98, shall be governed by and construed in accordance with the laws of the
State of New York.
 
ARTICLE FOUR
 
CONDITIONS PRECEDENT TO ISSUANCE OF LETTERS OF CREDIT
 
Section 4.1 Conditions.  The Issuing Bank will issue the Letters of Credit on
the respective dates the related Bonds are remarketed and sold to the
purchaser(s) thereof, provided that (i) all of the following conditions are met
as of each such date to the satisfaction of the Administrative Agent on behalf
of the Lenders and (ii) such request for issuance occurs not later than June 5,
2008:
 
(a) Delivery of the Bonds and Operative Documents.  This Agreement, the
applicable Indenture and Supplemental Indenture with respect to the related
Bonds, the applicable Tender Agent Agreement (if a Tender Agent Agreement is
required pursuant to the respective Indenture or Supplemental Indenture) with
respect to the related Bonds, the applicable Bond Insurance Policy, and the
Remarketing Agreement with respect to the related Bonds (collectively, the
“Operative Documents”) shall have been executed and delivered by the parties
thereto, each in form and substance satisfactory to the Administrative Agent and
the Issuing Bank.  The Administrative Agent shall have received an executed or
conformed copy of each of the applicable Operative Documents.
 
(b) No Material Adverse Change.  Since December 31, 2007, no events or
conditions have occurred or changed or exists that have had or could reasonably
be expected to have a Material Adverse Effect.
 
(c) No Litigation.  There shall be no actions, suits or proceedings or any
governmental investigations or arbitrations, in each case pending or, to the
knowledge of either Credit Party, threatened against or affecting it or its
properties, or any Restricted Subsidiaries or their respective properties,
before any courts or arbitrators or governmental departments, commissions,
boards, bureaus, agencies or instrumentalities which, if determined adversely to
such Credit Parties or Restricted Subsidiaries, either singly or taken together,
could reasonably be expected to have a Material Adverse Effect.
 

--------------------------------------------------------------------------------


(d) No Default.  On each Date of Issuance, both before and after giving effect
to the issuance of the Letters of Credit and the Operative Documents, there
shall exist no Default or Event of Default.
 
(e) Representations and Warranties.  On each Date of Issuance and after giving
effect to the issuance of the Letters of Credit and the Operative Documents, all
representations and warranties of the Credit Parties contained herein, in the
other Operative Documents or otherwise made in writing in connection herewith,
shall be true and correct in all material respects with the same force and
effect as though such representations and warranties had been made on and as of
such date.
 
(f) Credit Parties’ Certificate.  There shall have been delivered to the
Administrative Agent a certificate of a Responsible Officer of each Credit
Party, dated as of each Date of Issuance, to the effect that:
 
(i) since December 31, 2007, no events or conditions have occurred or changed or
exist that have had or could reasonably be expected to have a Material Adverse
Effect;
 
(ii) there are no actions, suits or proceedings, or any governmental
investigations or arbitrations, in each case pending or, to the knowledge of
either Credit Party, threatened against or affecting it or its properties, or
any Restricted Subsidiaries or their respective properties, before any courts or
arbitrators or governmental departments, commissions, boards, bureaus, agencies
or instrumentalities which, if determined adversely to such Credit Parties or
Restricted Subsidiaries, either singly or taken together, could reasonably be
expected to have a Material Adverse Effect;
 
(iii) on each Date of Issuance, both before and after giving effect to the
issuance of the applicable Letters of Credit and the related Operative
Documents, there shall exist no Default or Event of Default;
 
(iv) on each Date of Issuance, both before and after giving effect to the
issuance of the applicable Letter of Credit and the related Operative Documents,
all representations and warranties of the Credit Parties contained herein, in
the other Operative Documents or otherwise made in writing in connection
herewith shall be true and correct in all material respects with the same force
and effect as though such representations and warranties had been made on and as
of such date; and
 
(v) all of the conditions to the issuance of the Letter of Credit specified in
this Section 4.1 have been satisfied as of such date.
 
(g) Opinion of Credit Parties’ Counsel.  There shall have been delivered to the
Administrative Agent an opinion of Dewey & LeBoeuf LLP, in its capacity as
counsel to the Credit Parties, dated the Closing Date and addressed to the
Administrative Agent, the Issuing Bank and the Lenders, which opinion shall be
in form and substance satisfactory to the Administrative Agent and the Issuing
Bank and shall cover such matters as the Administrative Agent and the Issuing
Bank may reasonably request.
 

--------------------------------------------------------------------------------


(h) Opinion of Bond Counsel.  There shall have been delivered to the
Administrative Agent opinions (or signed copies of such opinions together with
satisfactory reliance letters) from (i) McCarter & English, LLP with respect to
the Series 2005 New Jersey Bonds and the Series 2007 New Jersey Bonds, and
(ii) Gray Robinson, P.A. with respect to the Series 2005 Florida Bonds, each
dated as of each Date of Issuance to which such series of Bond relates, each
addressed to the Administrative Agent, the Issuing Bank and the Lenders and in
form and substance satisfactory to the Administrative Agent and the Issuing
Bank, to the effect that the respective Supplemental Indentures are legal, valid
and binding obligations of the New Jersey Issuer and Florida Issuer, as
applicable, and that as of such Date of Issuance, the execution and delivery of
the related Supplemental Indenture will not adversely affect the exclusion from
gross income of interest on the related series of Bonds under existing statutes,
regulations and rulings, and covering such other matters as the Administrative
Agent and the Issuing Bank may reasonably request.
 
(i) Organizational Documents.  The Credit Parties shall have delivered to the
Administrative Agent at or prior to the issuance of any of the Letters of Credit
the following for each Credit Party:
 
(i) a copy of its certificate or articles of incorporation, together with a
certificate of existence/authorization, certified by the Secretary of State of
the State of such Credit Party’s organization;
 
(ii) a copy of its bylaws as then in effect, as certified by the secretary or
assistant secretary of such Credit Party;
 
(iii) a copy of the resolution or resolutions of its board of directors
authorizing the execution and delivery of this Agreement and the other Operative
Documents to which it is a party, as certified by the secretary or assistant
secretary of such Credit Party; and
 
(iv) an incumbency certificate from the secretary or assistant secretary of such
Credit Party setting forth the specimen signatures of its officers executing
this Agreement and the other Operative Documents to which it is a party.
 
(j) Other Documents.  There shall have been delivered to the Administrative
Agent such other information, documents, instruments, approvals (and if
requested by the Administrative Agent, certified duplicates of executed copies
thereof) or opinions as the Administrative Agent and the Issuing Bank may
reasonably request.
 
(k) Documentation and Proceedings.  All corporate and legal proceedings and all
instruments in connection with the transactions contemplated by this Agreement
and the other Operative Documents shall be satisfactory in form and substance to
the Administrative Agent and the Issuing Bank and the Administrative Agent and
the Issuing Bank shall have received all information and copies of all
documents, including records of corporate proceedings, governmental approvals
and incumbency certificates which it may have reasonably requested in connection
with the transactions contemplated by this Agreement and the other Operative
Documents, such documents where appropriate to be certified by proper officers.
 

--------------------------------------------------------------------------------


(l) Payment of Fees and Expenses.  All fees payable to the Issuing Bank and the
Lenders as of each Date of Issuance, and all fees and expenses of the
Administrative Agent, including the fees and expenses of counsel for the
Administrative Agent, shall have been paid in full.
 
ARTICLE FIVE
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent, the Issuing Bank, and the Lenders to enter
into this Agreement and to issue or participate in the Letters of Credit, each
of the Credit Parties hereby jointly and severally represents and warrants to
the Administrative Agent, the Issuing Bank, and each Lender that:
 
Section 5.1 Financial Condition.  The audited consolidated balance sheets of the
Guarantor as at December 31, 2007, and the related consolidated statements of
income, retained earnings and cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, fairly present in all material respects the
consolidated financial condition of the Guarantor as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended.  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).  
 
Section 5.2 No Change.  Since December 31, 2007, no event or condition has
occurred or changed that has had or could reasonably be expected to have a
Material Adverse Effect.
 
Section 5.3 Existence; Compliance with Law.  Each Credit Party and other Group
Member (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) has the power and authority,
and the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification except to the extent
that the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that such non-compliance, singly or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
Section 5.4 Power; Authorization; Enforceable Obligations.  Each Credit Party
has the power and authority, and the legal right, to make, deliver and perform
the Credit Documents and the other Operative Documents to which it is a party
and, in the case of the Borrower, to obtain extensions of credit
hereunder.  Each Credit Party has taken all necessary organizational action to
authorize the execution, delivery and performance of the Credit Documents and
the other Operative Documents to which it is a party and, in the case of the
Borrower, to authorize the Extensions of Credit on the terms and conditions of
this Agreement.  No authorization or approval of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Credit Documents and the other Operative Documents, other than any
such consents, authorizations, filings and notices which have been duly obtained
or made and are in full force and effect.  Each Credit Document and each other
Operative Document has been duly executed and delivered on behalf of each Credit
Party party thereto.  This Agreement constitutes, and each other Credit Document
and the other Operative Documents upon execution will constitute, a legal, valid
and binding obligation of each Credit Party party thereto, enforceable against
each such Credit Party in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

--------------------------------------------------------------------------------


 
Section 5.5 No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Credit Documents and the other Operative Documents, the
issuance of Letters of Credit, the Extensions of Credit hereunder and the use of
the proceeds thereof will not violate any Requirement of Law or any material
Contractual Obligation of either Credit Party or their respective Subsidiaries
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation.  No Requirement of Law or Contractual
Obligation applicable to either Credit Party or any of their respective
Subsidiaries could reasonably be expected to have a Material Adverse Effect.
 
Section 5.6 Litigation.  No litigation, arbitration or administrative proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of either Credit Party, threatened (i) against either Credit Party or
any of their respective Subsidiaries to restrain the entry by either Credit
Party into, the enforcement of or exercise of any rights by the Lenders, the
Issuing Bank, or the Administrative Agent under, or the performance or
compliance by either Credit Party with any obligations under, this Agreement or
the other Credit Documents or other Operative Documents, or (ii) against either
Credit Party or any of their Subsidiaries which has had or would reasonably be
expected to have a Material Adverse Effect.
 
Section 5.7 No Default.  No Default or Event of Default has occurred and is
continuing.
 
Section 5.8 Ownership of Property; Liens.  Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property which is
material to the operation of such Group Member’s business, and good title to, or
a valid leasehold interest in, all its other property which is material to the
operation of such Group Member’s business, and none of such property is subject
to any Lien except as permitted by Section 7.2.
 
Section 5.9 Intellectual Property.  (i) Each Group Member owns, or is licensed
to use, all Intellectual Property necessary for the conduct of its business as
currently conducted; (ii) no material claim has been asserted and is pending by
any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does either
Credit Party know of any valid basis for any such claim and (iii) the use of
Intellectual Property which is material to the operation of each Group Member’s
business does not infringe on the rights of any Person in any material respect.
 

--------------------------------------------------------------------------------


Section 5.10 Taxes.  Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); no tax Lien has been filed, and, to the knowledge of the Credit
Parties, no claim is being asserted, with respect to any such tax, fee or other
charge.
 
Section 5.11 Federal Regulations.  No part of the proceeds of any Extensions of
Credit hereunder will be used in any manner which violates Regulation U as now
and from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board.  If requested by any Lender, the
Issuing Bank, or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of Regulation U.  After application of the
proceeds of all Extensions of Credit hereunder, less than 25% of the assets of
the Credit Parties and their Subsidiaries consist of “margin stock” (as defined
in Regulation U).
 
Section 5.12 ERISA.  Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, each Plan has
satisfied the minimum funding standard applicable to the Plan (as determined
pursuant to Section 412 of the Code and Section 302 of ERISA) for each plan year
during such period, and, to the knowledge and belief of the Credit Parties, each
Plan has complied in all material respects with the applicable provisions of
ERISA and the Code except where non-compliance, either singly or in the
aggregate, could not reasonably be expected to have a Material Adverse
Effect.  No termination of a Single Employer Plan has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period.  The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by an amount that could reasonably be expected to have a Material
Adverse Effect.  Neither Credit Party nor any Commonly Controlled Entity has had
a complete or partial withdrawal from any Multiemployer Plan that has resulted
or could reasonably be expected to result in a liability or loss under ERISA,
and neither Credit Party nor any Commonly Controlled Entity would become subject
to any liability or loss under ERISA if such Credit Party or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made, in any case where, either singly or in the aggregate,
the aggregate amount of loss or liability could not reasonably be expected to
have a Material Adverse Effect.
 

--------------------------------------------------------------------------------


Section 5.13 Investment Company Act; Other Regulations.  No Credit Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Credit
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to obtain Extensions of
Credit under this Agreement.
 
Section 5.14 Subsidiaries.  As of the Closing Date, (a) Schedule 5.14 sets forth
the name and jurisdiction of incorporation of each Subsidiary of each Credit
Party and, as to each such Subsidiary, the percentage of each class of Capital
Stock owned by either Credit Party, and whether such Subsidiary is then a
Restricted Subsidiary or Unrestricted Subsidiary, and (b) except as set forth on
Schedule 5.14, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock performance grants
granted to employees or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of either Credit Party, the Borrower or any
of their respective Subsidiaries.
 
Section 5.15 Use of Extensions of Credit.  The Letters of Credit and other
Extensions of Credit pursuant to this Agreement shall be used solely to support
the Borrower’s payment obligations in respect of the Bonds.
 
Section 5.16 Environmental Matters.  Except (i) as may be disclosed on Schedule
5.16, or (ii) as, either singly or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:
 
(a) the facilities and properties owned, leased or operated by either Credit
Party or their respective Subsidiaries (the “Properties”) do not contain, and
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute or constituted a
violation of, or could give rise to liability under, any Environmental Law;
 
(b) neither the Credit Parties nor any of their respective Subsidiaries has
received or is aware of any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the business operated by any of them (the “Business”), nor does either of the
Credit Parties have knowledge or reason to believe that any such notice will be
received or is being threatened;
 
(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;
 
(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of either Credit Party, threatened, under any Environmental
Law to which either Credit Party or their respective Subsidiaries is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business;
 
(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
in connection with the Properties or otherwise in connection with the Business,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;
 

--------------------------------------------------------------------------------


(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
 
(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
 
Section 5.17 Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Credit Document or other Operative
Document, the Confidential Information Memorandum, or any other document,
certificate or written statement furnished by any Credit Party or other
statement made or furnished by a Responsible Officer of any Credit Party, in
each case to the Administrative Agent, the Issuing Bank, or the Lenders, or any
of them, for use in connection with the transactions contemplated by this
Agreement or the other Credit Documents or other Operative Documents, contained
as of the date such statement, information, document or certificate was so
furnished (or, in the case of the Confidential Information Memorandum, as of the
date of this Agreement), any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements contained herein or
therein not misleading.  There is no fact known to either Credit Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Credit Documents or other Operative
Documents, in the Confidential Information Memorandum, or in any other
documents, certificates and statements furnished to the Administrative Agent,
the Issuing Bank and the Lenders for use in connection with the transactions
contemplated hereby and by the other Credit Documents.
 
Section 5.18 Solvency.  Each Credit Party is, and after giving effect to the
incurrence of all Obligations being incurred in connection herewith, will be and
will continue to be, Solvent.
 
Section 5.19 Status of Obligations.  The respective obligations of the Credit
Parties in respect of the Reimbursement Obligations and all other Obligations
under this Agreement, respectively, constitute senior, unsubordinated, direct
obligations of such Credit Parties and rank pari passu with such Credit Parties’
other senior, unsubordinated, unsecured obligations.
 
Section 5.20 OFAC.  No Credit Party (i) is a person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 

--------------------------------------------------------------------------------


Section 5.21 USA Patriot Act.  Each Credit Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001, Title III of Pub. L. 107-56, as
amended).  No Extensions of Credit will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended
 
Section 5.22 Official Statements, Remarketing Memoranda or Other Offering
Documents.  The information relating to the Bonds, the other Operative
Documents, the Borrower, the Guarantor and the other Group Members and their
properties contained in any Official Statement, supplement to an Official
Statement, Remarketing Memorandum or other offering documents used in connection
with the conversion of the interest rate on the Bonds and subsequent remarketing
of the Bonds is, and any supplement or amendment thereof authorized by the
Borrower or the Guarantor shall be, accurate in all material respects for the
purposes for which its use is, was, or shall be, authorized; and such
information does not, and any such supplements or amendments thereof shall not,
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements made therein, in the light of the
circumstances under which they are or were made, not misleading.
 
Section 5.23 Indentures and Supplemental Indentures.  The Indentures and the
Supplemental Indentures are in full force and effect.  No provision of the
Supplemental Indentures is in violation or contravention of any provision of the
respective Indenture to which such Supplemental Indenture relates (except as
consented to by the respective Bond Insurer or the Bondholders for such series
of Bonds, as required by such Indenture) or would constitute a Default or Event
of Default under the Indentures.
 
Section 5.24 Loan Agreements.  The representations and warranties made by the
Borrower as set forth in the respective Loan Agreements, all of which are
incorporated in this Agreement by this reference with the same effect as though
set forth in full herein, are true and correct as of the date of this Agreement
and as of each Date of Issuance of each Letter of Credit.
 
ARTICLE SIX
 


 
AFFIRMATIVE COVENANTS
 
Each Credit Party hereby jointly and severally agrees that, so long as any
Commitments remain in effect, any Letter of Credit remains outstanding or other
amount is owing to any Lender, the Issuing Bank, or the Administrative Agent
hereunder, each Credit Party shall and shall cause each other Group Member to:
 
Section 6.1 Financial Statements.  Furnish to the Administrative Agent  for
delivery to the Lenders:
 

--------------------------------------------------------------------------------


(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Guarantor, a copy of (i) the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries, (ii) the audited
consolidated balance sheet of the Guarantor and its consolidated Subsidiaries
and a copy of the separate unaudited balance sheet (or, if audited financial
statements are otherwise prepared or required to be prepared for such
Unrestricted Subsidiary, audited balance sheet) of each Unrestricted Subsidiary,
in each case as at the end of such year, and (iii) the related audited (or, in
the case of any Unrestricted Subsidiary for which audited statements are not
required by this Section 6.1(a), unaudited) consolidated statements of income
and of cash flows for the Borrower and the Guarantor, respectively, for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on for such fiscal year without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by the Borrower’s and the Guarantor’s independent certified public
accountants of nationally recognized standing; and
 
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Guarantor (other than the last fiscal quarter of each fiscal year), a copy of
(i) the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries, (ii) the unaudited consolidated balance sheet of the
Guarantor and its consolidated Subsidiaries, and a copy of the separate
unaudited consolidated balance sheet of each Unrestricted Subsidiary, in each
case as at the end of such quarter, and (iii) the related unaudited statements
of income and of cash flows for the Borrower and the Guarantor, respectively,
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as having been prepared in
accordance with GAAP (subject to normal year-end audit adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except for the omission of footnotes in the quarterly
financial statements).
 
Section 6.2 Certificates; Other Information.  Furnish to the Administrative
Agent for delivery to the Lenders (or, in the case of clause (d), to the
relevant Lender):
 
(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Credit Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Credit
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate, and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Guarantor, as the case may be;
 
(b) (i) prompt notice to the Administrative Agent of any failure by the
Guarantor or the Borrower to file with the SEC any annual report on Form 10-K or
quarterly report on Form 10-Q on or before the date such report is required to
be filed pursuant to SEC regulations, and (ii) within five days after the same
is filed, notice to the Administrative Agent of the filing of any such annual
report on Form 10-K or quarterly report on Form 10-Q that had not previously
been filed by the Guarantor or the Borrower as described in the preceding clause
(i), and the availability to the Lenders of such filing through electronic
access;
 

--------------------------------------------------------------------------------


(c) within five days after the same is filed, notice to the Administrative Agent
of the filing by the Guarantor or the Borrower with the SEC of any proxy
statement, and the availability to the Lenders of such filing through electronic
access; and
 
(d) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
Section 6.3 Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
Federal, state and other material taxes and other material obligations of
whatever nature, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the relevant
Group Member.
 
Section 6.4 Maintenance of Existence; Compliance.  (a) (i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.3 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
Section 6.5 Maintenance of Property; Insurance.  (a)  Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain insurance (either with financially sound
insurance companies or through self-insurance) on all its property in at least
such amounts and against at least such risks (but including in any event public
liability and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar business.
 
Section 6.6 Inspection of Property; Books and Records; Discussions.  (a) Keep
proper books of records and account in respect of the Guarantor, the Borrower,
and their respective Subsidiaries in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to their business and activities and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records during normal business hours and, if no Event of Default has occurred
and is continuing, upon reasonable notice and as often as may reasonably be
desired and to discuss their respective businesses, operations, properties and
financial and other condition with their respective officers and employees and
with their independent certified public accountants; provided, that unless an
Event of Default has occurred and is continuing, the Administrative Agent and
the Lenders shall use their reasonable efforts to coordinate any such visits or
inspections so as to minimize disruption of the conduct of their respective
businesses, as applicable.
 

--------------------------------------------------------------------------------


Section 6.7 Notices.  Promptly give notice to the Administrative Agent and each
Lender of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) the following events, at such time as a Responsible Officer has knowledge
thereof; any (i) default or event of default under any material Contractual
Obligation of any of the Guarantor, the Borrower, or their respective
Subsidiaries or (ii) litigation or governmental proceeding that may exist at any
time between any of the Guarantor, the Borrower, or their respective
Subsidiaries and any Governmental Authority, and (iii) the occurrence of any
Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or the institution of proceedings or the taking of any other
action by the PBGC or the Guarantor, the Borrower or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
termination, Reorganization or Insolvency of, any Plan, that in any of the
foregoing cases (i) through (iii) singly or in the aggregate, could reasonably
be expected to result in liabilities, losses or claims to the Group Members in
an aggregate amount in excess of $100,000,000; and
 
(c) any change in, or withdrawal or suspension of, the Ratings of which the
Guarantor or the Borrower has received written notification or of which the
Guarantor or the Borrower becomes aware of the public announcement thereof.
 
Section 6.8 Environmental Laws.
 
(a) Comply in all material respects with, and contractually require compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and contractually require that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where such non-compliance would not
reasonably be expected to have a Material Adverse Effect.
 
(b) Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and comply in a timely manner in all material respects with
all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.
 
Section 6.9 Maintenance of Ownership.  In the case of the Guarantor, own 100% of
the Capital Stock of the Atlanta Gas Light Company, Chattanooga Gas Company,
Virginia Natural Gas, Inc., AGL Capital Corporation, and the Borrower.
 
Section 6.10 Certain Obligations.  Each Credit Party shall use its reasonable
best efforts to cause each of the Tender Agent and the Remarketing Agent at all
times to comply with the terms of the Operative Documents to which it is a
party.
 

--------------------------------------------------------------------------------


Section 6.11 Loan Agreements.  The Borrower agrees to timely perform and observe
all covenants and requirements of the Borrower as set forth in the respective
Loan Agreements, all of which are incorporated in this Agreement by this
reference with the same effect as though set forth in full herein.
 
ARTICLE SEVEN
 
FINANCIAL AND NEGATIVE COVENANTS
 
Each Credit Party hereby jointly and severally agrees that, during the term of
this Agreement, and so long as the Commitments remain in effect, any Letter of
Credit remains outstanding, or other amount is owing to any Lender or the
Administrative Agent hereunder, each Credit Party shall not, and shall not
permit any of the other Group Members to, directly or indirectly:
 
Section 7.1 Financial Condition Covenant.  Permit the ratio of Consolidated
Total Debt to Total Capitalization to be greater than 0.70:1.00  as of the end
of any fiscal month of the Guarantor (as determined by the Guarantor based on
its internal fiscal month-end consolidated balance sheet prepared not later than
ten (10) days following the end of such fiscal month) or at the end of any
fiscal quarter of the Guarantor (as reflected on the consolidated financial
statements delivered to the Lenders pursuant to Section 6.1).  For purposes of
the foregoing, to the extent Consolidated Total Debt includes outstanding
amounts under Hybrid Securities, then a portion of the amount of such Hybrid
Securities not to exceed a total of 15% of Total Capitalization may be excluded
from Consolidated Total Debt.
 
Section 7.2 Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
 
(a) Mechanics’, materialmen’s, carriers’, and other similar Liens arising in the
ordinary course of business that are not overdue for a period longer than 30
days or that are being contested in good faith by appropriate proceedings;
 
(b) Pledges or deposits in connection with workers’ compensation, unemployment
insurance, and other social security legislation;
 
(c) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the consolidated books of the Guarantor in conformity with
GAAP;
 
(d) Liens in respect of judgments or awards pending appeal so long as execution
is not levied thereunder, and Liens in favor of plaintiff or defendant in any
action before a court or a tribunal as security for costs or expenses where such
action is being prosecuted or defended in the bona fide interest of the
Guarantor or any other Group Member;
 
(e) Liens on deposits to secure, or any Lien otherwise securing, the performance
of bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety bonds, appeal bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;
 

--------------------------------------------------------------------------------


(f) Liens on any fixed or capital assets to secure the purchase of or the cost
of construction or improvement of such fixed or capital assets or to secure
Indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of such fixed or capital assets (including Liens
securing capital lease obligations); provided, that (i) such Lien secures
Indebtedness which on the date incurred and after giving pro forma effect
thereto is permitted under Section 7.1, (ii) such Lien attaches to such asset
concurrently or within 90 days after the acquisition, improvement or completion
of the construction thereof; (iii) such Lien does not extend to any other asset
of any Group Member; and (iv) the Indebtedness secured by such Lien does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
 
(g) Liens (x) outstanding on or over any Assets acquired after the Closing Date,
(y) in existence at the date of such acquisition and not created in
contemplation thereof, and (z) where the principal amount secured thereby is not
increased over the amount so secured and outstanding at the time of such
acquisition (other than in the case of Liens for a fluctuating balance facility,
by way of utilization of that facility within the limits applicable thereto at
the time of acquisition);
 
(h) Liens constituted by a right of set off, or rights over a margin call
account, or any form of cash collateral, or any similar arrangement, in any such
case for obligations incurred in respect of any Hedge Agreements, as renewed or
extended upon the renewal or extension or refinancing or replacement of the
obligations secured thereby;
 
(i) Liens existing on the Closing Date and set forth on Schedule 7.2(i) as
renewed, extended, refinanced or replaced, provided that such renewal,
extension, refinancing, or replacement does not cover any other Assets or
increase the obligations secured thereby;
 
(j) Liens on the property of a Person existing at the time such Person is merged
into or consolidated with the Guarantor or any other Group Member and not
incurred in contemplation with such merger or consolidation; and
 
(k) Liens created or outstanding on Assets of the Guarantor or other Group
Members, provided that the aggregate outstanding principal, capital and nominal
amounts secured by all Liens created or outstanding as permitted under clauses
(f) through (j) above and this clause (k) shall not at any time exceed 10% of
Consolidated Net Worth.
 
Section 7.3 Fundamental Changes.  Merge, consolidate or amalgamate, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that so long as no Default or Event of Default has occurred and
is continuing or would result therefrom:
 
(a) any entity may be merged or consolidated with or into the Guarantor
(provided that the Guarantor shall be the continuing or surviving corporation)
or any other Restricted Subsidiary of the Guarantor (provided that such
Restricted Subsidiary shall be the continuing or surviving corporation); and
 
(b) any Restricted Subsidiary of the Guarantor may Dispose of any or all of its
Assets (i) to the Guarantor or any other Restricted Subsidiary of the Guarantor
(upon voluntary liquidation or otherwise) or (ii) pursuant to a Disposition
permitted by Section 7.4 and may thereafter liquidate, wind up or dissolve.
 

--------------------------------------------------------------------------------


Section 7.4 Disposition of Property.  Dispose of any of its Assets, whether now
owned or hereafter acquired, or, in the case of the Guarantor or any of its
Restricted Subsidiaries, issue or sell any shares of such Restricted
Subsidiary’s Capital Stock to any Person, except:
 
(a) Dispositions of obsolete or worn out property in the ordinary course of
business;
 
(b) sales of inventory in the ordinary course of business;
 
(c) Dispositions permitted by Section 7.3(b)(i);
 
(d) sales or issuances of any Restricted Subsidiary’s Capital Stock to the
Guarantor or to any Restricted Subsidiary of the Guarantor; and
 
(e) the Disposition of other Assets, the aggregate net book value of which, when
combined with all such other Assets sold, leased, transferred or otherwise
disposed of since June 30, 2006, would not exceed 20% of the Guarantor’s
consolidated Assets at the end of the preceding fiscal quarter (including the
fourth fiscal quarter) of the Guarantor for which financial statements have most
recently been delivered to the Administrative Agent pursuant to Section 6.1
 
Section 7.5 Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
 
(a) any Restricted Subsidiary may make Restricted Payments to the Guarantor or
to any Restricted Subsidiary of the Guarantor or to any third-party investors in
any Restricted Subsidiary of the Guarantor;
 
(b) so long as no Event of Default shall have occurred and be continuing or
would result by virtue thereof, the Guarantor may pay dividends on shares of its
Capital Stock; and
 
(c) so long as no Event of Default shall have occurred and be continuing or
would result by virtue thereof, the Guarantor may buy back any outstanding
shares of its Capital Stock.
 
Section 7.6 Amendments to Operative Documents.  Amend, modify, or waive any of
its rights under any of the Operative Documents in a manner materially adverse
to either Credit Party or to the Issuing Bank or the Lenders, except with the
prior written consent of the Administrative Agent.
 

--------------------------------------------------------------------------------


Section 7.7 Investments.  Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
 
(a) extensions of trade credit in the ordinary course of business;
 
(b) investments in Cash Equivalents;
 
(c) Guarantee Obligations otherwise permitted by this Agreement;
 
(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $2,000,000 at any one time
outstanding;
 
(e) other Investments made by the Guarantor or its Restricted Subsidiaries
(other than the Borrower) subsequent to June 30, 2006 where such Investments
consist of purchases of, or other investments in, the Capital Stock or other
equity or ownership interests, assets, obligations or other interests in,
Subsidiaries, joint ventures, or other Persons, in each case that are engaged
principally in the business of purchasing, gathering, compression,
transportation, distribution, exploration, production, processing or storage of
natural gas, or asset management with respect to the foregoing (the foregoing
collectively referred to as “Permitted Acquisitions”); and
 
(f) $150,000,000 in respect of Investments other than those described in the
preceding clause (e).
 
Section 7.8 Negative Pledge Clauses.  Except for the agreements listed on
Schedule 7.8, enter into or suffer to exist or become effective any agreement
that prohibits or limits the ability of any Group Member to create, incur,
assume or suffer to exist any Lien upon any of its property or revenues, whether
now owned or hereafter acquired, other than (a) this Agreement and the other
Credit Documents and (b) any agreements governing any purchase money Liens or
capital lease obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby).
 

--------------------------------------------------------------------------------


Section 7.9 Clauses Restricting Subsidiary Distributions.  Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Guarantor to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, the Guarantor or any other Restricted
Subsidiary of the Guarantor, (b) make loans or advances to, or other Investments
in, the Borrower or any other Restricted Subsidiary of the Guarantor or (c)
transfer any of its assets to the Guarantor or any other Restricted Subsidiary
of the Guarantor, except for such encumbrances or restrictions existing under or
by reason of (i) any restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Restricted Subsidiary (in which case, any restriction shall only be
effective against such Capital Stock or assets), and (ii) any agreements with
joint venture partners in connection with joint ventures permitted by this
Agreement.
 
Section 7.10 Lines of Business and Hedge Activities.  (a)  With respect to the
Guarantor and each Subsidiary (other than AGL Capital Corporation), enter into
any business, either directly or through any Subsidiary, except for (i) those
businesses in which the Guarantor and its Subsidiaries (other than AGL Capital
Corporation) and its existing joint ventures are engaged on the date of this
Agreement, (ii) that are reasonably related to the businesses referred to in the
preceding clause (i), or (iii) that are being undertaken by comparable companies
in the natural gas industry, (b) with respect to AGL Capital Corporation, enter
into any business, except for that in which AGL Capital Corporation is engaged
on the Closing Date, or (c) with respect to the Guarantor, the Borrower, and
each other Group Member, enter into any Hedge Agreement except in the ordinary
course of their business and consistent with industry practices.
 
Section 7.11 Designation of Subsidiaries.  Designate or redesignate any
Unrestricted Subsidiary as a Restricted Subsidiary, or designate or redesignate
any Restricted Subsidiary as an Unrestricted Subsidiary, unless (a) the
Guarantor shall have given not less than ten (10) days’ prior written notice to
the Lenders that the Board of Directors of the Guarantor has made such
determination, (b) at the time of such designation or redesignation, and
immediately after giving effect thereto, no Default or Event of Default would
exist, (c) in the case of the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary and after giving effect thereto, (i) such Unrestricted
Subsidiary so designated shall not, directly, or indirectly, hold or own any
Indebtedness or Capital Stock of the Guarantor or any Restricted Subsidiary, and
(ii) such designation shall be deemed a sale of assets and shall be permitted by
the provisions of Section 7.4, (d) in the case of the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary and after giving effect
thereto, all outstanding Indebtedness and all existing Liens of such Restricted
Subsidiary so designated shall be permitted within the applicable limitations of
Sections 7.1 and 7.2, (e) in the case of the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary, such Restricted Subsidiary shall not
at any time after the date of this Agreement have previously been designated as
an Unrestricted Subsidiary more than once, and (f) in the case of the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, such
Unrestricted Subsidiary shall not at any time after the date of this Agreement
have previously been designated as a Restricted Subsidiary more than once.
 
Section 7.12 Tax Status.  Take any action or omit to take any action that, if
taken or omitted, would adversely affect the excludability of interest on the
Bonds from the gross income of the holders thereof for purposes of federal
income taxation.
 
Section 7.13 Official Statement, Remarketing Memorandum or Other Offering
Document.  Include in any offering document for the Bonds any information
concerning the Issuing Bank that is not supplied in writing, or otherwise
approved, by the Issuing Bank expressly for inclusion therein.
 
Section 7.14 Effectiveness of Certain Negative Covenants.  Notwithstanding
anything to the contrary set forth herein, to the extent that any of the
restrictions set forth in Section 7.2 or Section 7.7 of this Agreement may
conflict with or be prohibited by Section 7.8 or Section 7.9 of the Revolving
Credit Agreement, then any such restrictions in Section 7.2 or Section 7.7 of
this Agreement shall be of no force or effect under this Agreement, until such
time as (i) the Revolving Credit Agreement ceases to be in effect, or
(ii) Section 7.8 and/or Section 7.9 of the Revolving Credit Agreement or the
related Schedules are amended, waived, or otherwise modified so as to eliminate
any such conflict or prohibition.
 

--------------------------------------------------------------------------------


ARTICLE EIGHT
 
PLEDGED BONDS
 
Section 8.1 The Pledge.  The Borrower hereby pledges, assigns, hypothecates,
transfers, and delivers to the Administrative Agent, for the benefit of the
Issuing Bank and the Lenders, all its right, title and interest to, and hereby
grants to the Administrative Agent, for the benefit of the Issuing Bank and the
Lenders, a first lien on, and security interest in, all right, title and
interest of the Borrower in and to the following (hereinafter collectively
called the “Pledged Bond Collateral”):
 
(a) all Pledged Bonds;
 
(b) all income, earnings, profits, interest, premium or other payments in
whatever form in respect of the Pledged Bonds; and
 
(c) all proceeds (cash and non-cash) arising out of the sale, exchange,
collection, enforcement or other disposition of all or any portion of the
Pledged Bonds.
 
The Pledged Bond Collateral shall serve as security for the payment and
performance when due of the Reimbursement Obligations.  The Borrower shall
deliver, or cause to be delivered, the Pledged Bonds to the Administrative
Agent, for the benefit of the Issuing Bank and the Lenders, or to a pledge agent
designated by the Administrative Agent immediately upon receipt thereof or, in
the case of Pledged Bonds held under a book-entry system administered by The
Depository Trust Company (“DTC”), New York, New York (or any other clearing
corporation), the Borrower shall cause the Pledged Bonds to be reflected on the
records of DTC (or such other clearing corporation) as a position held by the
Administrative Agent (or a pledge agent acceptable to the Administrative Agent)
as a DTC participant (or a participant in such other clearing corporation) and
the Administrative Agent (or its pledge agent) shall reflect on its records that
the Pledged Bonds are owned beneficially by the Borrower subject to the pledge
in favor of the Administrative Agent.
 
Section 8.2 Remedies Upon Default.  If any Event of Default shall have occurred
and be continuing, the Administrative Agent, without demand of performance or
other demand, advertisement or notice of any kind (except the notice specified
below of time and place of public or private sale) to or upon the Borrower or
any other person (all and each of which demands, advertisements and/or notices
are hereby expressly waived), may forthwith collect, receive, appropriate and
realize upon the Pledged Bond Collateral, or any part thereof, and/or may
forthwith sell, assign, give option or options to purchase, contract to sell or
otherwise dispose of and deliver said Pledged Bond Collateral, or any part
thereof, in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or at any of the Administrative Agent’s offices or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk, with the right to the Administrative Agent upon
any such sale or sales, public or private, to purchase the whole or any part of
said Pledged Bond Collateral so sold, free of any right or equity of redemption
in the Borrower, which right or equity is hereby expressly waived or
released.  In the event that any Pledged Bonds are sold or otherwise transferred
by the Administrative Agent and the Letter of Credit relating to such Pledged
Bonds will not be reinstated following such sell or transfer, the Administrative
Agent agrees that it will provide notice to the purchasers or transferees of
such Pledged Bonds that the then-current rating on such Pledged Bonds will not
be maintained.  The Administrative Agent shall apply the net proceeds of any
such collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care, safekeeping or otherwise of any and all of the Pledged
Bond Collateral or in any way relating to the rights of the Administrative Agent
hereunder, including reasonable attorneys’ fees and legal expenses, to the
payment in whole or in part of the Reimbursement Obligations in such order as
the Administrative Agent may elect, the Borrower remaining liable for any
deficiency remaining unpaid after such application, and only after so applying
such net proceeds and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation,
Section 9-504(l)(c) of the Uniform Commercial Code, need the Administrative
Agent account for the surplus, if any, to the Borrower.  The Borrower agrees
that the Administrative Agent need not give more than ten days notice of the
time and place of any public sale or of the time after which a private sale or
other intended disposition is to take place and that such notice is reasonable
notification of such matters.  No notification need be given to the Borrower if
it has signed after Default a statement renouncing or modifying any right to
notification of sale or other intended disposition.  In addition to the rights
and remedies granted to the Administrative Agent in this Agreement and in any
other instrument or agreement securing, evidencing or relating to any of the
Reimbursement Obligations, the Administrative Agent shall have all the rights
and remedies of a secured party under the Uniform Commercial Code in effect in
the State of New York at that time.

--------------------------------------------------------------------------------


 
Section 8.3 Valid Perfected First Lien.  The Borrower covenants that the pledge,
assignment and delivery of the Pledged Bond Collateral hereunder will create a
valid, perfected, first priority security interest in all right, title or
interest of the Borrower in or to such Pledged Bond Collateral, and the proceeds
thereof, subject to no prior pledge, lien, mortgage, hypothecation, security
interest, charge, option or encumbrance or to any agreement purporting to grant
to any third party a security interest in the property or assets of the Borrower
which would include the Pledged Bond Collateral.  The Borrower covenants and
agrees that it will defend the Administrative Agent’s right, title and security
interest in and to the Pledged Bond Collateral and the proceeds thereof against
the claims and demands of all persons whomsoever.
 
Section 8.4 Release of Pledged Bonds.  Pledged Bonds shall be released from the
security interest created hereunder upon satisfaction of the Reimbursement
Obligations with respect to such Pledged Bonds as provided herein.
 
ARTICLE NINE
 
GUARANTY OF OBLIGATIONS
 
Section 9.1 The Guaranty.  The Guarantor hereby guarantees to each Lender, the
Issuing Bank, and the Administrative Agent, as primary obligor and not as
surety, the prompt payment of all Reimbursement Obligations in full when due
(whether at stated maturity, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms
thereof.  The Guarantor hereby further agree that if any of the Reimbursement
Obligations are not paid in full when due (whether at stated maturity, by
acceleration, as a mandatory cash collateralization or otherwise), the Guarantor
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the
Reimbursement Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.
 

--------------------------------------------------------------------------------


Section 9.2 Obligations Unconditional.  The obligations of the Guarantor under
Section 9.1 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Credit
Documents or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Reimbursement Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 9.1 that the
obligations of the Guarantor hereunder shall be absolute and unconditional under
any and all circumstances.  The Guarantor agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Person for amounts paid under this Article Nine until such time as the
Reimbursement Obligations have been paid in full.  Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of the Guarantor hereunder, which shall remain absolute and
unconditional as described above:
 
(a) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Reimbursement Obligations
shall be extended, or such performance or compliance shall be waived;
 
(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, shall be done or omitted;
 
(c) the maturity of any of the Reimbursement Obligations shall be accelerated,
or any of the Reimbursement Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Credit Documents shall be
waived or any other guarantee of any of the Reimbursement Obligations or any
security therefor shall be released, impaired or exchanged in whole or in part
or otherwise dealt with;
 
(d) any Lien granted to, or in favor of, the Administrative Agent, the Issuing
Bank or any Lenders as security for any of the Reimbursement Obligations shall
fail to attach or be perfected; or
 
(e) any of the Reimbursement Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of the
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of the Guarantor).
 
With respect to its obligations hereunder, the Guarantor hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Administrative Agent, the Issuing Bank, or any
Lender exhaust any right, power or remedy or proceed against any Person under
any of the Credit Documents or against any other Person under any other
guarantee of, or security for, any of the Reimbursement Obligations.
 
Section 9.3 Reinstatement.  The obligations of the Guarantor under this Article
Nine shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of any Person in respect of the Reimbursement
Obligations is rescinded or must be otherwise restored by any holder of any of
the Reimbursement Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Guarantor agrees that it will
indemnify the Administrative Agent, the Issuing Bank, and each Lender on demand
for all reasonable costs and expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent, the Issuing Bank, or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.
 

--------------------------------------------------------------------------------


Section 9.4 Certain Additional Waivers.  The Guarantor agrees that it shall have
no right of recourse to security for the Reimbursement Obligations, except
through the exercise of rights of subrogation pursuant to Section 9.2.
 
Section 9.5 Remedies.  The Guarantor agrees that, to the fullest extent
permitted by law, as between the Guarantor, on the one hand, and the
Administrative Agent, the Issuing Bank, and the Lenders, on the other hand, the
Reimbursement Obligations may be declared to be forthwith due and payable as
provided in Section 10.2 (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Section 10.2) for purposes of
Section 9.1 notwithstanding any stay, injunction or other prohibition preventing
such declaration (or preventing the Reimbursement Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Reimbursement Obligations being deemed to have
become automatically due and payable), the Reimbursement Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by the Guarantor for purposes of Section 9.1.
 
Section 9.6 Guarantee of Payment; Continuing Guarantee.  The guarantee in this
Article Nine is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Reimbursement Obligations whenever arising.
 
ARTICLE TEN
 
EVENTS OF DEFAULT; REMEDIES
 
Section 10.1 Events of Default.  Each of the following (each an “Event of
Default”) shall constitute an Event of Default for purposes of this Agreement:
 
(a) the occurrence of a “Default” or an “Event of Default” as described and
defined in any of the Operative Documents; or
 
(b) the Borrower shall fail to pay any principal of any Reimbursement Obligation
when due in accordance with the terms hereof; or the Borrower shall fail to pay
any fees or interest on any Reimbursement Obligation, or any other amount
payable hereunder or under any other Credit Document, within five days after any
such interest, fees or other amount becomes due in accordance with the terms
hereof; or
 

--------------------------------------------------------------------------------


(c) any representation or warranty made or deemed made by any Credit Party
herein or in any other Credit Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Credit Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
 
(d) any Credit Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Guarantor and the Borrower only), Section 6.7(a), Section 6.9 or Article 7 of
this Agreement; or
 
(e) any Credit Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Credit Document (other than
as provided in paragraphs (a) through (c) of this Section), and such default
shall continue unremedied for a period of 30 days after the earlier of (i)
knowledge thereof by any Responsible Officer of any Credit Party or (ii) notice
to the Borrower from the Administrative Agent or the Required Lenders; or
 
(f) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the
Reimbursement Obligations) on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace or notice and cure, if any, provided in
any instrument or agreement under which such Indebtedness was created; or (iii)
any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate the maturity of such
Indebtedness; or any such Indebtedness shall be declared due and payable, or be
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each case
prior to the scheduled maturity thereof by reason of such event or condition;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the total principal
amount of which exceeds in the aggregate $100,000,000 (which, in the case of
Indebtedness arising under any Hedge Agreement, shall be determined as the
amount, if any, that would then be payable by the Group Member thereunder if
such Hedge Agreement were to be terminated as a result of default by such Group
Member); or
 
(g) (i) any Group Member shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 90 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 90 days from the entry thereof; or (iv)
any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
 

--------------------------------------------------------------------------------


(h) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, any Plan shall have failed
to satisfy the minimum funding standard (as determined pursuant to Section 412
of the Code and Section 302 of ERISA) for a plan year, or any Lien in favor of
the PBGC or a Plan shall arise on the assets of the Guarantor, the Borrower or
any Commonly Controlled Entity, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, results in
liabilities of the Group Members in respect thereof in excess of $100,000,000;
or
 
(i) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate liabilities (not paid or not fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $100,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
 
(j) the guarantee contained in Article Nine of this Agreement shall cease, for
any reason, to be in full force and effect or the Guarantor or the Borrower
shall so assert; or
 
(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, of more than 30% of the
outstanding common stock of the Guarantor or (ii) the board of directors of the
Guarantor shall cease to consist of a majority of Continuing Directors; or
 
(l) any “Event of Default” as defined in the Revolving Credit Agreement shall
exist or have occurred, or
 

--------------------------------------------------------------------------------


(m) receipt of notice that any series of Bonds has become subject to mandatory
redemption or special mandatory redemption pursuant to the terms of the
respective Indenture for such series of Bonds.
 
Section 10.2 Remedies.  Upon the existence or occurrence, of any Event of
Default as provided in Section 10.1 then, and in any such event, (A) if such
event is an Event of Default specified in Section 10.1(g) with respect to the
Borrower, automatically any Commitments shall immediately terminate and the
Reimbursement Obligations (with accrued fees and interest thereon) and all other
amounts owing under this Agreement and the other Credit Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower (i) declare any
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate, and (ii) declare the Reimbursement Obligations (with
accrued fees and interest thereon) and all other amounts owing under this
Agreement and the other Credit Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and
payable.  In addition, upon the existence or occurrence of any Event of Default
of any kind, the Administrative Agent may, or upon the request of the Required
Lenders shall (x) notify, or cause the Issuing Bank to notify, the applicable
Trustees as to the existence or occurrence of such Event of Default and direct
such Trustees to accelerate payment of the Bonds, and (y) exercise any and all
other remedies contained in this Agreement or in any other Credit Document or
otherwise available under applicable law.
 
With respect to all Letters of Credit as to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to this Section 10.2,
the Borrower shall at such time deposit in a cash collateral account opened by
the Administrative Agent an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit.  Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of amounts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Credit Documents.  After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Credit Documents shall have been paid in full, the balance, if any, in
such cash collateral account shall be returned to the Borrower (or such other
Person as may be lawfully entitled thereto).  Except as expressly provided above
in this Section, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrower.
 

--------------------------------------------------------------------------------


No remedy herein conferred or reserved is intended to be exclusive of any other
available remedy or remedies, but each and every such remedy shall be cumulative
and shall be in addition to every other remedy given under this Agreement or any
other Operative Document now or hereafter existing at law or in equity or by
statute.  No delay or omission to exercise any right or power accruing upon any
default, omission or failure of performance hereunder shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
or power may be exercised from time to time and as often as may be deemed
expedient.  In order to exercise any remedy reserved to the Administrative
Agent, the Issuing Bank or the Lenders in this Agreement, it shall not be
necessary to give any notice, other than such notice as may be herein expressly
required.  In the event any provision contained in this Agreement should be
breached by any party hereto and thereafter duly waived by any other party
hereto so empowered to act, such waiver shall be limited to the particular
breach so waived and shall not be deemed to waive any other breach
hereunder.  No waiver, amendment, release or modification of this Agreement
shall be established by conduct, custom or course of dealing, but solely by an
instrument in writing duly executed by the parties thereunto duly authorized by
this Agreement.
 
Notwithstanding anything to the contrary set forth in this Section 10.2, so long
as any series of Bonds is outstanding and no Bond Insurer Event of Default shall
have occurred and continue to exist with respect to such series of Bonds, then
none of the Administrative Agent, the Issuing Bank or any other Lender shall be
entitled to enforce or direct the enforcement of any rights or remedies pursuant
to the respective Indenture or Loan Agreement to call such series of Bonds for
mandatory tender for purchase or for payment or reimbursement by the applicable
Authority or the Borrower of any amounts representing principal of, or interest
on, any such series of Bonds, or bring any action, suit or proceeding against
the Borrower under this Agreement for reimbursement or other payment of any
amounts due in respect of principal of, or interest on, any such series of
Bonds, in any such case, except (i) in connection with a direction being given
to the applicable Trustee for acceleration of the maturity of such series of
Bonds as provided in this Section 10.2, or (ii) the making of any claim under
the applicable Bond Insurance Policy in respect of such principal or interest
payment as provided in Section 3.1.
 
Section 10.3 Application of Collections.  After the exercise of remedies
provided for in this Agreement or the other Credit Documents (or after the
Reimbursement Obligations with respect to outstanding Letters of Credit have
automatically been required to be cash collateralized), any amounts received on
account of the Reimbursement Obligations shall be applied by the Administrative
Agent in the following order:
 
(a) First, to payment of that portion of the Reimbursement Obligations
constituting fees, indemnities, expenses and other amounts payable to the
Administrative Agent or the Issuing Bank in its capacity as such;
 
(b) Second, to payment of that portion of the Reimbursement Obligations
constituting fees, indemnities, and other amounts (other than principal and
interest) payable to the Lenders, ratably among them in proportion to the
amounts described in this clause Second payable to them;
 
(c) Third, to payment of that portion of the Reimbursement Obligations
constituting accrued and unpaid interest and fees payable in respect of the
outstanding Letters of Credit, ratably among the Lenders in proportion to their
respective amounts described in this clause Third held by them;
 
(d) Fourth, to payment of that portion of the Reimbursement Obligations
constituting unpaid reimbursement obligations with respect to payments made
under any Letters of Credit, and for cash collateralization of outstanding
Letters of Credit, ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and
 

--------------------------------------------------------------------------------


(e) Last, the balance, if any, after all of the Reimbursement Obligations have
been indefeasibly paid in full, to the Corporation or to any other Persons
lawfully entitled thereto, or as otherwise required by applicable law.
 
Amounts used for cash collateralization of the aggregate undrawn amount of any
Letters of Credit pursuant to clause Fourth shall be applied to satisfy drawings
under such Letters of Credit as such drawings occur.  If any amounts remain on
deposit as cash collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Reimbursement Obligations, if any, in the order set forth above.
 
ARTICLE ELEVEN
 
THE AGENT
 
Section 11.1 Appointment.  Each Lender hereby irrevocably designates and
appoints SunTrust Bank as the Administrative Agent for such Lender under this
Agreement and the other Credit Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Credit Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent
 
Section 11.2 Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Credit Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.
 
Section 11.3 Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Credit
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Credit Party or any officer thereof
contained in this Agreement or any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document or
for any failure of any Credit Party a party thereto to perform its obligations
hereunder or thereunder.  The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party.
 

--------------------------------------------------------------------------------


Section 11.4 Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Guarantor or the
Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the Lender as
the owner of such Lender’s rights and interests hereunder for all purposes
unless a written notice of assignment thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Credit Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all assignees thereof.
 
Section 11.5 Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, the Guarantor
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
Section 11.6 Non-Reliance on the Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Credit Party or any affiliate of a Credit Party, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Credit Parties and
their affiliates and made its own decision to make its Extension of Credit
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Credit Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Credit Parties and their affiliates.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Credit Party or
any affiliate of a Credit Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
 

--------------------------------------------------------------------------------


Section 11.7 Indemnification.  The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Guarantor or
the Borrower and without limiting the obligation of the Guarantor or the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Extensions of Credit outstanding shall
have been terminated and paid in full, as applicable, ratably in accordance with
such Aggregate Exposure Percentages immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, claims, demands, causes of action or
disbursements of any kind whatsoever (whether or not an Indemnitee is a party to
any such action, suit, demand, cause of action, etc.) that may at any time
(whether before or after the termination and payment of the Extensions of
Credit) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the Administrative Agent’s gross negligence or willful
misconduct.  The agreements in this Section shall survive the termination and
payment of the Extensions of Credit and all other amounts payable hereunder.
 
Section 11.8 Administrative Agent in Its Individual Capacity.  The
Administrative Agent and its affiliates may make loans to, accept deposits from,
and generally engage in any kind of business with, any Credit Party as though
the Administrative Agent were not acting in such capacity.  With respect to any
Letter of Credit issued or participated in by it, the Administrative Agent shall
have the same rights and powers under this Agreement and the other Credit
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity as a Lender hereunder.
 

--------------------------------------------------------------------------------


Section 11.9 Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Credit Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Reimbursement
Obligations.  If no successor agent has accepted appointment as Administrative
Agent by the date that is 10 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for
above.  After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Article Eleven shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Credit Documents
 
Section 11.10 Syndication Agent.  The Syndication Agent shall have no duties,
responsibilities or liabilities hereunder in its capacity as such.
 
ARTICLE TWELVE
 
MISCELLANEOUS
 
Section 12.1 Amendments and Waivers.  Neither this Agreement, any other Credit
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 12.1.  The
Required Lenders and each Credit Party (any required response to the matters
described in clauses (a) or (b) of this Section 12.1 not to be unreasonably
delayed by any party) party to the relevant Credit Document may, or, with the
written consent of the Required Lenders, the Administrative Agent and each
Credit Party (any required response to the matters described in clauses (a) or
(b) of this Section 12.1 not to be unreasonably delayed by any party) party to
the relevant Credit Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive any principal amount of any
Reimbursement Obligation, extend the expiry date of any Letter of Credit or the
scheduled date for payment of any other Reimbursement Obligation, reduce the
stated rate of any interest or fee payable hereunder, or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 12.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Credit Documents, release the Guarantor from its obligations under Article Nine
of this Agreement, or alter the pro rata treatment of the Lenders in respect of
their respective funding obligations or payments for the account of the Lenders
in accordance with their respective percentages, in any such case, without the
written consent of all Lenders; (iv) amend, modify or waive any provision of
Article Eleven without the written consent of the Administrative Agent (or, to
the extent any such provision affects the Issuing Bank, the Issuing Bank); or
(v) amend, modify or waive any provision of Article Two, or otherwise affect the
rights or duties of the Issuing Bank hereunder or under any Credit Document or
any other documents relating thereto, without the written consent of the Issuing
Bank.  Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Credit
Parties, the Lenders, and the Administrative Agent.  In the case of any waiver,
the Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the other Credit
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
 

--------------------------------------------------------------------------------


Section 12.2 Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Guarantor, the Borrower, the
Administrative Agent, and the Issuing Bank, and as set forth in an
Administrative Questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:
 
To the
Borrower:                                                                Pivotal
Utility Holdings, Inc.
Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:  Treasurer
Telecopy:   (404) 584-3589
Telephone: (404) 584-3582


To the
Guarantor:                                                                AGL
Resources Inc.
Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:  Treasurer
Telecopy: (404) 584-3589
Telephone: (404) 584-3582



--------------------------------------------------------------------------------


To the Administrative
Agent:                                                                           SunTrust
Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention:  Ms. Dorris Folsom
Telecopy Number: (404) 658-4906


with a copy
to:                                                                SunTrust Bank
303 Peachtree Street, N.E.
Atlanta, Georgia  30308
Attention:  Sean Drinan
Telecopy: (404) 827-6270
Telephone: (404) 532-0989
Email:  sean.drinan@suntrust.com


To the Issuing
Bank:                                                                Wells Fargo
Bank, National Association
U.S. Corporate Banking
90 South 7th Street
Minneapolis, Minnesota 55402-3903
Attention:  Vicki Haupt / N9305-077
Email:  Vicki.L.Haupt@WellsFargo.com


and:                                                      Wells Fargo Bank,
National Association
Letter of Credit Operations Office
One Front Street, 21st Floor
San Francisco, California 94111
Attention:  Manager, Standby Letter of Credit Department
Email:  sftrade@WellsFargo.com


To any other
Lender:                                                                           the
address set forth in the Administrative
Questionnaire or the Assignment and Acceptance
Agreement executed by such Lender


provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.


Section 12.3 No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, the Issuing Bank,
or any Lender, any right, remedy, power or privilege hereunder or under the
other Credit Documents shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
 
Section 12.4 Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Credit Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of all Extensions of Credit hereunder and for a period of one year after
the indefeasible payment in full of all Obligations and the termination of this
Agreement and the other Credit Documents.
 

--------------------------------------------------------------------------------


Section 12.5 Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Credit Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse the Issuing Bank for all its costs and expenses in connection
with the issuance of the Letters of Credit and any modifications or amendments
thereof, (c) to pay or reimburse each Lender, the Issuing Bank, and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Credit Documents and any such other documents, including the fees and
disbursements of counsel (including the allocated fees and expenses of in-house
counsel) to each Lender and of counsel to the Administrative Agent, (d) to pay,
indemnify, and hold each Lender, the Issuing Bank, and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Credit Documents and any such other documents, and (e) to pay, indemnify, and
hold each Lender, the Administrative Agent, the Issuing Bank and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any such other documents, including
any of the foregoing relating to the use of any Letters of Credit or the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of their Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Credit Party under any
Credit Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  All amounts due under this Section
12.5 shall be payable not later than 10 days after written demand
therefor.  Statements payable by the Borrower pursuant to this Section 12.5
shall be submitted to the Treasurer, AGL Resources Inc. (Telephone
No. 404/584-3582) (Telecopy No. 404/584-3589), at the address of the Borrower
set forth in Section 12.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent.  The agreements in this Section 12.5 shall survive repayment of the
Reimbursement Obligations and all other amounts payable hereunder.
 

--------------------------------------------------------------------------------


Section 12.6 Successors and Assigns; Participations and Assignments.
 
(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Guarantor, the Lenders, the Issuing Bank, the Administrative
Agent, all future holders of any Extensions of Credit and their respective
successors and assigns, except that neither the Borrower nor the Guarantor may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the Issuing Bank and each Lender.
 
(b) Any Lender other than any Conduit Lender may, without the consent of the
Borrower, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Extensions of Credit made by such Lender, any
Commitment of such Lender and any other Reimbursement Obligations and other
interests of such Lender hereunder and under the other Credit Documents.  In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any
Extensions of Credit and other Reimbursement Obligations for all purposes under
this Agreement and the other Credit Documents, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Credit Documents.  In no event shall any Participant under any such
participation have any right to approve any amendment or waiver of any provision
of any Credit Document, or any consent to any departure by any Credit Party
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, any Extensions of Credit or any fees
payable hereunder, postpone the date of the final maturity of any Extensions of
Credit or release the Guarantor from its obligations under Article Nine of this
Agreement, in each case to the extent subject to such participation.  The
Borrower agrees that if amounts outstanding under this Agreement and any
Extensions of Credit and other Reimbursement Obligations are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of setoff in respect of
its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in Section 12.7(a) as fully as
if it were a Lender hereunder.  The Borrower also agrees that each Participant
shall be entitled to the benefits of Sections 2.6, 2.7 and 3.9 with respect to
its participation in the Commitments and any Extensions of Credit and other
Reimbursement Obligations outstanding from time to time as if it was a Lender;
provided that, in the case of Section 3.9, such Participant shall have complied
with the requirements of said Section and provided, further, that no Participant
shall be entitled to receive any greater amount pursuant to any such Section
than the transferor Lender would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Lender to such
Participant had no such transfer occurred. Each Lender selling participations
(other than the sale of participations to a Lender Affiliate) shall use its
commercially reasonable efforts to provide prompt notice to the Borrower and the
Administrative Agent of such participations and of the identity of the
purchasers of such participations; provided that no delay or failure of such
notice to be so given shall affect the validity of such sale.
 

--------------------------------------------------------------------------------


(c) Any Lender may assign to one or more Eligible Assignees (each an “Assignee”)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and any Extensions of Credit and other
Reimbursement Obligations at the time owing to it); provided that (i) except in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and any Extensions of Credit at the time owing to it or in
the case of an assignment to a Lender or a Lender Affiliate, the aggregate
amount of the Commitment (which for this purpose includes any Extensions of
Credit outstanding thereunder) of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000, unless each of the Administrative Agent and the Borrower
otherwise consents to such lesser amount, (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to any Extensions of
Credit or the Commitment assigned and (iv) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, and such Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
administrative questionnaire.  Upon (i) the execution and delivery of the
Assignment and Acceptance by the assigning Lender and such Assignee, (ii)
acceptance and recording thereof by the Administrative Agent pursuant to
paragraph (c) of this Section, (iii) consent thereof from the Borrower to the
extent required pursuant to this clause (c) and (iv) if such Assignee is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code), compliance by such Person with Section 3.9, from and after the effective
date specified in each Assignment and Acceptance, such Assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2,6, 2.7, 3.9 and 12.5).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
 
(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 12.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal amount of
any Extensions of Credit owing to, each Lender from time to time.  The entries
in the Register shall be conclusive, in the absence of manifest error, and the
Borrower, each other Credit Party, the Administrative Agent, the Issuing Bank,
and the Lenders shall treat each Person whose name is recorded in the Register
as the owner of any Extensions of Credit and other Reimbursement Obligations for
all purposes of this Agreement.  Any assignment of any Extensions of Credit and
other Reimbursement Obligations shall be effective only upon appropriate entries
with respect thereto being made in the Register.
 

--------------------------------------------------------------------------------


(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender, an Assignee and any other Person whose consent is required by Section
12.6(c), together with payment to the Administrative Agent of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register on the effective date determined pursuant thereto.
 
(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 12.6 concerning assignments relate only to absolute
assignments, and that such provisions do not prohibit pledges or collateral
assignments creating security interests to secure such Lender’s obligations,
including any pledge or assignment by a Lender to any Federal Reserve Bank
pursuant to Regulation A of the Board and any operating circular issued by the
Board or any Federal Reserve Bank or other applicable laws or regulations;
provided that (i) no such Lender shall be relieved of its obligations hereunder
as a result of any such pledge or collateral assignment, and (ii) no such
pledgee or collateral assignee shall be considered a “Lender” hereunder or be
entitled to require the Lender effecting such pledge or collateral assignment to
take or omit to take any action hereunder.
 
(g) Each of the Borrower, the Guarantor, each Lender, the Issuing Bank, and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.
 
Section 12.7 Adjustments; Set-off.
 
(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under the Facility, if any
Lender (a “Benefitted Lender”) shall, at any time after the Reimbursement
Obligations hereunder shall immediately become due and payable pursuant to
Section 10.2, receive any payment of all or part of the Reimbursement
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 10.1(g), or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of the Reimbursement Obligations owing to such other Lender,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Reimbursement Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.
 

--------------------------------------------------------------------------------


(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, unless they have agreed to the contrary, without
prior notice to the Borrower or the Guarantor, any such notice being expressly
waived by the Borrower and the Guarantor to the extent permitted by applicable
law, upon any amount becoming due and payable by the Borrower and the Guarantor
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower or the Guarantor, as the case may
be.  Each Lender agrees promptly to notify the Borrower and the Administrative
Agent after any such setoff and application made by such Lender, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.
 
Section 12.8 Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
Section 12.9 Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 12.10 Integration.  This Agreement and the other Credit Documents
represent the entire agreement of the Borrower, the Guarantor, the
Administrative Agent, the Issuing Bank, and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Issuing Bank, or
any Lender relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Credit Documents.
 
Section 12.11 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 12.12 Submission To Jurisdiction; Waivers.  Each of the Borrower and the
Guarantor hereby irrevocably and unconditionally:
 

--------------------------------------------------------------------------------


(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower or the
Guarantor, as the case may be, at its address set forth in Section 12.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
Section 12.13 Acknowledgements.  Each of the Borrower and the Guarantor hereby
acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;
 
(b) none of the Administrative Agent, the Issuing Bank, or any Lender has any
fiduciary relationship with or duty to the Borrower or the Guarantor arising out
of or in connection with this Agreement or any of the other Credit Documents,
and the relationship between Administrative Agent, the Issuing Bank, and the
Lenders, on one hand, and the Borrower and the Guarantor, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
 
(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, the Guarantor, the Issuing Bank and the Lenders.
 
Section 12.14 Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and each Lender agrees to keep confidential all non-public information
provided to it by any Credit Party pursuant to this Agreement that is designated
by such Credit Party as confidential; provided that nothing herein shall prevent
the Administrative Agent, the Issuing Bank, or any Lender from disclosing any
such information (a) to the Administrative Agent, the Issuing Bank, any other
Lender or any Lender Affiliate, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Assignee or Participant
or any direct or indirect counterparty to any Hedge Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants, consultants and other representatives and
professional advisors or those of any of its affiliates, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Credit Document. Notwithstanding the foregoing, the
parties agree that this Agreement does not limit the ability of any party hereto
(or any employee, representative, or other agent of such party) to disclose to
any Person the tax treatment or tax structure of the financing transactions
evidenced by this Agreement; provided, however, the foregoing is not intended to
waive the attorney-client privilege or any other privileges, including the tax
advisor privilege under Section 7525 of the Code.
 

--------------------------------------------------------------------------------


Section 12.15 WAIVERS OF JURY TRIAL.  EACH OF THE BORROWER, THE GUARANTOR, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK, AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
Section 12.16 USA Patriot Act Notice.  Each of the Lenders, the Issuing Bank,
and the Administrative Agent hereby notifies the Borrower and the Guarantor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56, as amended), it is required to obtain, verify and record information
that identifies the Borrower and the Guarantor, which information includes the
names and addresses of the Borrower and the Guarantor and any other information
that will allow such Lender, the Issuing Bank, or the Administrative Agent, as
applicable, to identify the Borrower and the Guarantor in accordance with such
Act.
 
Section 12.17 Acknowledgement and Consent to Supplemental Indentures.  Each of
the Administrative Agent, the Issuing Bank, and the other Lenders
(i) acknowledges and consents to, and agrees to be bound by, the provisions of
Article II of the respective Supplemental Indentures as the same are applicable
to the Administrative Agent, the Issuing Bank and the other Lenders, and
(ii) agrees that the respective Bond Insurers and the other parties to the
Supplemental Indentures shall be entitled to rely upon the last paragraph of
Section 10.2 herein and this Section 12.17 as third party beneficiaries of the
provisions thereof and hereof.  So long as no Bond Insurer Event of Default
shall have occurred and continues to exist, this Section 12.17 and the last
paragraph of Section 10.2 herein shall not be amended, supplemented or modified
without the prior written consent of the Bond Insurers.
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
PIVOTAL UTILITY HOLDINGS, INC.,
as Borrower






By:                                                                
      Name:
      Title:






AGL RESOURCES INC.,
as Guarantor






By:                                                                
      Name:
      Title:





(SIGNATURE PAGE TO LETTER OF CREDIT AND SECURITY AGREEMENT)
 
 

--------------------------------------------------------------------------------

 

SUNTRUST BANK,
as Administrative Agent and a Lender






By:                                                                
      Name:
      Title:







(SIGNATURE PAGE TO LETTER OF CREDIT AND SECURITY AGREEMENT)
 
 

--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Syndication Agent and a Lender






By:                                                                
      Name:
      Title:















(SIGNATURE PAGE TO LETTER OF CREDIT AND SECURITY AGREEMENT)
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Issuing Bank and a Lender






By:                                                                
      Name:
      Title:













(SIGNATURE PAGE TO LETTER OF CREDIT AND SECURITY AGREEMENT)
 
 

--------------------------------------------------------------------------------

 

WACHOVIA BANK,
NATIONAL ASSOCIATION,
as a Lender






By:                                                                
      Name:
      Title:





(SIGNATURE PAGE TO LETTER OF CREDIT AND SECURITY AGREEMENT)
 
 

--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA,
as a Lender






By:                                                                
      Name:
      Title:





(SIGNATURE PAGE TO LETTER OF CREDIT AND SECURITY AGREEMENT)
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1




LENDER COMMITMENTS




LENDER
 
COMMITMENT

 
SunTrust Bank
  $ 29,105,064  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
    New York Branch
  $ 29,105,064  
Wachovia Bank, National Association
  $ 25,000,000  
Wells Fargo Bank, National Association.
  $ 20,000,000  
The Bank of Nova Scotia
  $ 20,000,000            
TOTAL
  $ 123,210,128  










 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.14




SUBSIDIARIES


Name
Jurisdiction
of
Organization
% of Capital Stock owned by AGL Resources Inc. or its Subsidiaries
AGL C&I Energy Services, Inc.
Delaware
100%
AGL Capital Corporation
Nevada
100%
AGL Capital Trust I
Delaware
100%
AGL Capital Trust II
Delaware
100%
AGL Investments, Inc.
Georgia
100%
AGL Macon Holdings, Inc.
Georgia
100%
AGL Networks, LLC
Delaware
100%
AGL Resources Inc. Political Action Committee, Inc.
Georgia
100%-Nonprofit Corporation
AGL Resources Private Foundation Inc.
Georgia
100%-Nonprofit Corporation
AGL Rome Holdings, Inc.
Georgia
100%
AGL Services Company
Georgia
100%
Atlanta Gas Light Company
Georgia
100%
Chattanooga Gas Company
Tennessee
100%
Compass Energy Consulting, LLC
Virginia
100%
Compass Energy Gas Services, LLC
Virginia
100%
Compass Energy Services, Inc.
Virginia
100%
Customer Care Services, Inc.
Georgia
100%
Employee Care Program, Inc.
Georgia
100%-Nonprofit Corporation
Energy Risk Insurance Services Company
British Virgin Islands
100%
Georgia Gas Company
Georgia
100%
Georgia Natural Gas Company
Georgia
100%
Global Energy Resources Insurance Corporation
Hawaii
100%
Golden Triangle Storage, Inc.
Delaware
100%
HPMT, Kft.
Hungary
100%
Jefferson Island Storage & Hub, LLC
Delaware
100%
Magnolia Enterprise Holdings, Inc.
Georgia
100%
NUI Capital Corp.
Florida
100%
NUI Corporation
New Jersey
100%
NUI Energy Brokers, Inc.
Delaware
100%
NUI Energy, Inc.
Delaware
100%
NUI Hungary, Inc.
Delaware
100%
NUI International, Inc.
Delaware
100%
NUI Sales Management, Inc.
Delaware
100%
NUI Saltville Storage, Inc.
Delaware
100%
NUI Service, Inc.
New Jersey
100%
OAS Group, Inc.
New Jersey
100%
Pivotal Energy Services, Inc.
Georgia
100%
Pivotal Jefferson Island Storage & Hub, LLC
Delaware
100%
Pivotal LNG, Inc.
Delaware
100%
Pivotal Propane of Virginia, Inc.
Delaware
100%
Pivotal Storage, Inc.
Delaware
100%
Pivotal Utility Holdings, , Inc.
New Jersey
100%
Sequent Energy Canada Corp.
Delaware
100%
Sequent Energy Management, L.P.
Georgia
100%
Sequent Energy Marketing, L.P.
Georgia
100%
Sequent Energy Services Inc.
Delaware
100%

 

--------------------------------------------------------------------------------


Sequent Holdings, LLC
Georgia
100%
Sequent, LLC
Georgia
100%
Southeastern LNG, Inc.
Georgia
100%
SouthStar Energy Services LLC
Delaware
   70%
T.I.C. Enterprises, LLC
Delaware
100%
Trustees Investments, Inc.
Georgia
100%
Virginia Gas Company
Delaware
100%
Virginia Natural Gas, Inc.
Virginia
100%






 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.16




ENVIRONMENTAL MATTERS


1)  
Manufactured Gas Plants.            

 
 
Georgia. Atlanta Gas Light Company (“AGLC”) is required to investigate possible
environmental contamination at manufactured gas plants (“MGP”) and, if
necessary, clean up any contamination. AGLC has been associated with ten MGP
sites in Georgia and three in Florida. Based on investigations to date, cleanup
has either already occurred or is likely at most of these sites.  As of June 30,
2006, the remediation program in Georgia was approximately 100% complete, with
the exception of ground water conditions.  As reported in Holdings Quarterly
Report on Form 10-Q for the quarter ended June 30, 2006 (the "2nd Quarter 2005
10-Q"), the projected costs of the remaining remediation at these sites are
estimated to be $25 million, with additional future costs for the Florida sites
in the range of $7 million to $11 million. 
 
 
New Jersey:  In New Jersey, Pivotal Utility Holdings, Inc. (f/k/a NUI Utilities,
Inc.) (“PUHI”) . the utility subsidiary of NUI Corporation (“NUI”) owns five
properties where former MGPs were operated.  A sixth MGP site, formerly operated
by Elizabethtown Gas, a division of PUHI, operating in New Jersey (“ETG”), is
now owned by a church. 
 
 
Five of the six sites in New Jersey are under a Memorandum Agreement (MOA), and
the sixth site is subject to an Administration Consent Order (ACO) with the New
Jersey Department of Environmental Protection (NJDEP).  The MOAs and ACO require
PUHI to investigate on-site contamination, and if required by the NJDEP,
investigate off-site impacts as well.  Various investigation and cleanup
investigations have been conducted and are progressing slowly, but cleanups are
likely at most sites.  Based upon our review of these sites to date, the likely
estimated cost range to address the New Jersey MGP sites is $61 million to $119
million. These cost ranges are estimates.   
 
 
ETG’s prudently incurred remediation costs for the New Jersey properties have
been authorized by the New Jersey Board of Public Utilities to be recoverable in
rates through ETG’s Remediation Adjustment Clause.  As a result, ETG has
recorded a regulatory asset of approximately $63 million, inclusive of interest,
as a regulatory asset, reflecting both recorded future costs and accrued
interest.  PUHI has also recovered a portion of MGP remediation costs incurred
in New Jersey from the company's insurance carriers.
 
Other States. Outside of New Jersey, NUI Corporation owns, or previously owned,
ten properties located in the states of North Carolina, South Carolina,
Pennsylvania, New York and Maryland on which MGPs were operated by NUI or by
other parties in the past.  Two sites (Athens, Pennsylvania; Reidsville, North
Carolina) have been sold to third parties, who have agreed to indemnify NUI
against environmental liabilities.


Of these ten sites, only one site (Elizabeth City, North Carolina) has had any
regulatory activity over the past ten years.  The Elizabeth City site is subject
to an Administrative Consent Order with the North Carolina Department of
Environment and Natural Resources (“NCDENR”), dated October 31, 2001, and under
such order, the Company has been directly by the NCDENR to enter the formal site
investigation stage.



--------------------------------------------------------------------------------


Currently, there is only limited information available to assess the potential
environmental liability associated with these non-New Jersey sites, and the
liability for these sites will remain an uncertainty until a more vigorous
environmental assessment is performed.  Regarding the Elizabeth City site,
experience at other similar sites suggests that the costs for remediation of
this site will likely range from $10 to $20 million. There is one other site in
North Carolina where investigation and remediation is probable, although no
regulatory order exists and there is not currently any basis to reasonably
estimate the costs of such actions. For the remaining sites, no basis for
liability has been asserted. 


 
NUI Environmental Reserves:  Although the actual total cost of future
environmental investigation and remediation efforts cannot be reasonably
estimated, we have recorded on an undiscounted basis a total reserve of
approximately $70 million, which we believe represents the probable minimum
amount we may expend over the next 30 years. Of this reserve, approximately $61
million relates to remediation of the New Jersey MGP properties and
approximately $9 million relates to remediation of the MGP properties located
outside the state of New Jersey.
 
2)  
AGLC Pipeline Replacement.

 
 
On January 8, 1998, the Georgia Public Service Commission (“GPSC”) issued
procedures and set a schedule for hearings regarding alleged pipeline safety
violations.  On July 21, 1998, the GPSC approved a settlement between AGLC and
the staff of the GPSC that details a 10-year pipeline replacement program (“PRP)
for approximately 2,300 miles of cast iron and bare steel pipe.  October 1, 2004
marked the beginning of the seventh year of the original 10-year PRP.
 
 
On June 10, 2005, AGLC and the GPSC entered into a Settlement Agreement that,
among other things, extends AGLC’s PRP by five years to require that all
replacements be completed by December 2013, with the timing of such replacements
to be subsequently determined through discussions with GPSC staff. Under the
Settlement Agreement, rates charged to customers will remain unchanged through
April 30, 2010, but AGLC will recognize reduced base rate revenues of $5 million
on an annual basis through April 30, 2010. The five-year total reduction in
recognized base rate revenues of $25 million will be applied to the amount of
costs incurred to replace pipe and subsequently recovered from customers.
 
 
For a further description of environmental and pipeline replacement matters, see
the AGL Resources’  2007 10-K filing.
 





 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.2(i)




EXISTING LIENS


None





 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.8




AGREEMENTS PROHIBITING OR LIMITING LIENS


1)  
Indenture, dated December 1, 1989, as amended, between Atlanta Gas Light Company
and The Bank of New York, as successor trustee, pursuant to which Atlanta Gas
Light Company issued its medium term notes.

 
2)  
Agreements pursuant to which Pivotal Utility Holdings Inc. (f/k/a NUI Utilities,
Inc.) issued $39.0 million Variable Rate Bonds, due June 1, 2026:

 
a.  
Amended and Restated Standby Bond Purchase Agreement, dated June 1, 2005, among
Pivotal Utility Holdings, Inc., the Participating Banks, the Bank of New York,
as Purchasing Bank and Administrative Agent and BNY Capital Markets, Inc., as
Lead Arranger and Book Runner.

 
b.  
Loan Agreement, dated June 1, 1996, between NUI Utilities, Inc. (f/k/a NUI
Corporation) and New Jersey Economic Development Authority.

 
3)  
Loan Agreement, dated May 1, 2007, between Pivotal Utility Holdings, Inc. (f/k/a
NUI Utilities, Inc. and NUI Corporation) and New Jersey Economic Development
Authority, pursuant to which NUI Utilities issued $54.6 million bonds due June
1, 2032.

 
4)  
Loan Agreement, dated December 1, 1998, between NUI Utilities, Inc. (f/k/a NUI
Corporation) and New Jersey Economic Development Authority, pursuant to which
NUI Utilities issued $40.0 million 5.25% bonds due November 1, 2033.

 
5)  
Loan Agreement, dated April 1, 2005, between Pivotal Utility Holdings, Inc. and
Brevard County, FL, pursuant to which Pivotal Utility Holdings, Inc. issued $20
million bonds due October 1, 2024

 
6)  
Loan Agreement, dated May 1, 2005, between Pivotal Utility Holdings, Inc. and
Jersey Economic Development Authority, pursuant to which Pivotal Utility
Holdings, Inc. issued $46.5 million bonds due October 1, 2022

 





 
 

--------------------------------------------------------------------------------

 

ANNEX I




FORM OF 2005 NEW JERSEY LETTER OF CREDIT





Annex I -
 
 

--------------------------------------------------------------------------------

 

IRREVOCABLE LETTER OF CREDIT
 


June 5, 2008


Letter of Credit
No.                                                                
The Bank of New York Trust Company, N.A.,
as Trustee and Tender Agent
10161 Centurion Parkway
Jacksonville, Florida 32256


Ladies and Gentlemen:


We hereby establish in your favor at the request and for the account of Pivotal
Utility Holdings, Inc., a New Jersey corporation (the “Company”), our
irrevocable letter of credit in the amount of U.S. $47,310,247 (Forty Seven
Million Three Hundred Ten Thousand Two Hundred Forty Seven Dollars) in
connection with the Bonds (as defined below) available with ourselves by sight
payment against presentation of one or more signed and dated demands addressed
by you to Wells Fargo Bank, National Association, Letter of Credit Operations
Office, San Francisco, California, each in the form of Annex A (an "A Drawing"),
Annex B (a "B Drawing"), Annex C (a "C Drawing"), or Annex D (a "D Drawing")
hereto, with all instructions in brackets therein being complied with.  Each
such demand must be presented to us in its original form or by facsimile
transmission of such original form.


Each such presentation must be made at or before 5:00 p.m. San Francisco time on
a Business Day (as hereinafter defined) to our Letter of Credit Operations
Office in San Francisco, California (presently located at One Front Street, 21st
Floor, San Francisco, California 94111).


This Letter of Credit expires at our Letter of Credit Operations Office in San
Francisco, California on June 5, 2010 or, if such date is not a Business Day,
then on the first (1st) succeeding Business Day thereafter (the "Expiration
Date").


As used herein the term "Business Day" shall mean a day on which our San
Francisco Letter of Credit Operations Office is open for business.


The amount of any demand presented hereunder will be the amount inserted in
numbered Paragraph 4 of said demand.  By honoring any such demand we make no
representation as to the correctness of the amount demanded.


We hereby agree with you that each demand presented hereunder in full compliance
with the terms hereof will be duly honored by our payment to you of the amount
of such demand, in immediately available funds of Wells Fargo Bank, National
Association:


(i)
not later than 10:00 a.m., San Francisco time, on the Business Day following the
Business Day on which such demand is presented to us as aforesaid if such
presentation is made to us at or before noon, San Francisco time, or



(ii)
not later than 10:00 a.m., San Francisco time, on the second Business Day
following the Business Day on which such demand is presented to us as aforesaid,
if such presentation is made to us after noon, San Francisco time.



Notwithstanding the foregoing, any demand presented hereunder, in full
compliance with the terms hereof, for a C Drawing will be duly honored (i) not
later than 12:30 p.m., San Francisco time, on the Business Day on which such
demand is presented to us as aforesaid if such presentation is made to us at or
before 9:00 a.m., San Francisco time, and (ii) not later than 11:00 a.m., San
Francisco time, on the Business Day following the Business Day on which such
demand is presented to us as aforesaid if such presentation is made to us after
9:00 a.m., San Francisco time.


If the remittance instructions included with any demand presented under this
Letter of Credit require that payment is to be made by transfer to an account
with us or with another bank, we and/or such other bank may rely solely on the
account number specified in such instructions even if the account is in the name
of a person or entity different from the intended payee.



--------------------------------------------------------------------------------


With respect to any demand that is honored hereunder, the total amount of this
Letter of Credit shall be reduced as follows:


        (A)
With respect to any A Drawing, the total amount of this Letter of Credit shall
be reduced, as to all demands subsequent to the applicable demand, by the amount
of the applicable demand as of the time of presentation of such demand;
provided, however, that such amount shall be automatically reinstated on the
eighth (8th) Business Day following the date such demand is honored by us,
unless (i) you shall have received notice from us by express courier,
authenticated SWIFT message, facsimile transmission, or registered mail no later
than seven (7) Business Days after such demand is honored by us that there shall
be no such reinstatement, or (ii) such eighth (8th) Business Day falls after the
Expiration Date;



         (B)
With respect to any B Drawing, the total amount of this Letter of Credit shall
be reduced, as to all demands subsequent to the applicable demand, by the amount
of the applicable demand as of the time of presentation of such demand and shall
not be reinstated;



(C)  
With respect to any C Drawing, the total amount of this Letter of Credit shall
be reduced, as of the time of presentation of the applicable demand and as to
all demands subsequent to the applicable demand, by the sum of (1) the amount
inserted as principal in paragraph 5(A) of the applicable demand plus (2) the
greater of (a) the amount inserted as interest in paragraph 5(B) of the
applicable demand and (b) interest on the amount inserted as principal in
paragraph 5(A) of the applicable demand calculated for 53 days at the rate of 12
percent per annum based on a year of 365 days (with any fraction of a cent being
rounded upward to the nearest whole cent); provided, however, that if the Bonds
(as defined below) related to a C Drawing are remarketed and the remarketing
proceeds are paid to us prior to the earlier of (x) 367 days after the date of
such C Drawing and (y) the Expiration Date, then on the day we receive such
remarketing proceeds the amount of this Letter of Credit shall be reinstated by
an amount which equals the sum of (i) the amount paid to us from such
remarketing proceeds and (ii) interest on such amount calculated for the same
number of days, at the same interest rate, and on the basis of a year of the
same number of days as is specified in (2)(b) of this paragraph (C) (with any
fraction of a cent being rounded upward to the nearest whole cent), with such
reinstatement and its amount being promptly advised to you; provided, however,
that in no event will the total amount of all C Drawing reinstatements exceed
the total amount of all Letter of Credit reductions made pursuant to this
paragraph (C).



Upon presentation to us of a D Drawing in compliance with the terms of this
Letter of Credit, no further demand whatsoever may be presented hereunder.


No more than one A Drawing which we honor shall be presented to us during any
consecutive twenty-seven (27) calendar day period.  No A Drawing which we honor
shall be for an amount more than U.S $810,247.


It is a condition of this Letter of Credit that the amount available for drawing
under this Letter of Credit shall be decreased automatically without amendment
upon our receipt of each reduction authorization in the form of Annex E to this
Letter of Credit (with all instructions therein in brackets being complied with)
sent to us as an authenticated SWIFT message or as a signed and dated original
form.


This Letter of Credit is subject to, and engages us in accordance with the terms
of, the Uniform Customs and Practice for Documentary Credits (2007 Revision),
Publication No. 600 of the International Chamber of Commerce (the "UCP");
provided, however, that if any provision of the UCP contradicts a provision of
this Letter of Credit such provision of the UCP will not be applicable to this
Letter of Credit, and provided further that Article 32, the second sentence of
Article 36, and subsection (e) of Article 38 of the UCP shall not apply to this
Letter of Credit.  Furthermore, as provided in the first sentence of Article 36
of the UCP, we assume no liability or responsibility for consequences arising
out of the interruption of our business by Acts of God, riots, civil commotions,
insurrections, wars, acts of terrorism, or by any strikes or lockouts, or any
other causes beyond our control.  Matters related to this Letter of Credit which
are not covered by the UCP will be governed by the laws of the State of
California, including, without limitation, the Uniform Commercial Code as in
effect in the State of California, except to the extent such laws are
inconsistent with the provisions of the UCP or this Letter of Credit.



--------------------------------------------------------------------------------


This Letter of Credit is transferable and may be transferred more than once, but
in each case only in the amount of the full unutilized balance hereof to any
single transferee who you shall have advised us pursuant to Annex F has
succeeded The Bank of New York Trust Company, N.A., or a successor trustee and
tender agent, as Trustee and Tender Agent under the Indenture of Trust, dated as
of May 1, 2005, as supplemented from time to time, including as supplemented by
the First Supplement to Indenture of Trust, dated as of June 1, 2008 (as
supplemented, the "Indenture"), between the New Jersey Economic Development
Authority (the "Issuer") and The Bank of New York Trust Company, N.A., as
Trustee, pursuant to which U.S. $46,500,000 in aggregate principal amount of the
Issuer's Gas Facilities Refunding Revenue Bonds (Pivotal Utility Holdings, Inc.
Project), Series 2005 (the "Bonds") were issued.  Transfers may be effected
without charge to the transferor and only through ourselves and only upon
presentation to us of a duly executed instrument of transfer in the form
attached hereto as Annex F.  Any transfer of this Letter of Credit as aforesaid
must be endorsed by us on the reverse hereof and may not change the place of
presentation of demands from our Letter of Credit Operations Office in San
Francisco, California.


All payments hereunder shall be made from our own funds.


This Letter of Credit sets forth in full our undertaking, and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement referred to herein (including, without
limitation, the Bonds and the Indenture), except the UCP to the extent the UCP
is not inconsistent with or made inapplicable by this Letter of Credit; and any
such reference shall not be deemed to incorporate herein by reference any
document, instrument or agreement except the UCP.


WELLS FARGO BANK,
      NATIONAL ASSOCIATION


By:                                                      
                                                                                                     Authorized
Signature


Letter of Credit Operations Office
Telephone No.:  1-800-798-2815
Facsimile No.:  (415) 296-8905

Annex I -
 
 

--------------------------------------------------------------------------------

 

Annex A to Wells Fargo Bank, National Association
Irrevocable Letter of Credit
No.                                                                                     


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. __________ (THE "LETTER OF
CREDIT"; THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN
SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


(1)                 THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND
THE TENDER AGENT OR A SUCCESSOR TENDER AGENT UNDER THE INDENTURE.
 


 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT, ON AN INTEREST PAYMENT DATE (AS DEFINED IN THE
INDENTURE), OF UNPAID INTEREST WITH RESPECT TO THE BONDS.



 
(3)
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



 
[INSERT REMITTANCE INSTRUCTIONS].



 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT].



 
(5)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(6)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 10:00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.



[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex I -
 
 

--------------------------------------------------------------------------------

 

Annex B to Wells Fargo Bank, National Association
Irrevocable Letter of Credit
No.                                                                                     


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. __________ (THE "LETTER OF
CREDIT"; THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN
SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDERAGENT UNDER THE INDENTURE.



 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF, AND THE UNPAID INTEREST ON,
REDEEMED BONDS UPON AN OPTIONAL AND/OR MANDATORY REDEMPTION OF LESS THAN ALL OF
THE BONDS CURRENTLY OUTSTANDING.



      (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS INSERTED IN PARAGRAPH 5 BELOW].



 
(5)
THE AMOUNT HEREBY DEMANDED IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF THE PRINCIPAL OF THE REDEEMED BONDS AND (B)
$[INSERT AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF THE UNPAID INTEREST
ON THE REDEEMED BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 10.00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.




Annex 1-5

--------------------------------------------------------------------------------








[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                    
Authorized Signature
              Date:



Annex I - 5
 
 

--------------------------------------------------------------------------------

 

Annex C to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No.


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. __________ (THE "LETTER OF
CREDIT"; THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN
SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.



 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF, AND INTEREST DUE ON, THOSE
BONDS WHICH THE REMARKETING AGENT (AS DEFINED IN THE INDENTURE) HAS BEEN UNABLE
TO REMARKET WITHIN THE TIME LIMITS ESTABLISHED IN THE INDENTURE.



       (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS INSERTED IN PARAGRAPH 5 BELOW].



 
(5)
THE AMOUNT OF THIS DEMAND IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF PRINCIPAL OF THE BONDS AND (B) $[INSERT
AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF INTEREST DUE ON THE BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE 9:00 A.M., SAN FRANCISCO TIME ON
A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 12:30 P.M.,
SAN FRANCISCO TIME, ON SAID BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER 9:00 A.M., SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON
THIS DEMAND AT OR BEFORE 11:00 A.M., SAN FRANCISCO TIME, ON THE BUSINESS DAY
FOLLOWING SAID BUSINESS DAY.


Annex I -
 
 

--------------------------------------------------------------------------------

 









[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex I -
 
 

--------------------------------------------------------------------------------

 

Annex D to Wells Fargo Bank, National Association
Irrevocable Letter of Credit
No.                                                                                     


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. __________ (THE "LETTER OF
CREDIT"; THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN
SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.

 


 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT, AT STATED MATURITY, UPON ACCELERATION FOLLOWING AN EVENT
OF DEFAULT (AS DEFINED IN THE INDENTURE), OR UPON REDEMPTION AS A WHOLE, OF THE
TOTAL UNPAID PRINCIPAL OF, AND UNPAID INTEREST ON, ALL OF THE BONDS WHICH ARE
PRESENTLY OUTSTANDING.



    (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS SET FORTH IN PARAGRAPH 5, BELOW].



 
(5)
THE AMOUNT OF THIS DEMAND IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF THE UNPAID PRINCIPAL OF THE OUTSTANDING
BONDS AND (B) $[INSERT AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF THE
UNPAID INTEREST ON THE OUTSTANDING BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE  10:00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.



[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex I -
 
 

--------------------------------------------------------------------------------

 

Annex E to Wells Fargo Bank, National  Association
Irrevocable Letter of Credit
No.                                                                                     


WELLS FARGO BANK, NATIONAL ASSOCIATION.
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER




LETTER OF CREDIT REDUCTION AUTHORIZATION


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT, WITH REFERENCE TO
LETTER OF CREDIT NO. __________ ISSUED BY WELLS FARGO BANK, NATIONAL ASSOCIATION
(THE “BANK”), HEREBY UNCONDITIONALLY AND IRREVOCABLY REQUESTS THAT THE BANK
DECREASE THE AMOUNT AVAILABLE FOR DRAWING UNDER THE LETTER OF CREDIT BY $[INSERT
AMOUNT].




[FOR SIGNED REDUCTION AUTHORIZATIONS ONLY]


[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:




SIGNATURE GUARANTEED BY


[INSERT NAME OF BANK]




By:                                                      
          [INSERT NAME AND TITLE]

Annex I -
 
 

--------------------------------------------------------------------------------

 

Annex F to Wells Fargo Bank, National Association
Irrevocable Letter of Credit
No.                                                                                     


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR,
SAN FRANCISCO, CALIFORNIA, 94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER


[INSERT DATE]


Subject: Your Letter of Credit
No.                                                                                                   


Ladies and Gentlemen:


For value received, we hereby irrevocably assign and transfer all of our rights
under the above-captioned Letter of Credit, as heretofore and hereafter amended,
extended, increased or reduced to:






                    _____________________________
                    [Name of Transferee]
 
 
                    _____________________________
 
                    _____________________________
 
                    _____________________________
  [Address of Transferee]


By this transfer, all of our rights in the Letter of Credit are transferred to
the transferee, and the transferee shall have sole rights as beneficiary under
the Letter of Credit, including sole rights relating to any amendments, whether
increases or extensions or other amendments, and whether now existing or
hereafter made.  You are hereby irrevocably instructed to advise future
amendment(s) of the Letter of Credit to the transferee without our consent or
notice to us.


The original Letter of Credit is returned with all amendments to this
date.  Please notify the transferee in such form as you deem advisable of this
transfer and of the terms and conditions to this Letter of Credit, including
amendments as transferred.


You are hereby advised that the transferee named above has succeeded The Bank of
New York Trust Company, N.A., or a successor trustee and tender agent, as
Trustee and Tender Agent under the Indenture of Trust dated as of May 1, 2005,
as supplemented from time to time, including as supplemented by the First
Supplement to Indenture of Trust, dated as of June 1, 2008 (as supplemented, the
"Indenture") between the New Jersey Economic Development Authority (the
"Issuer") and The Bank of New York Trust Company, N.A., as Trustee, pursuant to
which U.S. $46,500,000 in aggregate principal amount of Issuer's Gas Facilities
Refunding Revenue Bonds (Pivotal Utility Holdings, Inc. Project) Series 2005
(the “Bonds”) were issued.


Very truly yours,


[Insert Name of Transferor]


By:                                                                
[Insert Name and Title]


TRANSFEROR'S SIGNATURE GUARANTEED


By:                                                                
[Bank Name]


By:                                                                
      [Insert Name and Title]

Annex I -
 
 

--------------------------------------------------------------------------------

 









By its signature below, the undersigned transferee acknowledges that it has duly
succeeded The Bank of New York Trust Company, N.A., or a successor trustee and
tender agent, as Trustee and Tender Agent under the Indenture.


[Insert Name of Transferee]


By:                                                      
   [Insert Name and Title]





Annex I -
 
 

--------------------------------------------------------------------------------

 

ANNEX II




FORM OF 2007 NEW JERSEY LETTER OF CREDIT





Annex II -
 
 

--------------------------------------------------------------------------------

 

IRREVOCABLE LETTER OF CREDIT
 


June 5, 2008


Letter of Credit
No.                                                                
The Bank of New York,
as Trustee and Tender Agent
10161 Centurion Parkway
Jacksonville, Florida 32256


Ladies and Gentlemen:


We hereby establish in your favor at the request and for the account of Pivotal
Utility Holdings, Inc., a New Jersey corporation (the “Company”), our
irrevocable letter of credit in the amount of U.S. $55,551,387 (Fifty Five
Million Five Hundred Fifty One Thousand Three Hundred Eighty Seven Dollars) in
connection with the Bonds (as defined below) available with ourselves by sight
payment against presentation of one or more signed and dated demands addressed
by you to Wells Fargo Bank, National Association, Letter of Credit Operations
Office, San Francisco, California, each in the form of Annex A (an "A Drawing"),
Annex B (a "B Drawing"), Annex C (a "C Drawing"), or Annex D (a "D Drawing")
hereto, with all instructions in brackets therein being complied with.  Each
such demand must be presented to us in its original form or by facsimile
transmission of such original form.


Each such presentation must be made at or before 5:00 p.m. San Francisco time on
a Business Day (as hereinafter defined) to our Letter of Credit Operations
Office in San Francisco, California (presently located at One Front Street, 21st
Floor, San Francisco, California 94111).


This Letter of Credit expires at our Letter of Credit Operations Office in San
Francisco, California on June 5, 2010 or, if such date is not a Business Day,
then on the first (1st) succeeding Business Day thereafter (the "Expiration
Date").


As used herein the term "Business Day" shall mean a day on which our San
Francisco Letter of Credit Operations Office is open for business.


The amount of any demand presented hereunder will be the amount inserted in
numbered Paragraph 4 of said demand.  By honoring any such demand we make no
representation as to the correctness of the amount demanded.


We hereby agree with you that each demand presented hereunder in full compliance
with the terms hereof will be duly honored by our payment to you of the amount
of such demand, in immediately available funds of Wells Fargo Bank, National
Association:


(i)
not later than 10:00 a.m., San Francisco time, on the Business Day following the
Business Day on which such demand is presented to us as aforesaid if such
presentation is made to us at or before noon, San Francisco time, or



(ii)
not later than 10:00 a.m., San Francisco time, on the second Business Day
following the Business Day on which such demand is presented to us as aforesaid,
if such presentation is made to us after noon, San Francisco time.



Notwithstanding the foregoing, any demand presented hereunder, in full
compliance with the terms hereof, for a C Drawing will be duly honored (i) not
later than 12:30 p.m., San Francisco time, on the Business Day on which such
demand is presented to us as aforesaid if such presentation is made to us at or
before 9:00 a.m., San Francisco time, and (ii) not later than 11:00 a.m., San
Francisco time, on the Business Day following the Business Day on which such
demand is presented to us as aforesaid if such presentation is made to us after
9:00 a.m., San Francisco time.


If the remittance instructions included with any demand presented under this
Letter of Credit require that payment is to be made by transfer to an account
with us or with another bank, we and/or such other bank may rely solely on the
account number specified in such instructions even if the account is in the name
of a person or entity different from the intended payee.



--------------------------------------------------------------------------------


With respect to any demand that is honored hereunder, the total amount of this
Letter of Credit shall be reduced as follows:


(A)
With respect to any A Drawing, the total amount of this Letter of Credit shall
be reduced, as to all demands subsequent to the applicable demand, by the amount
of the applicable demand as of the time of presentation of such demand;
provided, however, that such amount shall be automatically reinstated on the
eighth (8th) Business Day following the date such demand is honored by us,
unless (i) you shall have received notice from us by express courier,
authenticated SWIFT message, facsimile transmission, or registered mail no later
than seven (7) Business Days after such demand is honored by us that there shall
be no such reinstatement, or (ii) such eighth (8th) Business Day falls after the
Expiration Date;



(B)
With respect to any B Drawing, the total amount of this Letter of Credit shall
be reduced, as to all demands subsequent to the applicable demand, by the amount
of the applicable demand as of the time of presentation of such demand and shall
not be reinstated;



(C)
With respect to any C Drawing, the total amount of this Letter of Credit shall
be reduced, as of the time of presentation of the applicable demand and as to
all demands subsequent to the applicable demand, by the sum of (1) the amount
inserted as principal in paragraph 5(A) of the applicable demand plus (2) the
greater of (a) the amount inserted as interest in paragraph 5(B) of the
applicable demand and (b) interest on the amount inserted as principal in
paragraph 5(A) of the applicable demand calculated for 53 days at the rate of 12
percent per annum based on a year of 365 days (with any fraction of a cent being
rounded upward to the nearest whole cent); provided, however, that if the Bonds
(as defined below) related to a C Drawing are remarketed and the remarketing
proceeds are paid to us prior to the earlier of (x) 367 days after the date of
such C Drawing and (y) the Expiration Date, then on the day we receive such
remarketing proceeds the amount of this Letter of Credit shall be reinstated by
an amount which equals the sum of (i) the amount paid to us from such
remarketing proceeds and (ii) interest on such amount calculated for the same
number of days, at the same interest rate, and on the basis of a year of the
same number of days as is specified in (2)(b) of this paragraph (C) (with any
fraction of a cent being rounded upward to the nearest whole cent), with such
reinstatement and its amount being promptly advised to you; provided, however,
that in no event will the total amount of all C Drawing reinstatements exceed
the total amount of all Letter of Credit reductions made pursuant to this
paragraph (C).



Upon presentation to us of a D Drawing in compliance with the terms of this
Letter of Credit, no further demand whatsoever may be presented hereunder.


No more than one A Drawing which we honor shall be presented to us during any
consecutive twenty-seven (27) calendar day period.   No A Drawing which we honor
shall be for an amount more than U.S $951,387.


It is a condition of this Letter of Credit that the amount available for drawing
under this Letter of Credit shall be decreased automatically without amendment
upon our receipt of each reduction authorization in the form of Annex E to this
Letter of Credit (with all instructions therein in brackets being complied with)
sent to us as an authenticated SWIFT message or as a signed and dated original
form.


This Letter of Credit is subject to, and engages us in accordance with the terms
of, the Uniform Customs and Practice for Documentary Credits (2007 Revision),
Publication No. 600 of the International Chamber of Commerce (the "UCP");
provided, however, that if any provision of the UCP contradicts a provision of
this Letter of Credit such provision of the UCP will not be applicable to this
Letter of Credit, and provided further that Article 32, the second sentence of
Article 36, and subsection (e) of Article 38 of the UCP shall not apply to this
Letter of Credit.  Furthermore, as provided in the first sentence of Article 36
of the UCP, we assume no liability or responsibility for consequences arising
out of the interruption of our business by Acts of God, riots, civil commotions,
insurrections, wars, acts of terrorism, or by any strikes or lockouts, or any
other causes beyond our control.  Matters related to this Letter of Credit which
are not covered by the UCP will be governed by the laws of the State of
California, including, without limitation, the Uniform Commercial Code as in
effect in the State of California, except to the extent such laws are
inconsistent with the provisions of the UCP or this Letter of Credit.



--------------------------------------------------------------------------------


This Letter of Credit is transferable and may be transferred more than once, but
in each case only in the amount of the full unutilized balance hereof to any
single transferee who you shall have advised us pursuant to Annex F has
succeeded The Bank of New York, or a successor trustee and tender agent, as
Trustee and Tender Agent under the Indenture of Trust, dated as of May 1, 2007,
as supplemented from time to time, including as supplemented by the First
Supplement to Indenture of Trust, dated as of June 1, 2008 (as supplemented, the
"Indenture"), between the New Jersey Economic Development Authority (the
"Issuer") and The Bank of New York, as Trustee, pursuant to which U.S.
$54,600,000 in aggregate principal amount of the Issuer's Gas Facilities
Refunding Revenue Bonds (Pivotal Utility Holdings, Inc. Project), Series 2007
(the "Bonds") were issued.  Transfers may be effected without charge to the
transferor and only through ourselves and only upon presentation to us of a duly
executed instrument of transfer in the form attached hereto as Annex F.  Any
transfer of this Letter of Credit as aforesaid must be endorsed by us on the
reverse hereof and may not change the place of presentation of demands from our
Letter of Credit Operations Office in San Francisco, California.


All payments hereunder shall be made from our own funds.


This Letter of Credit sets forth in full our undertaking, and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement referred to herein (including, without
limitation, the Bonds and the Indenture), except the UCP to the extent the UCP
is not inconsistent with or made inapplicable by this Letter of Credit; and any
such reference shall not be deemed to incorporate herein by reference any
document, instrument or agreement except the UCP.


WELLS FARGO BANK,
      NATIONAL ASSOCIATION


By:                                                      
                                                                                                     Authorized
Signature


Letter of Credit Operations Office
Telephone No.:  1-800-798-2815
Facsimile No.:  (415) 296-8905

Annex II -
 
 

--------------------------------------------------------------------------------

 

Annex A to Wells Fargo Bank, National Association
Irrevocable Letter of Credit
No.                                                                                     


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. __________ (THE "LETTER OF
CREDIT"; THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN
SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


   (1)       THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE
TENDER AGENT OR A SUCCESSOR TENDER AGENT UNDER THE INDENTURE.
 


 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT, ON AN INTEREST PAYMENT DATE (AS DEFINED IN THE
INDENTURE), OF UNPAID INTEREST WITH RESPECT TO THE BONDS.



 
(3)
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



 
[INSERT REMITTANCE INSTRUCTIONS].



 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT].



 
(5)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(6)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 10:00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.



[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex II -
 
 

--------------------------------------------------------------------------------

 

Annex B to Wells Fargo Bank, National Association
Irrevocable Letter of Credit
No.                                                                                     


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. __________ (THE "LETTER OF
CREDIT"; THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN
SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.



 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF, AND THE UNPAID INTEREST ON,
REDEEMED BONDS UPON AN OPTIONAL AND/OR MANDATORY REDEMPTION OF LESS THAN ALL OF
THE BONDS CURRENTLY OUTSTANDING.



       (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS INSERTED IN PARAGRAPH 5 BELOW].



 
(5)
THE AMOUNT HEREBY DEMANDED IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF THE PRINCIPAL OF THE REDEEMED BONDS AND (B)
$[INSERT AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF THE UNPAID INTEREST
ON THE REDEEMED BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 10.00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.


Annex II -
 
 

--------------------------------------------------------------------------------

 









[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex II -
 
 

--------------------------------------------------------------------------------

 

Annex C to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No.


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. __________ (THE "LETTER OF
CREDIT"; THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN
SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.



 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF, AND INTEREST DUE ON, THOSE
BONDS WHICH THE REMARKETING AGENT (AS DEFINED IN THE INDENTURE) HAS BEEN UNABLE
TO REMARKET WITHIN THE TIME LIMITS ESTABLISHED IN THE INDENTURE.



       (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS INSERTED IN PARAGRAPH 5 BELOW].



 
(5)
THE AMOUNT OF THIS DEMAND IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF PRINCIPAL OF THE BONDS AND (B) $[INSERT
AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF INTEREST DUE ON THE BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE 9:00 A.M., SAN FRANCISCO TIME ON
A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 12:30 P.M.,
SAN FRANCISCO TIME, ON SAID BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER 9:00 A.M., SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON
THIS DEMAND AT OR BEFORE 11:00 A.M., SAN FRANCISCO TIME, ON THE BUSINESS DAY
FOLLOWING SAID BUSINESS DAY.


Annex II -
 
 

--------------------------------------------------------------------------------

 









[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                         Authorized
Signature
              Date:



Annex II -
 
 

--------------------------------------------------------------------------------

 

Annex D to Wells Fargo Bank, National Association
Irrevocable Letter of Credit
No.                                                                                     


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. __________ (THE "LETTER OF
CREDIT"; THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN
SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.

 


 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT, AT STATED MATURITY, UPON ACCELERATION FOLLOWING AN EVENT
OF DEFAULT (AS DEFINED IN THE INDENTURE), OR UPON REDEMPTION AS A WHOLE, OF THE
TOTAL UNPAID PRINCIPAL OF, AND UNPAID INTEREST ON, ALL OF THE BONDS WHICH ARE
PRESENTLY OUTSTANDING.



  (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS SET FORTH IN PARAGRAPH 5, BELOW].



 
(5)
THE AMOUNT OF THIS DEMAND IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF THE UNPAID PRINCIPAL OF THE OUTSTANDING
BONDS AND (B) $[INSERT AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF THE
UNPAID INTEREST ON THE OUTSTANDING BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE  10:00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.



[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex II -
 
 

--------------------------------------------------------------------------------

 

Annex E to Wells Fargo Bank, National  Association
Irrevocable Letter of Credit
No.                                                                                     


WELLS FARGO BANK, NATIONAL ASSOCIATION.
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER




LETTER OF CREDIT REDUCTION AUTHORIZATION


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT, WITH REFERENCE TO
LETTER OF CREDIT NO. __________ ISSUED BY WELLS FARGO BANK, NATIONAL ASSOCIATION
(THE “BANK”), HEREBY UNCONDITIONALLY AND IRREVOCABLY REQUESTS THAT THE BANK
DECREASE THE AMOUNT AVAILABLE FOR DRAWING UNDER THE LETTER OF CREDIT BY $[INSERT
AMOUNT].




[FOR SIGNED REDUCTION AUTHORIZATIONS ONLY]


[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:




SIGNATURE GUARANTEED BY


[INSERT NAME OF BANK]




By:                                                      
          [INSERT NAME AND TITLE]

Annex II -
 
 

--------------------------------------------------------------------------------

 

Annex F to Wells Fargo Bank, National Association
Irrevocable Letter of Credit
No.                                                                                     


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR,
SAN FRANCISCO, CALIFORNIA, 94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER


[INSERT DATE]


Subject: Your Letter of Credit
No.                                                                                                   


Ladies and Gentlemen:


For value received, we hereby irrevocably assign and transfer all of our rights
under the above-captioned Letter of Credit, as heretofore and hereafter amended,
extended, increased or reduced to:




                    ___________________________
                    [Name of Transferee
 
 
                    ___________________________
 
                    ___________________________
 
                    ___________________________
                    [Address of Transferee]


By this transfer, all of our rights in the Letter of Credit are transferred to
the transferee, and the transferee shall have sole rights as beneficiary under
the Letter of Credit, including sole rights relating to any amendments, whether
increases or extensions or other amendments, and whether now existing or
hereafter made.  You are hereby irrevocably instructed to advise future
amendment(s) of the Letter of Credit to the transferee without our consent or
notice to us.


The original Letter of Credit is returned with all amendments to this
date.  Please notify the transferee in such form as you deem advisable of this
transfer and of the terms and conditions to this Letter of Credit, including
amendments as transferred.


You are hereby advised that the transferee named above has succeeded The Bank of
New York, or a successor trustee and tender agent, as Trustee and Tender Agent
under the Indenture of Trust dated as of May 1, 2007, as supplemented from time
to time, including as supplemented by the First Supplement to Indenture of
Trust, dated as of June 1, 2008 (as supplemented, the "Indenture") between the
New Jersey Economic Development Authority (the "Issuer") and The Bank of New
York, as Trustee, pursuant to which U. S. $54,600,000 in aggregate principal
amount of Issuer's Gas Facilities Refunding Revenue Bonds (Pivotal Utility
Holdings, Inc. Project) Series 2007 (the “Bonds”) were issued.


Very truly yours,


[Insert Name of Transferor]


By:                                                                
[Insert Name and Title]


TRANSFEROR'S SIGNATURE GUARANTEED


By:                                                                
[Bank Name]


By:                                                                
      [Insert Name and Title]

Annex II -
 
 

--------------------------------------------------------------------------------

 









By its signature below, the undersigned transferee acknowledges that it has duly
succeeded The Bank of New York, or a successor trustee and tender agent, as
Trustee and Tender Agent under the Indenture.


[Insert Name of Transferee]


By:                                                      
   [Insert Name and Title]





Annex II -
 
 

--------------------------------------------------------------------------------

 

ANNEX III




FORM OF 2005 FLORIDA LETTER OF CREDIT





Annex III -
 
 

--------------------------------------------------------------------------------

 

IRREVOCABLE LETTER OF CREDIT
 


June 5, 2008


Letter of Credit
No.                                                                
The Bank of New York Trust Company, N.A.,
as Trustee and Tender Agent
10161 Centurion Parkway
Jacksonville, Florida 32256


Ladies and Gentlemen:


We hereby establish in your favor at the request and for the account of Pivotal
Utility Holdings, Inc., a New Jersey corporation (the “Company”), our
irrevocable letter of credit in the amount of U.S. $20,348,494 (Twenty Million
Three Hundred Forty Eight Thousand Four Hundred Ninety Four Dollars) in
connection with the Bonds (as defined below) available with ourselves by sight
payment against presentation of one or more signed and dated demands addressed
by you to Wells Fargo Bank, National Association, Letter of Credit Operations
Office, San Francisco, California, each in the form of Annex A (an "A Drawing"),
Annex B (a "B Drawing"), Annex C (a "C Drawing"), or Annex D (a "D Drawing")
hereto, with all instructions in brackets therein being complied with.  Each
such demand must be presented to us in its original form or by facsimile
transmission of such original form.


Each such presentation must be made at or before 5:00 p.m. San Francisco time on
a Business Day (as hereinafter defined) to our Letter of Credit Operations
Office in San Francisco, California (presently located at One Front Street, 21st
Floor, San Francisco, California 94111).


This Letter of Credit expires at our Letter of Credit Operations Office in San
Francisco, California on June 5, 2010 or, if such date is not a Business Day,
then on the first (1st) succeeding Business Day thereafter (the "Expiration
Date").


As used herein the term "Business Day" shall mean a day on which our San
Francisco Letter of Credit Operations Office is open for business.


The amount of any demand presented hereunder will be the amount inserted in
numbered Paragraph 4 of said demand.  By honoring any such demand we make no
representation as to the correctness of the amount demanded.


We hereby agree with you that each demand presented hereunder in full compliance
with the terms hereof will be duly honored by our payment to you of the amount
of such demand, in immediately available funds of Wells Fargo Bank, National
Association:


(i)
not later than 10:00 a.m., San Francisco time, on the Business Day following the
Business Day on which such demand is presented to us as aforesaid if such
presentation is made to us at or before noon, San Francisco time, or



(ii)
not later than 10:00 a.m., San Francisco time, on the second Business Day
following the Business Day on which such demand is presented to us as aforesaid,
if such presentation is made to us after noon, San Francisco time.



Notwithstanding the foregoing, any demand presented hereunder, in full
compliance with the terms hereof, for a C Drawing will be duly honored (i) not
later than 12:30 p.m., San Francisco time, on the Business Day on which such
demand is presented to us as aforesaid if such presentation is made to us at or
before 9:00 a.m., San Francisco time, and (ii) not later than 11:00 a.m., San
Francisco time, on the Business Day following the Business Day on which such
demand is presented to us as aforesaid if such presentation is made to us after
9:00 a.m., San Francisco time.


If the remittance instructions included with any demand presented under this
Letter of Credit require that payment is to be made by transfer to an account
with us or with another bank, we and/or such other bank may rely solely on the
account number specified in such instructions even if the account is in the name
of a person or entity different from the intended payee.



--------------------------------------------------------------------------------


With respect to any demand that is honored hereunder, the total amount of this
Letter of Credit shall be reduced as follows:


(A)
With respect to any A Drawing, the total amount of this Letter of Credit shall
be reduced, as to all demands subsequent to the applicable demand, by the amount
of the applicable demand as of the time of presentation of such demand;
provided, however, that such amount shall be automatically reinstated on the
eighth (8th) Business Day following the date such demand is honored by us,
unless (i) you shall have received notice from us by express courier,
authenticated SWIFT message, facsimile transmission, or registered mail no later
than seven (7) Business Days after such demand is honored by us that there shall
be no such reinstatement, or (ii) such eighth (8th) Business Day falls after the
Expiration Date;



(B)
With respect to any B Drawing, the total amount of this Letter of Credit shall
be reduced, as to all demands subsequent to the applicable demand, by the amount
of the applicable demand as of the time of presentation of such demand and shall
not be reinstated;



(C)
With respect to any C Drawing, the total amount of this Letter of Credit shall
be reduced, as of the time of presentation of the applicable demand and as to
all demands subsequent to the applicable demand, by the sum of (1) the amount
inserted as principal in paragraph 5(A) of the applicable demand plus (2) the
greater of (a) the amount inserted as interest in paragraph 5(B) of the
applicable demand and (b) interest on the amount inserted as principal in
paragraph 5(A) of the applicable demand calculated for 53 days at the rate of 12
percent per annum based on a year of 365 days (with any fraction of a cent being
rounded upward to the nearest whole cent); provided, however, that if the Bonds
(as defined below) related to a C Drawing are remarketed and the remarketing
proceeds are paid to us prior to the earlier of (x) 367 days after the date of
such C Drawing and (y) the Expiration Date, then on the day we receive such
remarketing proceeds the amount of this Letter of Credit shall be reinstated by
an amount which equals the sum of (i) the amount paid to us from such
remarketing proceeds and (ii) interest on such amount calculated for the same
number of days, at the same interest rate, and on the basis of a year of the
same number of days as is specified in (2)(b) of this paragraph (C) (with any
fraction of a cent being rounded upward to the nearest whole cent), with such
reinstatement and its amount being promptly advised to you; provided, however,
that in no event will the total amount of all C Drawing reinstatements exceed
the total amount of all Letter of Credit reductions made pursuant to this
paragraph (C).



Upon presentation to us of a D Drawing in compliance with the terms of this
Letter of Credit, no further demand whatsoever may be presented hereunder.


No more than one A Drawing which we honor shall be presented to us during any
consecutive twenty-seven (27) calendar day period.   No A Drawing which we honor
shall be for an amount more than U.S $348,494.


It is a condition of this Letter of Credit that the amount available for drawing
under this Letter of Credit shall be decreased automatically without amendment
upon our receipt of each reduction authorization in the form of Annex E to this
Letter of Credit (with all instructions therein in brackets being complied with)
sent to us as an authenticated SWIFT message or as a signed and dated original
form.


This Letter of Credit is subject to, and engages us in accordance with the terms
of, the Uniform Customs and Practice for Documentary Credits (2007 Revision),
Publication No. 600 of the International Chamber of Commerce (the "UCP");
provided, however, that if any provision of the UCP contradicts a provision of
this Letter of Credit such provision of the UCP will not be applicable to this
Letter of Credit, and provided further that Article 32, the second sentence of
Article 36, and subsection (e) of Article 38 of the UCP shall not apply to this
Letter of Credit.  Furthermore, as provided in the first sentence of Article 36
of the UCP, we assume no liability or responsibility for consequences arising
out of the interruption of our business by Acts of God, riots, civil commotions,
insurrections, wars, acts of terrorism, or by any strikes or lockouts, or any
other causes beyond our control.  Matters related to this Letter of Credit which
are not covered by the UCP will be governed by the laws of the State of
California, including, without limitation, the Uniform Commercial Code as in
effect in the State of California, except to the extent such laws are
inconsistent with the provisions of the UCP or this Letter of Credit.



--------------------------------------------------------------------------------


This Letter of Credit is transferable and may be transferred more than once, but
in each case only in the amount of the full unutilized balance hereof to any
single transferee who you shall have advised us pursuant to Annex F has
succeeded The Bank of New York Trust Company, N.A., or a successor trustee and
tender agent, as Trustee and Tender Agent under the Indenture of Trust, dated as
of May 1, 2005, as supplemented from time to time, including as supplemented by
the First Supplement to Indenture of Trust, dated as of June 1, 2008 (as
supplemented, the "Indenture"), between Brevard County, Florida (the "Issuer")
and The Bank of New York Trust Company, N.A., as Trustee, pursuant to which U.S.
$20,000,000 in aggregate principal amount of the Issuer's Industrial Development
Refunding Revenue Bonds (Pivotal Utility Holdings, Inc. Project), Series 2005
(the "Bonds") were issued.  Transfers may be effected without charge to the
transferor and only through ourselves and only upon presentation to us of a duly
executed instrument of transfer in the form attached hereto as Annex F.  Any
transfer of this Letter of Credit as aforesaid must be endorsed by us on the
reverse hereof and may not change the place of presentation of demands from our
Letter of Credit Operations Office in San Francisco, California.


All payments hereunder shall be made from our own funds.


This Letter of Credit sets forth in full our undertaking, and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement referred to herein (including, without
limitation, the Bonds and the Indenture), except the UCP to the extent the UCP
is not inconsistent with or made inapplicable by this Letter of Credit; and any
such reference shall not be deemed to incorporate herein by reference any
document, instrument or agreement except the UCP.


WELLS FARGO BANK,
      NATIONAL ASSOCIATION


By:                                                      
                                                                                                     Authorized
Signature


Letter of Credit Operations Office
Telephone No.:  1-800-798-2815
Facsimile No.:  (415) 296-8905

Annex III -
 
 

--------------------------------------------------------------------------------

 

Annex A to Wells Fargo Bank, National Association
Irrevocable Letter of Credit
No.                                                                                     


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. __________ (THE "LETTER OF
CREDIT"; THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN
SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


(1)                 THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND
THE TENDER AGENT OR A SUCCESSOR TENDER AGENT UNDER THE INDENTURE.
 


 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT, ON AN INTEREST PAYMENT DATE (AS DEFINED IN THE
INDENTURE), OF UNPAID INTEREST WITH RESPECT TO THE BONDS.



 
(3)
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



 
[INSERT REMITTANCE INSTRUCTIONS].



 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT].



 
(5)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(6)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 10:00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.



[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex III -
 
 

--------------------------------------------------------------------------------

 

Annex B to Wells Fargo Bank, National Association
Irrevocable Letter of Credit
No.                                                                                     


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. __________ (THE "LETTER OF
CREDIT"; THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN
SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.



 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF, AND THE UNPAID INTEREST ON,
REDEEMED BONDS UPON AN OPTIONAL AND/OR MANDATORY REDEMPTION OF LESS THAN ALL OF
THE BONDS CURRENTLY OUTSTANDING.



(5)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS INSERTED IN PARAGRAPH 5 BELOW].



 
(5)
THE AMOUNT HEREBY DEMANDED IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF THE PRINCIPAL OF THE REDEEMED BONDS AND (B)
$[INSERT AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF THE UNPAID INTEREST
ON THE REDEEMED BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 10.00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.


Annex III -
 
 

--------------------------------------------------------------------------------

 









[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex III -
 
 

--------------------------------------------------------------------------------

 

Annex C to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No.


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. __________ (THE "LETTER OF
CREDIT"; THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN
SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.



 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF, AND INTEREST DUE ON, THOSE
BONDS WHICH THE REMARKETING AGENT (AS DEFINED IN THE INDENTURE) HAS BEEN UNABLE
TO REMARKET WITHIN THE TIME LIMITS ESTABLISHED IN THE INDENTURE.



        (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS INSERTED IN PARAGRAPH 5 BELOW].



 
(5)
THE AMOUNT OF THIS DEMAND IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF PRINCIPAL OF THE BONDS AND (B) $[INSERT
AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF INTEREST DUE ON THE BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE 9:00 A.M., SAN FRANCISCO TIME ON
A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 12:30 P.M.,
SAN FRANCISCO TIME, ON SAID BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER 9:00 A.M., SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON
THIS DEMAND AT OR BEFORE 11:00 A.M., SAN FRANCISCO TIME, ON THE BUSINESS DAY
FOLLOWING SAID BUSINESS DAY.


Annex III -
 
 

--------------------------------------------------------------------------------

 









[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex III -
 
 

--------------------------------------------------------------------------------

 

Annex D to Wells Fargo Bank, National Association
Irrevocable Letter of Credit
No.                                                                                     


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. __________ (THE "LETTER OF
CREDIT"; THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN
SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.

 


 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT, AT STATED MATURITY, UPON ACCELERATION FOLLOWING AN EVENT
OF DEFAULT (AS DEFINED IN THE INDENTURE), OR UPON REDEMPTION AS A WHOLE, OF THE
TOTAL UNPAID PRINCIPAL OF, AND UNPAID INTEREST ON, ALL OF THE BONDS WHICH ARE
PRESENTLY OUTSTANDING.



    (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS SET FORTH IN PARAGRAPH 5, BELOW].



 
(5)
THE AMOUNT OF THIS DEMAND IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF THE UNPAID PRINCIPAL OF THE OUTSTANDING
BONDS AND (B) $[INSERT AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF THE
UNPAID INTEREST ON THE OUTSTANDING BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE  10:00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.



[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex III -
 
 

--------------------------------------------------------------------------------

 

Annex E to Wells Fargo Bank, National  Association
Irrevocable Letter of Credit
No.                                                                                     


WELLS FARGO BANK, NATIONAL ASSOCIATION.
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER




LETTER OF CREDIT REDUCTION AUTHORIZATION


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT, WITH REFERENCE TO
LETTER OF CREDIT NO. __________ ISSUED BY WELLS FARGO BANK, NATIONAL ASSOCIATION
(THE “BANK”), HEREBY UNCONDITIONALLY AND IRREVOCABLY REQUESTS THAT THE BANK
DECREASE THE AMOUNT AVAILABLE FOR DRAWING UNDER THE LETTER OF CREDIT BY $[INSERT
AMOUNT].




[FOR SIGNED REDUCTION AUTHORIZATIONS ONLY]


[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:




SIGNATURE GUARANTEED BY


[INSERT NAME OF BANK]




By:                                                      
          [INSERT NAME AND TITLE]

Annex III -
 
 

--------------------------------------------------------------------------------

 

Annex F to Wells Fargo Bank, National Association
Irrevocable Letter of Credit
No.                                                                                     


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR,
SAN FRANCISCO, CALIFORNIA, 94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER


[INSERT DATE]


Subject: Your Letter of Credit
No.                                                                                                   


Ladies and Gentlemen:


For value received, we hereby irrevocably assign and transfer all of our rights
under the above-captioned Letter of Credit, as heretofore and hereafter amended,
extended, increased or reduced to:




                    ___________________________
                     [Name of Transferee]
 
 
                    ___________________________
 
                    ___________________________
 
                    ___________________________
                    [Address of Transferee]


By this transfer, all of our rights in the Letter of Credit are transferred to
the transferee, and the transferee shall have sole rights as beneficiary under
the Letter of Credit, including sole rights relating to any amendments, whether
increases or extensions or other amendments, and whether now existing or
hereafter made.  You are hereby irrevocably instructed to advise future
amendment(s) of the Letter of Credit to the transferee without our consent or
notice to us.


The original Letter of Credit is returned with all amendments to this
date.  Please notify the transferee in such form as you deem advisable of this
transfer and of the terms and conditions to this Letter of Credit, including
amendments as transferred.


You are hereby advised that the transferee named above has succeeded The Bank of
New York Trust Company, N.A., or a successor trustee and tender agent, as
Trustee and Tender Agent under the Indenture of Trust dated as of May 1, 2005,
as supplemented from time to time, including as supplemented by the First
Supplement to Indenture of Trust, dated as of June 1, 2008 (as supplemented, the
"Indenture") between Brevard County, Florida (the "Issuer") and The Bank of New
York Trust Company, N.A., as Trustee, pursuant to which U. S. $20,000,000 in
aggregate principal amount of Issuer's Industrial Development Refunding Revenue
Bonds (Pivotal Utility Holdings, Inc. Project) Series 2005 (the “Bonds”) were
issued.


Very truly yours,


[Insert Name of Transferor]


By:                                                                
[Insert Name and Title]


TRANSFEROR'S SIGNATURE GUARANTEED


By:                                                                
[Bank Name]


By:                                                                
      [Insert Name and Title]

Annex III -
 
 

--------------------------------------------------------------------------------

 









By its signature below, the undersigned transferee acknowledges that it has duly
succeeded The Bank of New York Trust Company, N.A., or a successor trustee and
tender agent, as Trustee and Tender Agent under the Indenture.


[Insert Name of Transferee]


By:                                                      
   [Insert Name and Title]





Annex III -
 
 

--------------------------------------------------------------------------------

 

ANNEX IV
FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT




This Assignment and Acceptance Agreement (this “Assignment Agreement”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment Agreement as if set forth herein in
full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, all Commitments, all Letters of Credit and
participating interests therein, all L/C Obligations and Reimbursement
Obligations, and all other obligations and rights as a Lender under the Credit
Agreement and the other Credit Documents), and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement and the other Credit Documents, and any other documents or instruments
delivered pursuant thereto or the credit transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
Agreement, without representation or warranty by the Assignor.

 
 

1.    Assignor:  _______________________________ 2.    Assignee:
 ______________________________ [and is an Affiliate of Assignor] 3.  
 Borroweer:  Pivotal Utility Holdings, Inc., a New Jersey corporation 4.  
 Administrative Agent:  SunTrust Bank, as the Administrative Agent under the
Credit Agreement 5.  
Credit Agreement:
Letter of Credit and Security Agreement dated as of ______ ___, 2008, by and
among the Borrower, AGL Resources Inc., the Lenders from time to time party
thereto, SunTrust Bank, as Administrative Agent, and Wells Fargo Bank, National
Association, as Issuing Bank

 

--------------------------------------------------------------------------------



6.     Assigned Interest:  

 
 



Interests Assigned
Aggregate Amount of Letter of Credit Commitments/L/C and Reimbursement
Obligations for all Lenders
Amount of Letter of Credit Commitments/L/C and Reimbursement Obligations
Assigned1
Percentage of Letter of Credit Commitments/L/C and Reimbursement Obligations2
Letter of Credit Commitment (with pro rata share of L/C and Reimbursement
Obligations)
 
     



 
7.
Trade Date:
______________________________3

 
 
8.
Effective Date:
______________________________4






--------------------------------------------------------------------------------

 
1  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
2  Set forth, to at least 9 decimals, as a percentage of the Letter of Credit
Commitments, L/C and Reimbursement Obligations of all Lenders thereunder.
 
3
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
4
To be inserted by Administrative Agent and shall be the effective date of
recordation of transfer in the register therefor.




Annex IV -
 
 

--------------------------------------------------------------------------------

 



The terms set forth in this Assignment Agreement are hereby agreed to:
 


ASSIGNOR:                                                                           [NAME
OF ASSIGNOR]




By:                                                                
Name:
Title:


ASSIGNEE:                                                                           [NAME
OF ASSIGNEE]




By:                                                                
Name:
Title:


[Consented to and]5 Accepted:


SUNTRUST BANK, as Administrative Agent




By:                                                                
Name:
Title:



--------------------------------------------------------------------------------

 
5
To be added if the consent of the Administrative Agent is required by the terms
of the Credit Agreement.




Annex IV -
 
 

--------------------------------------------------------------------------------

 



[Consented to:]6


PIVOTAL UTILITY HOLDINGS, INC.




By:                                                           
Name:
Title:




[Consented to:]7


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Issuing Bank




By:                                                           
Name:
Title:







--------------------------------------------------------------------------------

 
6
To be added if the consent of the Borrower is required by the terms of the
Credit Agreement.

 
7
To be added if the consent of the Issuing Bank is required by the terms of the
Credit Agreement.




Annex IV -
 
 

--------------------------------------------------------------------------------

 

Annex 1 to Assignment and Acceptance Agreement


STANDARD TERMS AND CONDITIONS




1.  
Representations and Warranties.

 
1.1. Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower or AGL Resources, Inc. or any of their Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document, or (iv) the
performance or observance by the Borrower or AGL Resources Inc. or any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.
 
1.2. Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have all obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 or 6.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement and to purchase the Assigned Interest on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is not a United States
person (as provided in Section 3.9 of the Credit Agreement), attached hereto is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.
 
2. Payments.  From and after the Effective Date, and unless otherwise agreed,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.
 
 
 

--------------------------------------------------------------------------------

 
3. General Provisions.  This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement.  This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.
 



Annex 1 to Assignment and Acceptance Agreement - Page
 
 

--------------------------------------------------------------------------------

 

ANNEX V


FORM OF COMPLIANCE CERTIFICATE




This Compliance Certificate is delivered to you pursuant to Section 6.2(a) of
the Letter of Credit and Security Agreement, dated as of _______ ___, 2008, as
amended, restated, supplemented or modified from time to time (the “Credit
Agreement”), among PIVOTAL UTILITY HOLDINGS, INC., AGL RESOURCES INC., the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), SUNTRUST BANK, as the Administrative Agent, and
Wells Fargo Bank, National Association, as Issuing Bank.  Terms defined in the
Credit Agreement and not otherwise defined herein are used herein with the
meanings so defined.


1.           I am the duly elected, qualified and acting [Chief Financial
Officer] [Treasurer] of the Guarantor.


2.           I have reviewed and am familiar with the contents of this
Certificate.


3.           I have reviewed the terms of the Credit Agreement and the other
Credit Documents and have made or caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of the Guarantor
and its Subsidiaries (including any Unrestricted Subsidiaries) during the
accounting period covered by the financial statements (including the separate
financial statements of any Unrestricted Subsidiaries) attached hereto as
Attachment 1 (the “Financial Statements”).  Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default [, except as set forth below].


4.           Attached hereto as Attachment 2 are the computations showing
compliance with the covenants set forth in Section 7.1 of the Credit Agreement.






[SIGNATURE ON THE FOLLOWING PAGE]





 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, I execute this Certificate this ___ day of _________,
______.


AGL RESOURCES INC.






By:                                              
Name:
Title:



[SIGNATURE PAGE TO COMPLIANCE CERTIFICATE]
 
 

--------------------------------------------------------------------------------

 

Attachment 1
to Exhibit B


[Attach Applicable Financial Statements]



 
 

--------------------------------------------------------------------------------

 

Attachment 2
to Exhibit B


The information described herein is as of ____________, 20__, and pertains to
the period from ____________________, 20__ to _________________, 20__.




[Set forth Covenant Calculations]








 


 


 


 


 


 
IRREVOCABLE LETTER OF CREDIT
 


 
 

--------------------------------------------------------------------------------

 
June 5, 2008


Letter of Credit No. NZS620839
The Bank of New York,
as Trustee and Tender Agent
10161 Centurion Parkway
Jacksonville, Florida 32256


Ladies and Gentlemen:


We hereby establish in your favor at the request and for the account of Pivotal
Utility Holdings, Inc., a New Jersey corporation (the “Company”), our
irrevocable letter of credit in the amount of U.S. $47,310,247 (Forty Seven
Million Three Hundred Ten Thousand Two Hundred Forty Seven Dollars) in
connection with the Bonds (as defined below) available with ourselves by sight
payment against presentation of one or more signed and dated demands addressed
by you to Wells Fargo Bank, National Association, Letter of Credit Operations
Office, San Francisco, California, each in the form of Annex A (an "A Drawing"),
Annex B (a "B Drawing"), Annex C (a "C Drawing"), or Annex D (a "D Drawing")
hereto, with all instructions in brackets therein being complied with.  Each
such demand must be presented to us in its original form or by facsimile
transmission of such original form.


Each such presentation must be made at or before 5:00 p.m. San Francisco time on
a Business Day (as hereinafter defined) to our Letter of Credit Operations
Office in San Francisco, California (presently located at One Front Street, 21st
Floor, San Francisco, California 94111).


This Letter of Credit expires at our Letter of Credit Operations Office in San
Francisco, California on June 5, 2010 or, if such date is not a Business Day,
then on the first (1st) succeeding Business Day thereafter (the "Expiration
Date").


As used herein the term "Business Day" shall mean a day on which our San
Francisco Letter of Credit Operations Office is open for business.


The amount of any demand presented hereunder will be the amount inserted in
numbered Paragraph 4 of said demand.  By honoring any such demand we make no
representation as to the correctness of the amount demanded.


We hereby agree with you that each demand presented hereunder in full compliance
with the terms hereof will be duly honored by our payment to you of the amount
of such demand, in immediately available funds of Wells Fargo Bank, National
Association:


(i)
not later than 10:00 a.m., San Francisco time, on the Business Day following the
Business Day on which such demand is presented to us as aforesaid if such
presentation is made to us at or before noon, San Francisco time, or



(ii)
not later than 10:00 a.m., San Francisco time, on the second Business Day
following the Business Day on which such demand is presented to us as aforesaid,
if such presentation is made to us after noon, San Francisco time.



Notwithstanding the foregoing, any demand presented hereunder, in full
compliance with the terms hereof, for a C Drawing will be duly honored (i) not
later than 12:30 p.m., San Francisco time, on the Business Day on which such
demand is presented to us as aforesaid if such presentation is made to us at or
before 9:00 a.m., San Francisco time, and (ii) not later than 11:00 a.m., San
Francisco time, on the Business Day following the Business Day on which such
demand is presented to us as aforesaid if such presentation is made to us after
9:00 a.m., San Francisco time.


If the remittance instructions included with any demand presented under this
Letter of Credit require that payment is to be made by transfer to an account
with us or with another bank, we and/or such other bank may rely solely on the
account number specified in such instructions even if the account is in the name
of a person or entity different from the intended payee.


With respect to any demand that is honored hereunder, the total amount of this
Letter of Credit shall be reduced as follows:


 
 

--------------------------------------------------------------------------------

 
(A)
With respect to any A Drawing, the total amount of this Letter of Credit shall
be reduced, as to all demands subsequent to the applicable demand, by the amount
of the applicable demand as of the time of presentation of such demand;
provided, however, that such amount shall be automatically reinstated on the
eighth (8th) Business Day following the date such demand is honored by us,
unless (i) you shall have received notice from us by express courier,
authenticated SWIFT message, facsimile transmission, or registered mail no later
than seven (7) Business Days after such demand is honored by us that there shall
be no such reinstatement, or (ii) such eighth (8th) Business Day falls after the
Expiration Date;



(B)
With respect to any B Drawing, the total amount of this Letter of Credit shall
be reduced, as to all demands subsequent to the applicable demand, by the amount
of the applicable demand as of the time of presentation of such demand and shall
not be reinstated;



(D)  
With respect to any C Drawing, the total amount of this Letter of Credit shall
be reduced, as of the time of presentation of the applicable demand and as to
all demands subsequent to the applicable demand, by the sum of (1) the amount
inserted as principal in paragraph 5(A) of the applicable demand plus (2) the
greater of (a) the amount inserted as interest in paragraph 5(B) of the
applicable demand and (b) interest on the amount inserted as principal in
paragraph 5(A) of the applicable demand calculated for 53 days at the rate of 12
percent per annum based on a year of 365 days (with any fraction of a cent being
rounded upward to the nearest whole cent); provided, however, that if the Bonds
(as defined below) related to a C Drawing are remarketed and the remarketing
proceeds are paid to us prior to the earlier of (x) 367 days after the date of
such C Drawing and (y) the Expiration Date, then on the day we receive such
remarketing proceeds the amount of this Letter of Credit shall be reinstated by
an amount which equals the sum of (i) the amount paid to us from such
remarketing proceeds and (ii) interest on such amount calculated for the same
number of days, at the same interest rate, and on the basis of a year of the
same number of days as is specified in (2)(b) of this paragraph (C) (with any
fraction of a cent being rounded upward to the nearest whole cent), with such
reinstatement and its amount being promptly advised to you; provided, however,
that in no event will the total amount of all C Drawing reinstatements exceed
the total amount of all Letter of Credit reductions made pursuant to this
paragraph (C).



Upon presentation to us of a D Drawing in compliance with the terms of this
Letter of Credit, no further demand whatsoever may be presented hereunder.


No more than one A Drawing which we honor shall be presented to us during any
consecutive twenty-seven (27) calendar day period.  No A Drawing which we honor
shall be for an amount more than U.S $810,247.


It is a condition of this Letter of Credit that the amount available for drawing
under this Letter of Credit shall be decreased automatically without amendment
upon our receipt of each reduction authorization in the form of Annex E to this
Letter of Credit (with all instructions therein in brackets being complied with)
sent to us as an authenticated SWIFT message or as a signed and dated original
form.


This Letter of Credit is subject to, and engages us in accordance with the terms
of, the Uniform Customs and Practice for Documentary Credits (2007 Revision),
Publication No. 600 of the International Chamber of Commerce (the "UCP");
provided, however, that if any provision of the UCP contradicts a provision of
this Letter of Credit such provision of the UCP will not be applicable to this
Letter of Credit, and provided further that Article 32, the second sentence of
Article 36, and subsection (e) of Article 38 of the UCP shall not apply to this
Letter of Credit.  Furthermore, as provided in the first sentence of Article 36
of the UCP, we assume no liability or responsibility for consequences arising
out of the interruption of our business by Acts of God, riots, civil commotions,
insurrections, wars, acts of terrorism, or by any strikes or lockouts, or any
other causes beyond our control.  Matters related to this Letter of Credit which
are not covered by the UCP will be governed by the laws of the State of
California, including, without limitation, the Uniform Commercial Code as in
effect in the State of California, except to the extent such laws are
inconsistent with the provisions of the UCP or this Letter of Credit.


 
 

--------------------------------------------------------------------------------

 
This Letter of Credit is transferable and may be transferred more than once, but
in each case only in the amount of the full unutilized balance hereof to any
single transferee who you shall have advised us pursuant to Annex F has
succeeded The Bank of New York, or a successor trustee and tender agent, as
Trustee and Tender Agent under the Indenture of Trust, dated as of May 1, 2005,
as supplemented from time to time, including as supplemented by the First
Supplement to Indenture of Trust, dated as of June 1, 2008 (as supplemented, the
"Indenture"), between the New Jersey Economic Development Authority (the
"Issuer") and The Bank of New York, as Trustee, pursuant to which U.S.
$46,500,000 in aggregate principal amount of the Issuer's Gas Facilities
Refunding Revenue Bonds (Pivotal Utility Holdings, Inc. Project), Series 2005
(the "Bonds") were issued.  Transfers may be effected without charge to the
transferor and only through ourselves and only upon presentation to us of a duly
executed instrument of transfer in the form attached hereto as Annex F.  Any
transfer of this Letter of Credit as aforesaid must be endorsed by us on the
reverse hereof and may not change the place of presentation of demands from our
Letter of Credit Operations Office in San Francisco, California.


All payments hereunder shall be made from our own funds.


This Letter of Credit sets forth in full our undertaking, and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement referred to herein (including, without
limitation, the Bonds and the Indenture), except the UCP to the extent the UCP
is not inconsistent with or made inapplicable by this Letter of Credit; and any
such reference shall not be deemed to incorporate herein by reference any
document, instrument or agreement except the UCP.


WELLS FARGO BANK,
      NATIONAL ASSOCIATION


By:                                                      
                                                                                                     Authorized
Signature


Letter of Credit Operations Office
Telephone No.:  1-800-798-2815
Facsimile No.:  (415) 296-8905

 
 

--------------------------------------------------------------------------------

 

Annex A to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620839


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. NZS620839 (THE "LETTER OF CREDIT";
THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN SHALL HAVE
THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.

 


 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT, ON AN INTEREST PAYMENT DATE (AS DEFINED IN THE
INDENTURE), OF UNPAID INTEREST WITH RESPECT TO THE BONDS.



 
(3)
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



 
[INSERT REMITTANCE INSTRUCTIONS].



 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT].



 
(5)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(6)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 10:00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.



[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex A
 
 

--------------------------------------------------------------------------------

 

Annex B to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620839


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. NZS620839 (THE "LETTER OF CREDIT";
THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN SHALL HAVE
THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.



 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF, AND THE UNPAID INTEREST ON,
REDEEMED BONDS UPON AN OPTIONAL AND/OR MANDATORY REDEMPTION OF LESS THAN ALL OF
THE BONDS CURRENTLY OUTSTANDING.



       (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS INSERTED IN PARAGRAPH 5 BELOW].



 
(5)
THE AMOUNT HEREBY DEMANDED IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF THE PRINCIPAL OF THE REDEEMED BONDS AND (B)
$[INSERT AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF THE UNPAID INTEREST
ON THE REDEEMED BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 10.00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.


Annex B -
 
 

--------------------------------------------------------------------------------

 









[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex B -
 
 

--------------------------------------------------------------------------------

 

Annex C to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620839


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. NZS620839 (THE "LETTER OF CREDIT";
THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN SHALL HAVE
THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.



 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF, AND INTEREST DUE ON, THOSE
BONDS WHICH THE REMARKETING AGENT (AS DEFINED IN THE INDENTURE) HAS BEEN UNABLE
TO REMARKET WITHIN THE TIME LIMITS ESTABLISHED IN THE INDENTURE.



        (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS INSERTED IN PARAGRAPH 5 BELOW].



 
(5)
THE AMOUNT OF THIS DEMAND IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF PRINCIPAL OF THE BONDS AND (B) $[INSERT
AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF INTEREST DUE ON THE BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE 9:00 A.M., SAN FRANCISCO TIME ON
A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 12:30 P.M.,
SAN FRANCISCO TIME, ON SAID BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER 9:00 A.M., SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON
THIS DEMAND AT OR BEFORE 11:00 A.M., SAN FRANCISCO TIME, ON THE BUSINESS DAY
FOLLOWING SAID BUSINESS DAY.


Annex C -
 
 

--------------------------------------------------------------------------------

 









[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex C -
 
 

--------------------------------------------------------------------------------

 

Annex D to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620839


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. NZS620839 (THE "LETTER OF CREDIT";
THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN SHALL HAVE
THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.

 


 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT, AT STATED MATURITY, UPON ACCELERATION FOLLOWING AN EVENT
OF DEFAULT (AS DEFINED IN THE INDENTURE), OR UPON REDEMPTION AS A WHOLE, OF THE
TOTAL UNPAID PRINCIPAL OF, AND UNPAID INTEREST ON, ALL OF THE BONDS WHICH ARE
PRESENTLY OUTSTANDING.



   (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS SET FORTH IN PARAGRAPH 5, BELOW].



 
(5)
THE AMOUNT OF THIS DEMAND IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF THE UNPAID PRINCIPAL OF THE OUTSTANDING
BONDS AND (B) $[INSERT AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF THE
UNPAID INTEREST ON THE OUTSTANDING BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 10:00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.



[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex D
 
 

--------------------------------------------------------------------------------

 

Annex E to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620839


WELLS FARGO BANK, NATIONAL ASSOCIATION.
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER




LETTER OF CREDIT REDUCTION AUTHORIZATION


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT, WITH REFERENCE TO
LETTER OF CREDIT NO. NZS620839 ISSUED BY WELLS FARGO BANK, NATIONAL ASSOCIATION
(THE “BANK”), HEREBY UNCONDITIONALLY AND IRREVOCABLY REQUESTS THAT THE BANK
DECREASE THE AMOUNT AVAILABLE FOR DRAWING UNDER THE LETTER OF CREDIT BY $[INSERT
AMOUNT].




[FOR SIGNED REDUCTION AUTHORIZATIONS ONLY]


[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
            
                                                                                         Authorized
Signature
              Date:




SIGNATURE GUARANTEED BY


[INSERT NAME OF BANK]




By:                                                      
          [INSERT NAME AND TITLE]



Annex E
 
 

--------------------------------------------------------------------------------

 

Annex F to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620839


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR,
SAN FRANCISCO, CALIFORNIA, 94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER


[INSERT DATE]


Subject: Your Letter of Credit No. NZS620839


Ladies and Gentlemen:


For value received, we hereby irrevocably assign and transfer all of our rights
under the above-captioned Letter of Credit, as heretofore and hereafter amended,
extended, increased or reduced to:


 
                    _______________________________________
                    [Name of Transferee}
 
 
                    _______________________________________
 
                    _______________________________________
 
                    _______________________________________
             [Address of Transferee]


By this transfer, all of our rights in the Letter of Credit are transferred to
the transferee, and the transferee shall have sole rights as beneficiary under
the Letter of Credit, including sole rights relating to any amendments, whether
increases or extensions or other amendments, and whether now existing or
hereafter made.  You are hereby irrevocably instructed to advise future
amendment(s) of the Letter of Credit to the transferee without our consent or
notice to us.


The original Letter of Credit is returned with all amendments to this
date.  Please notify the transferee in such form as you deem advisable of this
transfer and of the terms and conditions to this Letter of Credit, including
amendments as transferred.


You are hereby advised that the transferee named above has succeeded The Bank of
New York, or a successor trustee and tender agent, as Trustee and Tender Agent
under the Indenture of Trust dated as of May 1, 2005, as supplemented from time
to time, including as supplemented by the First Supplement to Indenture of
Trust, dated as of June 1, 2008 (as supplemented, the "Indenture") between the
New Jersey Economic Development Authority (the "Issuer") and The Bank of New
York, as Trustee, pursuant to which U.S. $46,500,000 in aggregate principal
amount of Issuer's Gas Facilities Refunding Revenue Bonds (Pivotal Utility
Holdings, Inc. Project) Series 2005 (the “Bonds”) were issued.


Very truly yours,


[Insert Name of Transferor]


By:                                                                
[Insert Name and Title]


TRANSFEROR'S SIGNATURE GUARANTEED


By:                                                                
[Bank Name]


By:                                                                
      [Insert Name and Title]

 
 

--------------------------------------------------------------------------------

 









By its signature below, the undersigned transferee acknowledges that it has duly
succeeded The Bank of New York, or a successor trustee and tender agent, as
Trustee and Tender Agent under the Indenture.


[Insert Name of Transferee]


By:                                                      
   [Insert Name and Title]




 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
IRREVOCABLE LETTER OF CREDIT
 


 
 

--------------------------------------------------------------------------------

 
June 5, 2008


Letter of Credit No. NZS620840
The Bank of New York,
as Trustee and Tender Agent
10161 Centurion Parkway
Jacksonville, Florida 32256


Ladies and Gentlemen:


We hereby establish in your favor at the request and for the account of Pivotal
Utility Holdings, Inc., a New Jersey corporation (the “Company”), our
irrevocable letter of credit in the amount of U.S. $55,551,387 (Fifty Five
Million Five Hundred Fifty One Thousand Three Hundred Eighty Seven Dollars) in
connection with the Bonds (as defined below) available with ourselves by sight
payment against presentation of one or more signed and dated demands addressed
by you to Wells Fargo Bank, National Association, Letter of Credit Operations
Office, San Francisco, California, each in the form of Annex A (an "A Drawing"),
Annex B (a "B Drawing"), Annex C (a "C Drawing"), or Annex D (a "D Drawing")
hereto, with all instructions in brackets therein being complied with.  Each
such demand must be presented to us in its original form or by facsimile
transmission of such original form.


Each such presentation must be made at or before 5:00 p.m. San Francisco time on
a Business Day (as hereinafter defined) to our Letter of Credit Operations
Office in San Francisco, California (presently located at One Front Street, 21st
Floor, San Francisco, California 94111).


This Letter of Credit expires at our Letter of Credit Operations Office in San
Francisco, California on June 5, 2010 or, if such date is not a Business Day,
then on the first (1st) succeeding Business Day thereafter (the "Expiration
Date").


As used herein the term "Business Day" shall mean a day on which our San
Francisco Letter of Credit Operations Office is open for business.


The amount of any demand presented hereunder will be the amount inserted in
numbered Paragraph 4 of said demand.  By honoring any such demand we make no
representation as to the correctness of the amount demanded.


We hereby agree with you that each demand presented hereunder in full compliance
with the terms hereof will be duly honored by our payment to you of the amount
of such demand, in immediately available funds of Wells Fargo Bank, National
Association:


(i)
not later than 10:00 a.m., San Francisco time, on the Business Day following the
Business Day on which such demand is presented to us as aforesaid if such
presentation is made to us at or before noon, San Francisco time, or



(ii)
not later than 10:00 a.m., San Francisco time, on the second Business Day
following the Business Day on which such demand is presented to us as aforesaid,
if such presentation is made to us after noon, San Francisco time.



Notwithstanding the foregoing, any demand presented hereunder, in full
compliance with the terms hereof, for a C Drawing will be duly honored (i) not
later than 12:30 p.m., San Francisco time, on the Business Day on which such
demand is presented to us as aforesaid if such presentation is made to us at or
before 9:00 a.m., San Francisco time, and (ii) not later than 11:00 a.m., San
Francisco time, on the Business Day following the Business Day on which such
demand is presented to us as aforesaid if such presentation is made to us after
9:00 a.m., San Francisco time.


If the remittance instructions included with any demand presented under this
Letter of Credit require that payment is to be made by transfer to an account
with us or with another bank, we and/or such other bank may rely solely on the
account number specified in such instructions even if the account is in the name
of a person or entity different from the intended payee.


With respect to any demand that is honored hereunder, the total amount of this
Letter of Credit shall be reduced as follows:


 
 

--------------------------------------------------------------------------------

 
(A)
With respect to any A Drawing, the total amount of this Letter of Credit shall
be reduced, as to all demands subsequent to the applicable demand, by the amount
of the applicable demand as of the time of presentation of such demand;
provided, however, that such amount shall be automatically reinstated on the
eighth (8th) Business Day following the date such demand is honored by us,
unless (i) you shall have received notice from us by express courier,
authenticated SWIFT message, facsimile transmission, or registered mail no later
than seven (7) Business Days after such demand is honored by us that there shall
be no such reinstatement, or (ii) such eighth (8th) Business Day falls after the
Expiration Date;



(B)
With respect to any B Drawing, the total amount of this Letter of Credit shall
be reduced, as to all demands subsequent to the applicable demand, by the amount
of the applicable demand as of the time of presentation of such demand and shall
not be reinstated;



(C)
With respect to any C Drawing, the total amount of this Letter of Credit shall
be reduced, as of the time of presentation of the applicable demand and as to
all demands subsequent to the applicable demand, by the sum of (1) the amount
inserted as principal in paragraph 5(A) of the applicable demand plus (2) the
greater of (a) the amount inserted as interest in paragraph 5(B) of the
applicable demand and (b) interest on the amount inserted as principal in
paragraph 5(A) of the applicable demand calculated for 53 days at the rate of 12
percent per annum based on a year of 365 days (with any fraction of a cent being
rounded upward to the nearest whole cent); provided, however, that if the Bonds
(as defined below) related to a C Drawing are remarketed and the remarketing
proceeds are paid to us prior to the earlier of (x) 367 days after the date of
such C Drawing and (y) the Expiration Date, then on the day we receive such
remarketing proceeds the amount of this Letter of Credit shall be reinstated by
an amount which equals the sum of (i) the amount paid to us from such
remarketing proceeds and (ii) interest on such amount calculated for the same
number of days, at the same interest rate, and on the basis of a year of the
same number of days as is specified in (2)(b) of this paragraph (C) (with any
fraction of a cent being rounded upward to the nearest whole cent), with such
reinstatement and its amount being promptly advised to you; provided, however,
that in no event will the total amount of all C Drawing reinstatements exceed
the total amount of all Letter of Credit reductions made pursuant to this
paragraph (C).



Upon presentation to us of a D Drawing in compliance with the terms of this
Letter of Credit, no further demand whatsoever may be presented hereunder.


No more than one A Drawing which we honor shall be presented to us during any
consecutive twenty-seven (27) calendar day period.   No A Drawing which we honor
shall be for an amount more than U.S $951,387.


It is a condition of this Letter of Credit that the amount available for drawing
under this Letter of Credit shall be decreased automatically without amendment
upon our receipt of each reduction authorization in the form of Annex E to this
Letter of Credit (with all instructions therein in brackets being complied with)
sent to us as an authenticated SWIFT message or as a signed and dated original
form.


This Letter of Credit is subject to, and engages us in accordance with the terms
of, the Uniform Customs and Practice for Documentary Credits (2007 Revision),
Publication No. 600 of the International Chamber of Commerce (the "UCP");
provided, however, that if any provision of the UCP contradicts a provision of
this Letter of Credit such provision of the UCP will not be applicable to this
Letter of Credit, and provided further that Article 32, the second sentence of
Article 36, and subsection (e) of Article 38 of the UCP shall not apply to this
Letter of Credit.  Furthermore, as provided in the first sentence of Article 36
of the UCP, we assume no liability or responsibility for consequences arising
out of the interruption of our business by Acts of God, riots, civil commotions,
insurrections, wars, acts of terrorism, or by any strikes or lockouts, or any
other causes beyond our control.  Matters related to this Letter of Credit which
are not covered by the UCP will be governed by the laws of the State of
California, including, without limitation, the Uniform Commercial Code as in
effect in the State of California, except to the extent such laws are
inconsistent with the provisions of the UCP or this Letter of Credit.


 
 

--------------------------------------------------------------------------------

 
This Letter of Credit is transferable and may be transferred more than once, but
in each case only in the amount of the full unutilized balance hereof to any
single transferee who you shall have advised us pursuant to Annex F has
succeeded The Bank of New York, or a successor trustee and tender agent, as
Trustee and Tender Agent under the Indenture of Trust, dated as of May 1, 2007,
as supplemented from time to time, including as supplemented by the First
Supplement to Indenture of Trust, dated as of June 1, 2008 (as supplemented, the
"Indenture"), between the New Jersey Economic Development Authority (the
"Issuer") and The Bank of New York, as Trustee, pursuant to which U.S.
$54,600,000 in aggregate principal amount of the Issuer's Gas Facilities
Refunding Revenue Bonds (Pivotal Utility Holdings, Inc. Project), Series 2007
(the "Bonds") were issued.  Transfers may be effected without charge to the
transferor and only through ourselves and only upon presentation to us of a duly
executed instrument of transfer in the form attached hereto as Annex F.  Any
transfer of this Letter of Credit as aforesaid must be endorsed by us on the
reverse hereof and may not change the place of presentation of demands from our
Letter of Credit Operations Office in San Francisco, California.


All payments hereunder shall be made from our own funds.


This Letter of Credit sets forth in full our undertaking, and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement referred to herein (including, without
limitation, the Bonds and the Indenture), except the UCP to the extent the UCP
is not inconsistent with or made inapplicable by this Letter of Credit; and any
such reference shall not be deemed to incorporate herein by reference any
document, instrument or agreement except the UCP.


WELLS FARGO BANK,
      NATIONAL ASSOCIATION


By:                                                      
                                                                                         Authorized
Signature


Letter of Credit Operations Office
Telephone No.:  1-800-798-2815
Facsimile No.:  (415) 296-8905



 
 

--------------------------------------------------------------------------------

 

Annex A to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620840


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. NZS620840 (THE "LETTER OF CREDIT";
THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN SHALL HAVE
THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.

 


 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT, ON AN INTEREST PAYMENT DATE (AS DEFINED IN THE
INDENTURE), OF UNPAID INTEREST WITH RESPECT TO THE BONDS.



 
(3)
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



 
[INSERT REMITTANCE INSTRUCTIONS].



 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT].



 
(5)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(6)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 10:00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.



[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                    
 Authorized Signature
              Date:



Annex A
 
 

--------------------------------------------------------------------------------

 

Annex B to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620840


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. NZS620840 (THE "LETTER OF CREDIT";
THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN SHALL HAVE
THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.



 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF, AND THE UNPAID INTEREST ON,
REDEEMED BONDS UPON AN OPTIONAL AND/OR MANDATORY REDEMPTION OF LESS THAN ALL OF
THE BONDS CURRENTLY OUTSTANDING.



      (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS INSERTED IN PARAGRAPH 5 BELOW].



 
(5)
THE AMOUNT HEREBY DEMANDED IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF THE PRINCIPAL OF THE REDEEMED BONDS AND (B)
$[INSERT AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF THE UNPAID INTEREST
ON THE REDEEMED BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 10.00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.


Annex B -
 
 

--------------------------------------------------------------------------------

 









[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex B -
 
 

--------------------------------------------------------------------------------

 

Annex C to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620840


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. NZS620840 (THE "LETTER OF CREDIT";
THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN SHALL HAVE
THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.



 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF, AND INTEREST DUE ON, THOSE
BONDS WHICH THE REMARKETING AGENT (AS DEFINED IN THE INDENTURE) HAS BEEN UNABLE
TO REMARKET WITHIN THE TIME LIMITS ESTABLISHED IN THE INDENTURE.



        (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS INSERTED IN PARAGRAPH 5 BELOW].



 
(5)
THE AMOUNT OF THIS DEMAND IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF PRINCIPAL OF THE BONDS AND (B) $[INSERT
AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF INTEREST DUE ON THE BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE 9:00 A.M., SAN FRANCISCO TIME ON
A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 12:30 P.M.,
SAN FRANCISCO TIME, ON SAID BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER 9:00 A.M., SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON
THIS DEMAND AT OR BEFORE 11:00 A.M., SAN FRANCISCO TIME, ON THE BUSINESS DAY
FOLLOWING SAID BUSINESS DAY.


Annex C -
 
 

--------------------------------------------------------------------------------

 









[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex C -
 
 

--------------------------------------------------------------------------------

 

Annex D to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620840


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. NZS620840 (THE "LETTER OF CREDIT";
THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN SHALL HAVE
THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.

 


 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT, AT STATED MATURITY, UPON ACCELERATION FOLLOWING AN EVENT
OF DEFAULT (AS DEFINED IN THE INDENTURE), OR UPON REDEMPTION AS A WHOLE, OF THE
TOTAL UNPAID PRINCIPAL OF, AND UNPAID INTEREST ON, ALL OF THE BONDS WHICH ARE
PRESENTLY OUTSTANDING.



   (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS SET FORTH IN PARAGRAPH 5, BELOW].



 
(5)
THE AMOUNT OF THIS DEMAND IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF THE UNPAID PRINCIPAL OF THE OUTSTANDING
BONDS AND (B) $[INSERT AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF THE
UNPAID INTEREST ON THE OUTSTANDING BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE  10:00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.



[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex D
 
 

--------------------------------------------------------------------------------

 

Annex E to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620840


WELLS FARGO BANK, NATIONAL ASSOCIATION.
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER




LETTER OF CREDIT REDUCTION AUTHORIZATION


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT, WITH REFERENCE TO
LETTER OF CREDIT NO. NZS620840 ISSUED BY WELLS FARGO BANK, NATIONAL ASSOCIATION
(THE “BANK”), HEREBY UNCONDITIONALLY AND IRREVOCABLY REQUESTS THAT THE BANK
DECREASE THE AMOUNT AVAILABLE FOR DRAWING UNDER THE LETTER OF CREDIT BY $[INSERT
AMOUNT].




[FOR SIGNED REDUCTION AUTHORIZATIONS ONLY]


[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:




SIGNATURE GUARANTEED BY


[INSERT NAME OF BANK]




By:                                                      
          [INSERT NAME AND TITLE]



Annex E
 
 

--------------------------------------------------------------------------------

 

Annex F to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620840


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR,
SAN FRANCISCO, CALIFORNIA, 94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER


[INSERT DATE]


Subject: Your Letter of Credit No. NZS620840


Ladies and Gentlemen:


For value received, we hereby irrevocably assign and transfer all of our rights
under the above-captioned Letter of Credit, as heretofore and hereafter amended,
extended, increased or reduced to:


 


                    _____________________________________
                    [Name of Transferee]
 
 
                    _____________________________________
 
                    _____________________________________
 
                    _____________________________________
                    [Address of Transferee]


By this transfer, all of our rights in the Letter of Credit are transferred to
the transferee, and the transferee shall have sole rights as beneficiary under
the Letter of Credit, including sole rights relating to any amendments, whether
increases or extensions or other amendments, and whether now existing or
hereafter made.  You are hereby irrevocably instructed to advise future
amendment(s) of the Letter of Credit to the transferee without our consent or
notice to us.


The original Letter of Credit is returned with all amendments to this
date.  Please notify the transferee in such form as you deem advisable of this
transfer and of the terms and conditions to this Letter of Credit, including
amendments as transferred.


You are hereby advised that the transferee named above has succeeded The Bank of
New York, or a successor trustee and tender agent, as Trustee and Tender Agent
under the Indenture of Trust dated as of May 1, 2007, as supplemented from time
to time, including as supplemented by the First Supplement to Indenture of
Trust, dated as of June 1, 2008 (as supplemented, the "Indenture") between the
New Jersey Economic Development Authority (the "Issuer") and The Bank of New
York, as Trustee, pursuant to which U.S. $54,600,000 in aggregate principal
amount of Issuer's Gas Facilities Refunding Revenue Bonds (Pivotal Utility
Holdings, Inc. Project) Series 2007 (the “Bonds”) were issued.


Very truly yours,


[Insert Name of Transferor]


By:                                                                
[Insert Name and Title]


TRANSFEROR'S SIGNATURE GUARANTEED


By:                                                                
[Bank Name]


By:                                                                
      [Insert Name and Title]

 
 

--------------------------------------------------------------------------------

 









By its signature below, the undersigned transferee acknowledges that it has duly
succeeded The Bank of New York, or a successor trustee and tender agent, as
Trustee and Tender Agent under the Indenture.


[Insert Name of Transferee]


By:                                                      
   [Insert Name and Title]






 


 


 


 


 


 


 


 




 


 
IRREVOCABLE LETTER OF CREDIT
 


 
 

--------------------------------------------------------------------------------

 
June 5, 2008


Letter of Credit No. NZS620841
The Bank of New York,
as Trustee and Tender Agent
10161 Centurion Parkway
Jacksonville, Florida 32256


Ladies and Gentlemen:


We hereby establish in your favor at the request and for the account of Pivotal
Utility Holdings, Inc., a New Jersey corporation (the “Company”), our
irrevocable letter of credit in the amount of U.S. $20,348,494 (Twenty Million
Three Hundred Forty Eight Thousand Four Hundred Ninety Four Dollars) in
connection with the Bonds (as defined below) available with ourselves by sight
payment against presentation of one or more signed and dated demands addressed
by you to Wells Fargo Bank, National Association, Letter of Credit Operations
Office, San Francisco, California, each in the form of Annex A (an "A Drawing"),
Annex B (a "B Drawing"), Annex C (a "C Drawing"), or Annex D (a "D Drawing")
hereto, with all instructions in brackets therein being complied with.  Each
such demand must be presented to us in its original form or by facsimile
transmission of such original form.


Each such presentation must be made at or before 5:00 p.m. San Francisco time on
a Business Day (as hereinafter defined) to our Letter of Credit Operations
Office in San Francisco, California (presently located at One Front Street, 21st
Floor, San Francisco, California 94111).


This Letter of Credit expires at our Letter of Credit Operations Office in San
Francisco, California on June 5, 2010 or, if such date is not a Business Day,
then on the first (1st) succeeding Business Day thereafter (the "Expiration
Date").


As used herein the term "Business Day" shall mean a day on which our San
Francisco Letter of Credit Operations Office is open for business.


The amount of any demand presented hereunder will be the amount inserted in
numbered Paragraph 4 of said demand.  By honoring any such demand we make no
representation as to the correctness of the amount demanded.


We hereby agree with you that each demand presented hereunder in full compliance
with the terms hereof will be duly honored by our payment to you of the amount
of such demand, in immediately available funds of Wells Fargo Bank, National
Association:


(i)
not later than 10:00 a.m., San Francisco time, on the Business Day following the
Business Day on which such demand is presented to us as aforesaid if such
presentation is made to us at or before noon, San Francisco time, or



(ii)
not later than 10:00 a.m., San Francisco time, on the second Business Day
following the Business Day on which such demand is presented to us as aforesaid,
if such presentation is made to us after noon, San Francisco time.



Notwithstanding the foregoing, any demand presented hereunder, in full
compliance with the terms hereof, for a C Drawing will be duly honored (i) not
later than 12:30 p.m., San Francisco time, on the Business Day on which such
demand is presented to us as aforesaid if such presentation is made to us at or
before 9:00 a.m., San Francisco time, and (ii) not later than 11:00 a.m., San
Francisco time, on the Business Day following the Business Day on which such
demand is presented to us as aforesaid if such presentation is made to us after
9:00 a.m., San Francisco time.


If the remittance instructions included with any demand presented under this
Letter of Credit require that payment is to be made by transfer to an account
with us or with another bank, we and/or such other bank may rely solely on the
account number specified in such instructions even if the account is in the name
of a person or entity different from the intended payee.


 
 

--------------------------------------------------------------------------------

 
With respect to any demand that is honored hereunder, the total amount of this
Letter of Credit shall be reduced as follows:


(A)
With respect to any A Drawing, the total amount of this Letter of Credit shall
be reduced, as to all demands subsequent to the applicable demand, by the amount
of the applicable demand as of the time of presentation of such demand;
provided, however, that such amount shall be automatically reinstated on the
eighth (8th) Business Day following the date such demand is honored by us,
unless (i) you shall have received notice from us by express courier,
authenticated SWIFT message, facsimile transmission, or registered mail no later
than seven (7) Business Days after such demand is honored by us that there shall
be no such reinstatement, or (ii) such eighth (8th) Business Day falls after the
Expiration Date;



(B)
With respect to any B Drawing, the total amount of this Letter of Credit shall
be reduced, as to all demands subsequent to the applicable demand, by the amount
of the applicable demand as of the time of presentation of such demand and shall
not be reinstated;



(C)
With respect to any C Drawing, the total amount of this Letter of Credit shall
be reduced, as of the time of presentation of the applicable demand and as to
all demands subsequent to the applicable demand, by the sum of (1) the amount
inserted as principal in paragraph 5(A) of the applicable demand plus (2) the
greater of (a) the amount inserted as interest in paragraph 5(B) of the
applicable demand and (b) interest on the amount inserted as principal in
paragraph 5(A) of the applicable demand calculated for 53 days at the rate of 12
percent per annum based on a year of 365 days (with any fraction of a cent being
rounded upward to the nearest whole cent); provided, however, that if the Bonds
(as defined below) related to a C Drawing are remarketed and the remarketing
proceeds are paid to us prior to the earlier of (x) 367 days after the date of
such C Drawing and (y) the Expiration Date, then on the day we receive such
remarketing proceeds the amount of this Letter of Credit shall be reinstated by
an amount which equals the sum of (i) the amount paid to us from such
remarketing proceeds and (ii) interest on such amount calculated for the same
number of days, at the same interest rate, and on the basis of a year of the
same number of days as is specified in (2)(b) of this paragraph (C) (with any
fraction of a cent being rounded upward to the nearest whole cent), with such
reinstatement and its amount being promptly advised to you; provided, however,
that in no event will the total amount of all C Drawing reinstatements exceed
the total amount of all Letter of Credit reductions made pursuant to this
paragraph (C).



Upon presentation to us of a D Drawing in compliance with the terms of this
Letter of Credit, no further demand whatsoever may be presented hereunder.


No more than one A Drawing which we honor shall be presented to us during any
consecutive twenty-seven (27) calendar day period.   No A Drawing which we honor
shall be for an amount more than U.S $348,494.


It is a condition of this Letter of Credit that the amount available for drawing
under this Letter of Credit shall be decreased automatically without amendment
upon our receipt of each reduction authorization in the form of Annex E to this
Letter of Credit (with all instructions therein in brackets being complied with)
sent to us as an authenticated SWIFT message or as a signed and dated original
form.


This Letter of Credit is subject to, and engages us in accordance with the terms
of, the Uniform Customs and Practice for Documentary Credits (2007 Revision),
Publication No. 600 of the International Chamber of Commerce (the "UCP");
provided, however, that if any provision of the UCP contradicts a provision of
this Letter of Credit such provision of the UCP will not be applicable to this
Letter of Credit, and provided further that Article 32, the second sentence of
Article 36, and subsection (e) of Article 38 of the UCP shall not apply to this
Letter of Credit.  Furthermore, as provided in the first sentence of Article 36
of the UCP, we assume no liability or responsibility for consequences arising
out of the interruption of our business by Acts of God, riots, civil commotions,
insurrections, wars, acts of terrorism, or by any strikes or lockouts, or any
other causes beyond our control.  Matters related to this Letter of Credit which
are not covered by the UCP will be governed by the laws of the State of
California, including, without limitation, the Uniform Commercial Code as in
effect in the State of California, except to the extent such laws are
inconsistent with the provisions of the UCP or this Letter of Credit.


 
 

--------------------------------------------------------------------------------

 
This Letter of Credit is transferable and may be transferred more than once, but
in each case only in the amount of the full unutilized balance hereof to any
single transferee who you shall have advised us pursuant to Annex F has
succeeded The Bank of New York, or a successor trustee and tender agent, as
Trustee and Tender Agent under the Indenture of Trust, dated as of May 1, 2005,
as supplemented from time to time, including as supplemented by the First
Supplement to Indenture of Trust, dated as of June 1, 2008 (as supplemented, the
"Indenture"), between Brevard County, Florida (the "Issuer") and The Bank of New
York, as Trustee, pursuant to which U.S. $20,000,000 in aggregate principal
amount of the Issuer's Industrial Development Refunding Revenue Bonds (Pivotal
Utility Holdings, Inc. Project), Series 2005 (the "Bonds") were
issued.  Transfers may be effected without charge to the transferor and only
through ourselves and only upon presentation to us of a duly executed instrument
of transfer in the form attached hereto as Annex F.  Any transfer of this Letter
of Credit as aforesaid must be endorsed by us on the reverse hereof and may not
change the place of presentation of demands from our Letter of Credit Operations
Office in San Francisco, California.


All payments hereunder shall be made from our own funds.


This Letter of Credit sets forth in full our undertaking, and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement referred to herein (including, without
limitation, the Bonds and the Indenture), except the UCP to the extent the UCP
is not inconsistent with or made inapplicable by this Letter of Credit; and any
such reference shall not be deemed to incorporate herein by reference any
document, instrument or agreement except the UCP.


WELLS FARGO BANK,
      NATIONAL ASSOCIATION


By:                                                      
                                                                                                     Authorized
Signature


Letter of Credit Operations Office
Telephone No.:  1-800-798-2815
Facsimile No.:  (415) 296-8905



 
 

--------------------------------------------------------------------------------

 

Annex A to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620841


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. NZS620841 (THE "LETTER OF CREDIT";
THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN SHALL HAVE
THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.

 


 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT, ON AN INTEREST PAYMENT DATE (AS DEFINED IN THE
INDENTURE), OF UNPAID INTEREST WITH RESPECT TO THE BONDS.



 
(3)
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



 
[INSERT REMITTANCE INSTRUCTIONS].



 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT].



 
(5)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(6)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 10:00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.



[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex A
 
 

--------------------------------------------------------------------------------

 

Annex B to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620841


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. NZS620841 (THE "LETTER OF CREDIT";
THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN SHALL HAVE
THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.



 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF, AND THE UNPAID INTEREST ON,
REDEEMED BONDS UPON AN OPTIONAL AND/OR MANDATORY REDEMPTION OF LESS THAN ALL OF
THE BONDS CURRENTLY OUTSTANDING.



       (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS INSERTED IN PARAGRAPH 5 BELOW].



 
(5)
THE AMOUNT HEREBY DEMANDED IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF THE PRINCIPAL OF THE REDEEMED BONDS AND (B)
$[INSERT AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF THE UNPAID INTEREST
ON THE REDEEMED BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 10.00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.


Annex B -
 
 

--------------------------------------------------------------------------------

 









[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex B -
 
 

--------------------------------------------------------------------------------

 

Annex C to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620841


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. NZS620841 (THE "LETTER OF CREDIT";
THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN SHALL HAVE
THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.



 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF, AND INTEREST DUE ON, THOSE
BONDS WHICH THE REMARKETING AGENT (AS DEFINED IN THE INDENTURE) HAS BEEN UNABLE
TO REMARKET WITHIN THE TIME LIMITS ESTABLISHED IN THE INDENTURE.



        (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS INSERTED IN PARAGRAPH 5 BELOW].



 
(5)
THE AMOUNT OF THIS DEMAND IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF PRINCIPAL OF THE BONDS AND (B) $[INSERT
AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF INTEREST DUE ON THE BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE 9:00 A.M., SAN FRANCISCO TIME ON
A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE 12:30 P.M.,
SAN FRANCISCO TIME, ON SAID BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER 9:00 A.M., SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON
THIS DEMAND AT OR BEFORE 11:00 A.M., SAN FRANCISCO TIME, ON THE BUSINESS DAY
FOLLOWING SAID BUSINESS DAY.


Annex C -
 
 

--------------------------------------------------------------------------------

 









[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex C -
 
 

--------------------------------------------------------------------------------

 

Annex D to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620841


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER.


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT (THE "TRUSTEE"),
HEREBY CERTIFIES TO WELLS FARGO BANK, NATIONAL ASSOCIATION (THE "BANK") WITH
REFERENCE TO IRREVOCABLE LETTER OF CREDIT NO. NZS620841 (THE "LETTER OF CREDIT";
THE TERMS THE "BONDS", "BUSINESS DAY" AND THE "INDENTURE" USED HEREIN SHALL HAVE
THEIR RESPECTIVE MEANINGS SET FORTH IN THE LETTER OF CREDIT) THAT:


 
(1)
THE TRUSTEE IS BOTH THE TRUSTEE OR A SUCCESSOR TRUSTEE AND THE TENDER AGENT OR A
SUCCESSOR TENDER AGENT UNDER THE INDENTURE.

 


 
(2)
THE TRUSTEE IS MAKING A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT WITH
RESPECT TO THE PAYMENT, AT STATED MATURITY, UPON ACCELERATION FOLLOWING AN EVENT
OF DEFAULT (AS DEFINED IN THE INDENTURE), OR UPON REDEMPTION AS A WHOLE, OF THE
TOTAL UNPAID PRINCIPAL OF, AND UNPAID INTEREST ON, ALL OF THE BONDS WHICH ARE
PRESENTLY OUTSTANDING.



    (3)  
THE AMOUNT OF THIS DEMAND FOR PAYMENT WAS COMPUTED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE BONDS AND THE INDENTURE AND IS DEMANDED IN ACCORDANCE WITH
THE INDENTURE, WHICH AMOUNT PLEASE REMIT TO THE UNDERSIGNED AS FOLLOWS:



[INSERT REMITTANCE INSTRUCTIONS].


 
(4)
THE AMOUNT HEREBY DEMANDED UNDER THE LETTER OF CREDIT IS $[INSERT AMOUNT WHICH
IS THE SUM OF THE TWO AMOUNTS SET FORTH IN PARAGRAPH 5, BELOW].



 
(5)
THE AMOUNT OF THIS DEMAND IS EQUAL TO THE SUM OF (A) $[INSERT AMOUNT] BEING
DRAWN WITH RESPECT TO THE PAYMENT OF THE UNPAID PRINCIPAL OF THE OUTSTANDING
BONDS AND (B) $[INSERT AMOUNT] BEING DRAWN WITH RESPECT TO THE PAYMENT OF THE
UNPAID INTEREST ON THE OUTSTANDING BONDS.



 
(6)
THE TRUSTEE HAS CONTACTED OR ATTEMPTED TO CONTACT BY TELEPHONE AN OFFICER OF THE
BANK'S LETTER OF CREDIT OFFICE IN SAN FRANCISCO, CALIFORNIA REGARDING THE AMOUNT
OF THIS DEMAND AND THE DATE AND TIME BY WHICH PAYMENT IS DEMANDED.



 
(7)
IF THIS DEMAND IS RECEIVED BY YOU AT OR BEFORE NOON, SAN FRANCISCO TIME ON A
BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS DEMAND AT OR BEFORE  10:00 A.M., SAN
FRANCISCO TIME, ON THE NEXT BUSINESS DAY.  IF THIS DEMAND IS RECEIVED BY YOU
AFTER NOON, SAN FRANCISCO TIME, ON A BUSINESS DAY, YOU MUST MAKE PAYMENT ON THIS
DEMAND AT OR BEFORE 10:00 A.M., SAN FRANCISCO TIME, ON THE SECOND BUSINESS DAY
FOLLOWING SUCH BUSINESS DAY.



[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:



Annex D
 
 

--------------------------------------------------------------------------------

 

Annex E to Wells Fargo Bank, National  Association
Irrevocable Letter of Credit No. NZS620841


WELLS FARGO BANK, NATIONAL ASSOCIATION.
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA  94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER




LETTER OF CREDIT REDUCTION AUTHORIZATION


[INSERT NAME OF BENEFICIARY], AS TRUSTEE AND TENDER AGENT, WITH REFERENCE TO
LETTER OF CREDIT NO. NZS620841 ISSUED BY WELLS FARGO BANK, NATIONAL ASSOCIATION
(THE “BANK”), HEREBY UNCONDITIONALLY AND IRREVOCABLY REQUESTS THAT THE BANK
DECREASE THE AMOUNT AVAILABLE FOR DRAWING UNDER THE LETTER OF CREDIT BY $[INSERT
AMOUNT].




[FOR SIGNED REDUCTION AUTHORIZATIONS ONLY]


[INSERT NAME OF BENEFICIARY],
as Trustee and Tender Agent,


By:                                                      
                                                                                                     
Authorized Signature
              Date:




SIGNATURE GUARANTEED BY


[INSERT NAME OF BANK]




By:                                                      
          [INSERT NAME AND TITLE]



Annex E
 
 

--------------------------------------------------------------------------------

 

Annex F to Wells Fargo Bank, National Association
Irrevocable Letter of Credit No. NZS620841


WELLS FARGO BANK, NATIONAL ASSOCIATION
LETTER OF CREDIT OPERATIONS OFFICE
ONE FRONT STREET, 21ST FLOOR,
SAN FRANCISCO, CALIFORNIA, 94111


FOR THE URGENT ATTENTION OF LETTER OF CREDIT MANAGER


[INSERT DATE]


Subject: Your Letter of Credit No. NZS620841


Ladies and Gentlemen:


For value received, we hereby irrevocably assign and transfer all of our rights
under the above-captioned Letter of Credit, as heretofore and hereafter amended,
extended, increased or reduced to:




                    _____________________________________
                    [Name of Transferee]
                    _____________________________________
 
                    _____________________________________
 
                    _____________________________________
                    [Address of Transferee]


By this transfer, all of our rights in the Letter of Credit are transferred to
the transferee, and the transferee shall have sole rights as beneficiary under
the Letter of Credit, including sole rights relating to any amendments, whether
increases or extensions or other amendments, and whether now existing or
hereafter made.  You are hereby irrevocably instructed to advise future
amendment(s) of the Letter of Credit to the transferee without our consent or
notice to us.


The original Letter of Credit is returned with all amendments to this
date.  Please notify the transferee in such form as you deem advisable of this
transfer and of the terms and conditions to this Letter of Credit, including
amendments as transferred.


You are hereby advised that the transferee named above has succeeded The Bank of
New York, or a successor trustee and tender agent, as Trustee and Tender Agent
under the Indenture of Trust dated as of May 1, 2005, as supplemented from time
to time, including as supplemented by the First Supplement to Indenture of
Trust, dated as of June 1, 2008 (as supplemented, the "Indenture") between
Brevard County, Florida (the "Issuer") and The Bank of New York, as Trustee,
pursuant to which U. S. $20,000,000 in aggregate principal amount of Issuer's
Industrial Development Refunding Revenue Bonds (Pivotal Utility Holdings, Inc.
Project) Series 2005 (the “Bonds”) were issued.


Very truly yours,


[Insert Name of Transferor]


By:                                                                
[Insert Name and Title]


TRANSFEROR'S SIGNATURE GUARANTEED


By:                                                                
[Bank Name]


By:                                                                
      [Insert Name and Title]



ANNEX V - Page
 
 

--------------------------------------------------------------------------------

 









By its signature below, the undersigned transferee acknowledges that it has duly
succeeded The Bank of New York, or a successor trustee and tender agent, as
Trustee and Tender Agent under the Indenture.


[Insert Name of Transferee]


By:                                                      
   [Insert Name and Title]








 

Annex E
 
 

--------------------------------------------------------------------------------

 
